Exhibit 10.1

 

Execution Version

 



 

 

CREDIT AGREEMENT

 

Dated as of July 7, 2017

among

ATKINS INTERMEDIATE HOLDINGS, LLC,
as Holdings,

 

CONYERS PARK PARENT MERGER SUB, INC.,
initially, as Parent Merger Sub, succeeded by merger by

 

CONYERS PARK ACQUISITION CORP.,
as Parent,

 

CONYERS PARK MERGER SUB 4, INC.,

initially, as the Initial Administrative Borrower, succeeded by merger by

 

ATKINS NUTRITIONALS, INC.,
following the Company Merger and the Acquisition, as the Administrative
Borrower,

 

CONYERS PARK MERGER SUB 1, INC., CONYERS PARK MERGER SUB 2, INC. and

CONYERS PARK MERGER SUB 3, INC.,
initially, each as an Initial Borrower, succeeded by merger by

 

ATKINS NUTRITIONALS HOLDINGS, INC., ATKINS NUTRITIONALS HOLDINGS II, INC., and

NCP-ATK HOLDINGS, INC.,
respectively, following the Company Merger and the Acquisition, each, as a
Borrower,

 

the Swing Line Lender, the Lenders and the Issuing Banks party hereto,

 

BARCLAYS BANK PLC,
as the Administrative Agent

 

and

 

BANK OF MONTREAL and SUNTRUST BANK,
as Co-Documentation Agents


___________________________

 

BARCLAYS BANK PLC and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners

 



 



 



 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I DEFINITIONS 2     SECTION 1.01   Defined Terms 2    
SECTION 1.02   Classification of Loans and Borrowings 82     SECTION
1.03   Terms Generally 82     SECTION 1.04   Accounting Terms; GAAP 83    
SECTION 1.05   Effectuation of Transactions 83     SECTION 1.06   Limited
Condition Transactions 84     SECTION 1.07   Alternative Currencies 84    
SECTION 1.08   Currency Equivalents Generally 85     ARTICLE II THE CREDITS 86  
  SECTION 2.01   Commitments 86     SECTION 2.02   Loans and Borrowings 86    
SECTION 2.03   Requests for Borrowings 87     SECTION 2.04   Swing Line Loans 88
    SECTION 2.05   Letters of Credit 91     SECTION 2.06   Funding of Borrowings
99     SECTION 2.07   Interest Elections 100     SECTION 2.08   Termination and
Reduction of Commitments 101     SECTION 2.09   Repayment of Loans; Evidence of
Debt 102     SECTION 2.10   Amortization of Term Loans 103     SECTION
2.11   Prepayment of Loans 104     SECTION 2.12   Fees 116     SECTION
2.13   Interest 118

 



i

 

 



  Page     SECTION 2.14   Alternate Rate of Interest 118     SECTION
2.15   Increased Costs 119     SECTION 2.16   Break Funding Payments 120    
SECTION 2.17   Taxes 121     SECTION 2.18   Payments Generally; Pro Rata
Treatment; Sharing of Setoffs 126     SECTION 2.19   Mitigation Obligations;
Replacement of Lenders 128     SECTION 2.20   Incremental Credit Extensions 129
    SECTION 2.21   Refinancing Amendments 133     SECTION 2.22   Defaulting
Lenders 134     SECTION 2.23   Illegality 136     SECTION 2.24   Loan
Modification Offers 137     SECTION 2.25   Administrative Borrower as Agent. 138
    ARTICLE III REPRESENTATIONS AND WARRANTIES 138     SECTION
3.01   Organization; Powers 138     SECTION 3.02   Authorization; Enforceability
139     SECTION 3.03   Governmental Approvals; No Conflicts 139     SECTION
3.04   No Material Adverse Effect 139     SECTION 3.05   Properties 139    
SECTION 3.06   Litigation and Environmental Matters 140     SECTION
3.07   Compliance with Laws 140     SECTION 3.08   Investment Company Status 140
    SECTION 3.09   Taxes 140     SECTION 3.10   ERISA 141     SECTION
3.11   Disclosure 141

 



ii

 

 



  Page     SECTION 3.12   Subsidiaries 142     SECTION 3.13   Intellectual
Property; Licenses, Etc. 142     SECTION 3.14   Solvency 142     SECTION
3.15   Federal Reserve Regulations 142     SECTION 3.16   USA PATRIOT Act; OFAC
and FCPA 143     SECTION 3.17   Use of Proceeds 143     SECTION 3.18   Labor
Matters 143     ARTICLE IV CONDITIONS 144     SECTION 4.01   Effective Date 144
    SECTION 4.02   Each Credit Event 146     ARTICLE V AFFIRMATIVE COVENANTS 147
    SECTION 5.01   Financial Statements and Other Information 147     SECTION
5.02   Notices of Material Events 150     SECTION 5.03   Information Regarding
Collateral 151     SECTION 5.04   Existence; Conduct of Business 151     SECTION
5.05   Payment of Taxes, etc. 151     SECTION 5.06   Maintenance of Properties
152     SECTION 5.07   Insurance 152     SECTION 5.08   Books and Records;
Inspection and Audit Rights 153     SECTION 5.09   Compliance with Laws 153    
SECTION 5.10   Use of Proceeds and Letters of Credit 153     SECTION
5.11   Additional Subsidiaries 154     SECTION 5.12   Further Assurances 154    
SECTION 5.13   Designation of Subsidiaries 155     SECTION 5.14   Certain
Post-Closing Obligations 156

 



iii

 

 



  Page     SECTION 5.15   Maintenance of Rating of Facilities 156     SECTION
5.16   Lines of Business 156     SECTION 5.17   Fiscal Periods 156     SECTION
5.18   Lender Calls 156     SECTION 5.19   Transactions with Affiliates 157    
ARTICLE VI NEGATIVE COVENANTS 158     SECTION 6.01   Indebtedness; Certain
Equity Securities 158     SECTION 6.02   Liens 165     SECTION
6.03   Fundamental Changes; Holdings Covenant 169     SECTION
6.04   Investments, Loans, Advances, Guarantees and Acquisitions 172     SECTION
6.05   Asset Sales 176     SECTION 6.06   [Reserved] 179     SECTION
6.07   Restricted Payments; Certain Payments of Indebtedness 179     SECTION
6.08   [Reserved]. 185     SECTION 6.09   Restrictive Agreements 185     SECTION
6.10   Amendment of Junior Financing 187     SECTION 6.11   Financial
Performance Covenant 187     SECTION 6.12   Amendments of Organizational
Documents. 188     ARTICLE VII EVENTS OF DEFAULT 188     SECTION 7.01   Events
of Default 188     SECTION 7.02   Right to Cure 192     SECTION
7.03   Application of Proceeds 193     ARTICLE VIII ADMINISTRATIVE AGENT 194    
SECTION 8.01   Appointment and Authority 194

 



iv

 

 

  Page     SECTION 8.02   Rights as a Lender 194     SECTION 8.03   Exculpatory
Provisions 195     SECTION 8.04   Reliance by Administrative Agent 196    
SECTION 8.05   Delegation of Duties 196     SECTION 8.06   Resignation of
Administrative Agent 196     SECTION 8.07   Non-Reliance on Administrative Agent
and Other Lenders 198     SECTION 8.08   No Other Duties, Etc. 198     SECTION
8.09   Administrative Agent May File Proofs of Claim 199     SECTION 8.10   No
Waiver; Cumulative Remedies; Enforcement 199     SECTION 8.11   Secured Cash
Management Obligations; Secured Swap Obligations 200     ARTICLE IX
MISCELLANEOUS 201     SECTION 9.01   Notices 201     SECTION 9.02   Waivers;
Amendments 202     SECTION 9.03   Expenses; Indemnity; Damage Waiver 206    
SECTION 9.04   Successors and Assigns 209     SECTION 9.05   Survival 217    
SECTION 9.06   Counterparts; Integration; Effectiveness 217     SECTION
9.07   Severability 218     SECTION 9.08   Right of Setoff 218     SECTION
9.09   Governing Law; Jurisdiction; Consent to Service of Process 219    
SECTION 9.10   WAIVER OF JURY TRIAL 219     SECTION 9.11   Headings 220

 



v

 

 

  Page     SECTION 9.12   Confidentiality 220     SECTION 9.13   USA PATRIOT Act
221     SECTION 9.14   Release of Liens and Guarantees 222     SECTION 9.15   No
Advisory or Fiduciary Responsibility 223     SECTION 9.16   Interest Rate
Limitation 224     SECTION 9.17   Judgment Currency 224     SECTION
9.18   Obligations Joint and Several 225     SECTION 9.19   Cashless Settlement
225     SECTION 9.20   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 225

 







vi

 

 

SCHEDULES:

 

Schedule 1.01 — Excluded Subsidiaries Schedule 2.01 — Commitments and Loans
Schedule 2.05 — Letter of Credit Commitments Schedule 3.03 — Government
Approvals; No Conflicts Schedule 3.06 — Litigation and Environmental Matters
Schedule 3.12 — Subsidiaries Schedule 5.14 — Certain Post-Closing Obligations
Schedule 5.19 — Existing Affiliate Transactions Schedule 6.01 — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments
Schedule 6.09 — Existing Restrictions Schedule 9.01 — Notices

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Guarantee
Agreement Exhibit C-1 — Form of Notice of Borrowing Exhibit C-2 — Form of Notice
of Swing Line Borrowing Exhibit D — Form of Collateral Agreement Exhibit E-1 —
Form of Pari Passu Intercreditor Agreement Exhibit E-2 — Form of Junior
Intercreditor Agreement Exhibit F — Form of Intercompany Note Exhibit G — Form
of Specified Discount Prepayment Notice Exhibit H — Form of Specified Discount
Prepayment Response Exhibit I — Form of Discount Range Prepayment Notice Exhibit
J — Form of Discount Range Prepayment Offer Exhibit K — Form of Solicited
Discounted Prepayment Notice Exhibit L — Form of Solicited Discounted Prepayment
Offer Exhibit M — Form of Acceptance and Prepayment Notice Exhibit N-1 — Form of
United States Tax Compliance Certificate 1 Exhibit N-2 — Form of United States
Tax Compliance Certificate 2 Exhibit N-3 — Form of United States Tax Compliance
Certificate 3 Exhibit N-4 — Form of United States Tax Compliance Certificate 4
Exhibit O — Form of Note Exhibit P — Form of Solvency Certificate Exhibit Q —
Form of Letter of Credit Request

 



vii

 

 

CREDIT AGREEMENT dated as of July 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) among Atkins
Intermediate Holdings, LLC, a Delaware limited liability company (“Holdings”),
Conyers Park Parent Merger Sub, Inc., a Delaware corporation (“Parent Merger
Sub”), Conyers Park Acquisition Corp., a Delaware corporation (“Parent” and
following the Parent Merger (as defined below), successor to Parent Merger Sub
by operation of law and following the Acquisition, a “Loan Party”), Conyers Park
Merger Sub 1, Inc., a Delaware corporation (“Company Merger Sub 1”), Conyers
Park Merger Sub 2, Inc., a Delaware corporation (“Company Merger Sub 2”),
Conyers Park Merger Sub 3, Inc., a Delaware corporation (“Company Merger Sub
3”), Conyers Park Merger Sub 4, Inc., a Delaware corporation (“Company Merger
Sub 4” or the “Initial Administrative Borrower”, and together with Company
Merger Sub 1, Company Merger Sub 2, and Company Merger Sub 3, the “Company
Merger Subs”, and each, a “Company Merger Sub”, and collectively, the “Initial
Borrowers”), NCP-ATK Holdings, Inc., a Delaware corporation (the “Company” and
following the Company Merger (as defined below), successor to Company Merger Sub
1 by operation of law, and following the Acquisition, a “Loan Party”), Atkins
Nutritionals Holdings, Inc., a Delaware corporation (“ANH” and following the
Company Merger, successor to Company Merger Sub 2 by operation of law, and
following the Acquisition, a “Loan Party”), Atkins Nutritionals Holdings II,
Inc., a Delaware corporation (“ANHII” and following the Company Merger,
successor to Company Merger Sub 3 by operation of law, and following the
Acquisition, a “Loan Party”), and Atkins Nutritionals, Inc., a New York
corporation (“ANI” and following the Company Merger, successor to Company Merger
Sub 4 by operation of law, and following the Acquisition, the “Administrative
Borrower” and together with the Company, ANH and ANHII, the “Acquired
Companies”, and the Acquired Companies, following the consummation of the
Acquisition, together with the Initial Borrowers, each individually, and
collectively referred to herein as the context may require, as the “Borrower”),
the Swing Line Lender, the Lenders and the Issuing Banks party hereto and
Barclays Bank PLC, as the Administrative Agent.

 

Preliminary Statements:

 

WHEREAS, Holdings and certain of its Subsidiaries intend to acquire the Acquired
Companies and their subsidiaries pursuant to the Acquisition Agreement;

 

WHEREAS, in order to finance the Debt Repayment and the Acquisition and to
provide for the working capital needs and general corporate requirements
(including maintaining cash on the balance sheet of Holdings and its
Subsidiaries and to finance permitted Investments, acquisitions, capital
expenditures and Restricted Payments) of Holdings and its Restricted
Subsidiaries after giving effect to the Acquisition, the Borrower has requested
that the Lenders extend credit in the form of (a) Initial Term Loans in an
aggregate principal amount of $200,000,000 on the Effective Date and (b)
Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date in an aggregate principal amount of up to $75,000,000.

 

WHEREAS, the proceeds of the Loans borrowed on the Effective Date, together with
the proceeds of the Equity Contribution, will be used to fund (v) cash to the
balance sheet of the Borrower, (w) any original issue discount or upfront fees
in connection with the Loans, (x) the purchase price for the Acquisition, (y)
the Debt Repayment and (z) the Transaction Costs.

 





 

 

WHEREAS, the Initial Administrative Borrower has requested that the Issuing
Banks issue Letters of Credit to support certain obligations incurred by
Holdings and its Restricted Subsidiaries.

 

WHEREAS, the Lenders and the Issuing Banks are willing to extend credit to the
Borrower on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS

 

SECTION 1.01 Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

 

“Accepting Lenders” has the meaning specified in Section 2.24(a).

 

“Acquired Companies” has the meaning assigned to such term in the preliminary
statements hereto.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to Holdings, the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

 



2

 



 

“Acquired Entity or Business” has the meaning given to such term in the
definition of “Consolidated EBITDA.”

 

“Acquisition” means the acquisition pursuant to the terms of the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of April 10, 2017, by and among Parent, PubCo, Holdings, the Initial
Borrowers, the Company, Atkins Holdings LLC, a Georgia limited liability
company, and Roark Capital Acquisition, LLC, a Georgia limited liability
company, solely in its capacity as the “Stockholders’ Representative”.

 

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between or among the Stockholders’ Representative or its
Affiliates and Holdings or its Affiliates in connection with the Acquisition and
all schedules, exhibits and annexes to each of the foregoing and all side
letters, instruments and agreements affecting the terms of the foregoing or
entered into in connection therewith.

 

“Acquisition Transaction” means any acquisition by Holdings, the Borrower or any
Restricted Subsidiary that (x) is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (y) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide Holdings, the Borrower and the other Restricted
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following such acquisition, as
determined by the Administrative Borrower acting in good faith.

 

“Additional Equity” means the issuance by Parent (or its applicable parent
company) or PubCo of additional common equity (or other equity on terms
reasonably satisfactory to the Joint Lead Arrangers) at the option of the
Borrower.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any natural
person) that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of the Administrative Agent (and, if such
Additional Revolving Lender will provide an Incremental Revolving Commitment
Increase or any Additional/Replacement Revolving Commitment, each Issuing Bank),
in each case only if such consent would be required under Section 9.04(b) for an
assignment of Revolving Loans or Revolving Commitments, as applicable, to such
bank, financial institution or other institutional lender or investor (such
approval in each case not to be unreasonably withheld, conditioned or delayed),
and the Administrative Borrower.

 



3

 



 

“Additional Term Lender” means, at any time, any bank, financial institution or
other institutional lender or investor (other than any natural person) that
agrees to provide any portion of any (a) Incremental Term Loans pursuant to an
Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Term Lender shall be
subject to the approval of the Administrative Borrower.

 

“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing denominated
in Dollars or an Alternative Currency for any Interest Period, an interest rate
per annum equal to (i) the LIBO Rate for such Interest Period multiplied by (ii)
the Statutory Reserve Rate; provided that, (x) with respect to the Initial Term
Loans only, the Adjusted LIBO Rate for any Interest Period shall not be less
than 1.00% per annum and (y) in no event shall the Adjusted LIBO Rate be less
than 0%.

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Borrower” has the meaning assigned to such term in the
preliminary statements hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.24(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Debt Fund” means any Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is engaged in, or advises funds or other
investment vehicles that are engaged in, the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and whose managers have fiduciary duties to the
third-party investors in such fund or investment vehicle independent of their
duties to PubCo.

 

“Affiliated Lender” means, at any time, any Lender that is any Person (other
than Holdings or any of its Subsidiaries) that is an affiliate of PubCo at such
time.

 

“Agent” means any of the Administrative Agent, the Collateral Agent, each Joint
Lead Arranger, each Co-Documentation Agent and any successors and assigns of the
foregoing in such capacity, and “Agents” means two or more of them.

 



4

 



 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.17.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted LIBO Rate for
the applicable Loan on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.00%; provided that, solely for purposes of the foregoing, the
Adjusted LIBO Rate for any day shall be calculated using the LIBO Rate on such
day at approximately 11:00 a.m. (New York City time) for a deposit in Dollars
with a maturity of one month. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
of Federal Funds Effective Rate, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.  Notwithstanding the
foregoing, with respect to the Initial Term Loans only, the Alternate Base Rate
will be deemed to be 2.00% per annum if the Alternate Base Rate calculated
pursuant to the foregoing provisions would otherwise be less than 2.00% per
annum.

 

“Alternative Currency” means any currency (other than Dollars) that is requested
by the Administrative Borrower and approved in accordance with Section 1.07.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or other applicable
date of determination) for the purchase of such Alternative Currency with
Dollars.

 

“ANH” has the meaning given to such term in the preliminary statements hereto.

 

“ANHII” has the meaning given to such term in the preliminary statements hereto.

 

“ANI” has the meaning given to such term in the preliminary statements hereto.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 



5

 



 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, with respect to Letters of Credit, LC
Disbursements and LC Exposure, “Applicable Percentage” shall mean the percentage
of the aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time (or, if the Revolving Commitments have terminated or
expired, such Lender’s share of the total Revolving Exposure at that time);
provided further that, at any time any Revolving Lender shall be a Defaulting
Lender, “Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any such Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (a)  with respect to any Revolving Loan
that is an ABR Loan or Eurodollar Loan, the applicable rate per annum set forth
below under the heading “Revolving Loans” and caption “ABR Spread” or “Adjusted
LIBO Rate Spread” as the case may be, based upon the Senior Secured First Lien
Net Leverage Ratio as of the end of the fiscal quarter of Holdings for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, for purposes of this
clause (a), until the date of the delivery of the consolidated financial
statements pursuant to Section 5.01(b) as of and for the fiscal quarter ended on
or about November 30, 2017, the Applicable Rate shall be based on the Senior
Secured First Lien Net Leverage Ratio as of the Effective Date, and (b) with
respect to any Initial Term Loan that is an ABR Loan, 3.00% per annum, and with
respect to any Initial Term Loan that is a Eurodollar Loan, 4.00% per annum:

 

Revolving Loans Senior Secured First Lien
Net Leverage Ratio:  ABR Spread   Adjusted LIBO Rate
Spread  Category 1

Greater than 3.00 to 1.00   2.50%   3.50% Category 2

Less than or equal to 3.00 to 1.00 and greater than 2.50 to 1.00   2.25%   3.25%
Category 3

Less than or equal to 2.50 to 1.00   2.00%   3.00%

  



6

 



 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Senior Secured First Lien Net Leverage Ratio shall be effective
during the period commencing on and including the Business Day following the
date of delivery to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) of the consolidated financial statements and related Compliance
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change. Notwithstanding the foregoing, the
Applicable Rate shall be based on the rates per annum set forth in Category 1 if
the Administrative Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04(b)), substantially in the form of Exhibit A or any
other form reasonably approved by the Administrative Agent.

 

“ATK Material Adverse Effect” means a “Material Adverse Effect” as defined in
the Acquisition Agreement.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Administrative Borrower (whether or not
an Affiliate of the Administrative Agent) to act as an arranger in connection
with any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii)(A);
provided that the Administrative Borrower shall not designate the Administrative
Agent as the Auction Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Acquired Companies and their subsidiaries as of and for the fiscal years
ended August 29, 2015 and August 27, 2016 and related audited statement of
operations and cash flows for each of the 52 weeks ended August 27, 2016,
December 27, 2014 and December 28, 2013, and for the 35 weeks ended August 29,
2015.

 



7

 



 

“Available Amount” means, as of any date of determination, a cumulative amount
equal to (without duplication):

 

(a)       the greater of (i) $30,000,000 and (ii) 47.5% of Consolidated EBITDA,
calculated on a Pro Forma Basis, for the most recent four fiscal quarter period
for which financial statements are available prior to such date of
determination, plus

 

(b)       the greater of (i) the sum of an amount (which amount shall not be
less than zero) equal to 50% of Consolidated Net Income of Holdings and its
Restricted Subsidiaries for the period (treated as one accounting period) from
May 27, 2017 to the end of the most recently ended Test Period as of such date
and (ii) an amount equal to the Cumulative Retained Excess Cash Flow Amount,
plus

 

(c)       to the extent not included in Consolidated Net Income, returns,
profits, distributions and similar amounts received in cash or Permitted
Investments by Holdings and its Restricted Subsidiaries on Investments made
using the Available Amount and cash received from the sale of Investments made
using the Available Amount or pursuant to Section 6.04(o) or (cc), plus

 

(d)       Investments of Holdings, the Borrower or any of the Restricted
Subsidiaries in any Unrestricted Subsidiary, non-Subsidiary joint venture or
minority investment made using the Available Amount that has been re-designated
as a Restricted Subsidiary or that has been merged, amalgamated or consolidated
with or into Holdings, the Borrower or any Restricted Subsidiary, or the assets
of which has been transferred to a Loan Party or any of its Restricted
Subsidiaries (up to the fair market value determined in good faith by the
Administrative Borrower of the Investments of Holdings, the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary, non-Subsidiary joint
venture or minority investment at the time of such re-designation or merger or
consolidation), plus

 

(e)       to the extent not included in Consolidated Net Income, the Net
Proceeds of a sale or other Disposition of any Unrestricted Subsidiary
(including the issuance of stock of an Unrestricted Subsidiary), non-Subsidiary
joint venture or minority investment received by Holdings, the Borrower or any
Restricted Subsidiary (or the fair market value of the assets thereof that have
been transferred to Holdings, the Borrower or any Restricted Subsidiary), plus

 

(f)       to the extent not included in Consolidated Net Income, dividends,
profits, or other distributions, returns on capital or similar amounts received
by Holdings, the Borrower or any Restricted Subsidiary from an Unrestricted
Subsidiary, non-Subsidiary joint venture or minority investment (or from the
sale of the assets thereof), plus

 

(g)       to the extent not included in Consolidated Net Income, the aggregate
proceeds and the fair market value (as reasonably determined by the
Administrative Borrower) of marketable securities or other property received by
Holdings, the Borrower or a Restricted Subsidiary since the Effective Date from
any Person other than the Borrower or a Restricted Subsidiary, plus

 



8

 

 

(h)       the aggregate amount of any Retained Declined Proceeds and Retained
Asset Sale Proceeds since the Effective Date as contemplated by Section 2.11(e)
and Section 6.07‎(b).

 

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

 

(a)       the Net Proceeds of new public or private issuances of Qualified
Equity Interests (excluding Qualified Equity Interests the proceeds of which
will be applied as Cure Amounts) in Holdings or any parent of Holdings which are
contributed to Holdings or the Borrower, plus

 

(b)       capital contributions received by Holdings or the Borrower after the
Effective Date in cash or Permitted Investments (other than in respect of any
Disqualified Equity Interest), plus

 

(c)       the net cash proceeds received by Holdings, the Borrower or any
Restricted Subsidiary from Indebtedness and Disqualified Equity Interest
issuances after the Effective Date and which have been exchanged or converted
into Qualified Equity Interests after the Effective Date, plus

 

(d)       returns, profits, distributions and similar amounts received in cash
or Permitted Investments by Holdings, the Borrower or any Restricted Subsidiary
on Investments made using the Available Equity Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Basel III” means: (A) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; and (B) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011 as
amended, supplemented or restated; and (C) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.

 



9

 

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preliminary statements
hereto.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” means (i) in the case of a Eurodollar Revolving Borrowing,
the lesser of $500,000 and the remaining Commitments of the applicable Class and
(ii) in the case of an ABR Revolving Borrowing, the lesser of $250,000 and the
remaining Commitments of the applicable Class.

 

“Borrowing Multiple” means (i) in the case of a Eurodollar Revolving Borrowing,
$500,000 and (ii) in the case of an ABR Revolving Borrowing, $250,000.

 

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03.

 

“Business Day” means (i) subject to clause (ii) below, any day that is not a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by Requirements of Law to remain closed and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Loans denominated in any other
Alternative Currency, any day that is a Business Day described in clause (i) and
that is also a day which is not a legal holiday or a day on which banking
institutions are authorized or required by Requirements of Law or other
government action to remain closed in the country of issuance of the applicable
currency.

 



10

 



 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a
Capitalized Lease) for purposes of this Agreement regardless of any change in
GAAP following the Effective Date that would otherwise require such obligation
to be recharacterized as a Capital Lease Obligation, to the extent that
financial reporting shall not be affected hereby or thereby. For purposes of
Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a Lien
on the property being leased and such property shall be deemed to be owned by
the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP; provided further that all obligations of any Person that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on the Effective Date (whether or not such operating
lease was in effect on such date) shall continue to be accounted for as an
operating lease (and not as a Capitalized Lease) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligation to be recharacterized as a Capital Lease.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and its Restricted Subsidiaries.

 

“Cash Management Obligations” means (a) obligations of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary in respect of any
overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management services or any automated clearing
house transfers of funds and (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements.

 

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

 



11

 



 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Subsidiary of any insurance proceeds or condemnation awards in
an amount in excess of $10,000,000 in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Sections
956 and 957 of the Code.

 

“Change in Control” means (a) the failure of Holdings directly or indirectly
through wholly owned subsidiaries, to own all of the Equity Interests of the
Administrative Borrower1, (b)  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group, other than the
Permitted Holders (directly or indirectly, including through one or more holding
companies), of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in PubCo, unless the Permitted Holders (directly or indirectly, including
through one of more holding companies) otherwise have the right (pursuant to
contract, proxy or otherwise), directly or indirectly, to designate, nominate or
appoint a majority of the Board of Directors of PubCo or (c) the occurrence of a
“Change of Control” (or similar event, however denominated), as defined in the
documentation governing any Incremental Equivalent Debt, Junior Financing or
other unsecured Indebtedness, in each case, that is Material Indebtedness.

 

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, (ii) the phrase Person or
“group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, and (iii) if any Person or “group”
includes one or more Permitted Holders, the issued and outstanding Equity
Interests of PubCo, Holdings or the Borrower, as applicable, directly or
indirectly owned by the Permitted Holders that are part of such Person or
“group” shall not be treated as being owned by such Person or “group” for
purposes of determining whether clause (b) of this definition is triggered.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by the United
States, Canada, the European Union, United Kingdom or other foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” to the extent enacted, adopted, promulgated or issued
after the date of this Agreement, but only to the extent such rules,
regulations, or published interpretations or directives are applied to Holdings
and its Subsidiaries by the Administrative Agent or any Lender in substantially
the same manner as applied to other similarly situated borrowers under
comparable syndicated credit facilities, including, without limitation, for
purposes of Section 2.15.

 



 

1 NTD - Subject to confirmation with respect to allocation of assets at each
Borrower entity.

 



12

 

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans, Other Revolving Loans, Term Loans, Incremental Term Loans or Other
Term Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment, Additional/Replacement Revolving Commitment, Other Revolving
Commitment, Term Commitment or Other Term Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments. Other Term Commitments, Other Term Loans, Other
Revolving Commitments (and the Other Revolving Loans made pursuant thereto),
Additional/Replacement Revolving Commitments and Incremental Term Loans that
have different terms and conditions shall be construed to be in different
Classes.

 

“Co-Documentation Agents” means Bank of Montreal and SunTrust Bank, each in
their capacity as documentation agent, and any permitted successors and assigns
of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agent” has the meaning given to such term in Section 8.01(b) and its
successors in such capacity as provided in Article VIII.

 

“Collateral Agreement” means the Collateral Agreement among the Loan Parties
party thereto and the Collateral Agent, substantially in the form of Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Administrative Borrower and each of the Restricted
Subsidiaries (other than any Excluded Subsidiary) either (x) a counterpart of
the Guarantee Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in substantially the form specified therein, duly executed
and delivered on behalf of such Person and (ii) Holdings, any Intermediate
Parent, the Administrative Borrower and each Subsidiary Loan Party either (x) a
counterpart of each applicable Security Document duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes a Subsidiary
Loan Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), either (A) to the extent applicable, a supplement to each
applicable Security Document, substantially the form specified therein, duly
executed and delivered on behalf of such Person or (B) a Security Document, in
each case under this clause (a) together with, in the case of any such Loan
Documents executed and delivered after the Effective Date, to the extent
reasonably requested by the Administrative Agent, documents of the type referred
to in Section 4.01(d) within the time periods set forth in Sections 5.11 and
5.12;

 



13

 



 

(b)       all outstanding Equity Interests of the Administrative Borrower, any
Intermediate Parent and each Restricted Subsidiary (other than any Equity
Interests constituting Excluded Assets) owned by or on behalf of any Loan Party,
shall have been pledged, charged or otherwise made subject to security pursuant
to the applicable Security Document, and the Administrative Agent shall have
received certificates, if any, representing all such Equity Interests to the
extent constituting “certificated securities”, together with all certificates,
documents of title and other documentary evidence of ownership and undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
in each case, to the extent required to perfect the security interest therein in
the jurisdiction of the issuer;

 

(c)       if any Indebtedness for borrowed money of Holdings, any Intermediate
Parent, the Administrative Borrower or any Restricted Subsidiary in a principal
amount of $10,000,000 or more is owing by such obligor to any Loan Party and
such Indebtedness shall be evidenced by a promissory note, such promissory note
shall be pledged or otherwise secured pursuant to the applicable Security
Document, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank; provided, however, that the foregoing delivery requirement
with respect to any intercompany indebtedness may be satisfied by delivery of an
omnibus or global intercompany note executed by all Loan Parties as payees and
all such obligors as payors;

 

(d)       all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and Intellectual Property Security
Agreements with respect to any Trademarks, Patents and Copyrights that are
registered, issued or applied-for in the United States and that constitute
Collateral, for the filing with the United States Patent or Trademark Office and
the United States Copyright Office to the extent required by this Agreement, the
Security Documents, Requirements of Law and as reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, this
Agreement, the Security Documents and the other provisions of the term
“Collateral and Guarantee Requirement,” shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording; and

 



14

 



 

(e)       the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property duly executed and delivered
by the record owner of such Mortgaged Property (if the Mortgaged Property is in
a jurisdiction that imposes a mortgage recording or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the fair market value of such Mortgaged Property, as
reasonably determined by Holdings), (ii) a policy or policies of title insurance
(or marked unconditional commitment to issue such policy or policies) issued by
a nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements (other than a creditor’s rights endorsement) as the
Administrative Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates (it being agreed that
the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), in an amount equal to the fair market value of such Mortgaged
Property or as otherwise reasonably agreed by the parties; provided that in no
event will the Borrower be required to obtain independent appraisals of such
Mortgaged Properties, unless required by FIRREA, (iii) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property, and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency (or any successor agency) to be located in special flood hazard area, a
duly executed notice about special flood hazard area status and flood disaster
assistance and evidence of such flood insurance as provided in Section 5.07(b),
(iv) in each case if reasonably requested by the Administrative Agent, a
customary legal opinion with respect to each such Mortgage, from counsel
qualified to opine in each jurisdiction (A) where a Mortgaged Property is
located regarding the enforceability of the Mortgage and (B) where the
applicable Loan Party granting the Mortgage on said Mortgaged Property is
organized or incorporated, regarding the due authorization, execution and
delivery of such Mortgage, and in each case, such other customary matters as may
be in form and substance reasonably satisfactory to the Administrative Agent,
(v) a survey or existing survey together with a no change affidavit of such
Mortgaged Property, in compliance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys and otherwise reasonably
satisfactory to the Administrative Agent, and (vi) evidence of payment of title
insurance premiums and expenses and all recording, mortgage, transfer and stamp
taxes and fees payable in connection with recording the Mortgage, any amendments
thereto and any fixture filings in appropriate county land office(s).

 



15

 



 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Administrative Borrower reasonably agree in
writing that the cost, burden, difficulty or consequence of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to Holdings and its Affiliates (other than a de minimis tax consequence but
including the imposition of withholding or other material taxes)), is excessive
in relation to the benefits to be obtained by the Lenders therefrom; (b) Liens
required to be granted from time to time pursuant to the term “Collateral and
Guarantee Requirement” shall be subject to exceptions and limitations set forth
in this Agreement and the Security Documents; (c) in no event shall control
agreements or other control or similar arrangements be required with respect to
cash, Permitted Investments, other deposit accounts, securities and commodities
accounts (including securities entitlements and related assets), letter of
credit rights or other assets requiring perfection by control (but not, for
avoidance of doubt, possession); (d) in no event shall any Loan Party be
required to complete any filings or other action with respect to the perfection
of security interests in any jurisdiction outside of the United States, and no
actions outside the United States or required by the laws of any jurisdiction
outside the United States shall be required to be taken to create any security
interests in assets located or titled outside of the United States, or in any
Intellectual Property governed by, arising, existing, registered or applied-for
under the laws of any jurisdiction other than the United States, or to perfect
or make enforceable any security interests in any such assets (it being
understood that all security interests granted by a Loan Party (other than
Mortgages) shall be governed by the law of the state of New York); (e) in no
event shall any Loan Party be required to complete any filings or other action
with respect to perfection of security interests in assets subject to
certificates of title beyond the filing of UCC financing statements; (f) other
than the filing of UCC financing statements, no perfection shall be required
with respect to promissory notes evidencing debt for borrowed money in a
principal amount of less than $10,000,000; (g) in no event shall any Loan Party
be required to complete any filings or other action (including entering into any
source code escrow arrangements or seeking registration of any Copyrights) with
respect to security interests in Intellectual Property beyond the filing of
Intellectual Property Security Agreements with the United States Patent and
Trademark Office and the United States Copyright Office; (h) in no event shall
environmental reports be required to be delivered to the Administrative Agent or
the Lenders; (i) no actions shall be required to perfect a security interest in
letter of credit rights (other than the filing of UCC financing statements); and
(j) in no event shall the Collateral include any Excluded Assets. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) and any other obligations under this
definition where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement (including as set forth on
Schedule 5.14) or the Security Documents.

 

“Commitment” means with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Term Commitment, Other Term Commitment of any
Class or any combination thereof (as the context requires).

 



16

 



 

“Commitment Fee Percentage” means, for any day, the applicable percentage set
forth below under the caption “Commitment Fee Percentage” based upon the Senior
Secured First Lien Net Leverage Ratio as of the end of the fiscal quarter of
Holdings for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b); provided that, until
the date of the delivery of the consolidated financial statements pursuant to
Section 5.01(b) as of and for the fiscal quarter ended on or about November 30,
2017, the Commitment Fee Percentage shall be based on the Senior Secured First
Lien Net Leverage Ratio set forth in Category 3:

 

Senior Secured First Lien Net Leverage Ratio  Commitment Fee Percentage 
Category 1

Greater than 3.00 to 1.00   0.50% Category 2

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00   0.375%
Category 3

Less than or equal to 2.50 to 1.00   0.250%

 

For purposes of the foregoing, each change in the Commitment Fee Percentage
resulting from a change in the Senior Secured First Lien Net Leverage Ratio
shall be effective during the period commencing on and including the Business
Day following the date of delivery to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b) of the consolidated financial statements and related
Compliance Certificate indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Commitment Fee Percentage shall be based on the rates per annum
set forth in Category 1 if the Borrower fails to deliver the consolidated
financial statements required to be delivered pursuant to Section 5.01(a) or
5.01(b) or any Compliance Certificate required to be delivered pursuant hereto,
in each case within the time periods specified herein for such delivery, during
the period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.

 

“Commitment Letter” means the commitment letter, dated as of April 10, 2017,
among the Borrower and the Joint Lead Arrangers.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning given to such term in the preliminary statements
hereto.

 

“Company Merger” means each of (i) the merger of Company Merger Sub 1 with and
into the Company, with the Company surviving such merger, (ii) the merger of
Company Merger Sub 2 with and into ANH, with ANH surviving such merger, (iii)
the merger of Company Merger Sub 3 with and into ANHII, with ANHII surviving
such merger, and (iv) the merger of Company Merger Sub 4 with and into ANI, with
ANI surviving such merger.

 

“Company Merger Sub 1” has the meaning given to such term in the preliminary
statements hereto.

 



17

 



 

“Company Merger Sub 2” has the meaning given to such term in the preliminary
statements hereto.

 

“Company Merger Sub 3” has the meaning given to such term in the preliminary
statements hereto.

 

“Company Merger Sub 4” has the meaning given to such term in the preliminary
statements hereto.

 

“Company Merger Subs” has the meaning given to such term in the preliminary
statements hereto.

 

“Company Model” means the model delivered to the Joint Lead Arrangers on
March 8, 2017 (together with any updates or modifications thereto reasonably
agreed between Parent and the Joint Lead Arrangers prior to the Effective Date).

 

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 5.01(d).

 

“Compliance Requirement” means, at any time, Borrowings and other extensions of
credit in excess of 30% of the aggregate amount of the Revolving Commitments
then outstanding (other than (i) Letters of Credit that have been cash
collateralized and Letters of Credit in an amount not to exceed $15,000,000 and
(ii) Borrowings and other extensions of credit under the Revolving Loans that
are made on the Effective Date to fund any original issue discount or upfront
fees in connection with the “market flex” provisions in the Fee Letter, or to
fund any working capital adjustment payments under the Acquisition Agreement,
provided that the amount of any credit extension made pursuant to this clause
(ii) shall not be excluded for purposes hereof on and after the date on which
such credit extension is repaid or prepaid and in the case of a partial
repayment or prepayment, only the remaining amount outstanding shall be excluded
for purposes hereof).

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)       without duplication and to the extent deducted (and not added back),
other than with respect to clauses (xvi), (xx) and (xxi), in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)       total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and banker’s acceptance fees
and costs of surety bonds in connection with financing activities, plus (F) any
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Securitization Facility;

 



18

 



 

(ii)       provision for taxes based on income, profits or capital and sales
taxes, including federal, foreign, state, franchise, excise, and similar taxes
paid or accrued during such period (including in respect of repatriated funds)
including penalties and interest related to such taxes or arising from any tax
examinations;

 

(iii)       Non-Cash Charges as elected by the Administrative Borrower;

 

(iv)       operating expenses incurred on or prior to the Effective Date
attributable to (A) salary obligations paid to employees terminated prior to the
Effective Date and (B) wages paid to executives in excess of the amounts the
Acquired Companies and their Subsidiaries are required to pay pursuant to any
employment agreements;

 

(v)       extraordinary charges, expenses or losses or special items in
accordance with GAAP;

 

(vi)       unusual or non-recurring charges, expenses or losses (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives), integration costs, severance,
relocation costs, office and facilities’ opening costs and other business
optimization costs or expenses (including related to new product introductions
and new system design and implementation costs), recruiting costs and fees,
signing and stay fees, expenses, costs and bonuses (including payments made to
employees or producers who are subject to non-compete agreements), retention or
completion bonuses, contract termination costs, transaction fees and expenses,
transition costs, systems establishment costs, costs related to
closure/consolidation of office and facilities, costs related to the
implementation of operational and reporting systems and technology initiatives,
transaction fees and expenses and management fees and expenses and other
management, consulting, advisory and monitoring, oversight and similar fees,
indemnities and expenses, any one time expense relating to enhanced accounting
function or other transaction costs (including those associated with becoming a
standalone entity), public company costs, costs incurred in connection with
acquisitions and non-recurring intellectual property development, internal costs
in respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities), project start up costs or any other costs incurred in connection
with any of the foregoing;

 

(vii)       restructuring costs, charges, accruals or reserves (including
restructuring and integration costs related to acquisitions and adjustments to
existing reserves), whether or not classified as restructuring expense on the
consolidated financial statements;

 



19

 



 

(viii)     the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

 

(ix)        the amount of expenses relating to payments made to option holders
of Holdings or any Holdings Parent in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted by the Loan
Documents;

 

(x)         losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(xi)       any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

 

(xii)      any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period;

 

(xiii)     any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (d)(iv) and (d)(v) below;

 

(xiv)     any costs or expenses incurred by Holdings, the Borrower or any
Restricted Subsidiary pursuant to any equity-based compensation plan or stock
option plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of Holdings or Net Proceeds of an issuance
of Equity Interests of Holdings (other than Disqualified Equity Interests);

 

(xv)      any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

 

(xvi)     such other add-backs and adjustments (A) evidenced by or contained in
a due diligence quality of earnings report made available to the Administrative
Agent prepared by (x) a “big-four” nationally recognized accounting firm or (y)
any other accounting firm that is reasonably acceptable to the Administrative
Agent, (B) previously identified and agreed to by the Administrative Agent,
including all such add-backs and adjustments set forth in the Company Model or
(C) consistent with Regulation S-X of the Securities Act of 1933, as amended;

 



20

 



 

(xvii)       the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a Qualified
Securitization Facility;

 

(xviii)       any non-cash increase in expenses (A) resulting from the
revaluation of inventory (including any impact of changes of inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments or any other acquisition or (B) due to purchase
accounting;

 

(xix)       charges, losses or expenses to the extent indemnified or insured or
reimbursed by a third party (or reasonably expected to be so paid or reimbursed
within 365 days after the end of such period to the extent not accrued);
provided that if such amount is not actually reimbursed during such 365-day
period it shall be deducted in determining Consolidated EBITDA for applicable
subsequent Test Periods;

 

(xx)       solely for purposes of determining compliance with the Financial
Performance Covenant in respect of any period which includes the exercise of a
Cure Right (but not for the determination of the Senior Secured Net Leverage
Ratio or the Total Net Leverage Ratio for any other purposes), any Cure Amount;

 

(xxi)       to the extent that any Holdings Parent Specified Expenses would have
been added back to Consolidated EBITDA pursuant to clauses (a)(i) through (xx)
above had such charge, tax or expense been incurred directly by Holdings, such
Holdings Parent Specified Expenses; and

 

(xxii)       earn-out obligations with respect to any acquisition or Investment
paid or accrued during such period;

 

plus

 

(b)       without duplication, the amount of “run rate” cost savings, operating
expense reductions, other operating changes, initiatives or improvements
(including the effect of new or increased customer contract pricing) and “run
rate” synergies related to the Transactions, any Specified Transaction, any
restructuring, cost saving initiative or other initiative projected by the
Administrative Borrower in good faith to result from actions (including the
Acquisition) taken, committed to be taken or expected to be taken, in each case
on or prior to the date that is twenty four (24) months after the Transactions
or such Specified Transaction, restructuring, cost saving or operational
initiative, operational change or other initiative, as applicable (including
actions initiated prior to the Effective Date) (which cost savings, operating
expense reductions, other operating improvements and synergies shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such
actions; provided that such cost savings are reasonably identifiable and
factually supportable (in each case as determined in good faith by the
Administrative Borrower) and no cost savings, operating expense reductions,
other operating improvements or synergies shall be added pursuant to this clause
(b) to the extent duplicative of any expenses or charges relating to such cost
savings, operating expense reductions or synergies that are included in
clauses (a)(vi) and (a)(vii) above or in the definition of “Pro Forma
Adjustment” (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken);

 



21

 

 

plus

 

(c)       to the extent covered by business interruption insurance and actually
reimbursed or otherwise paid in cash, expenses or losses relating to business
interruption or, so long as Holdings or the Administrative Borrower has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

 

less

 

(d)       without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)       extraordinary gains and unusual or non-recurring gains;

 

(ii)      non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(iii)     gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(iv)     any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

(v)      any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in such period; and

 

(vi)     any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xii) and (a)(xiii) above;

 



22

 



 

in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(I)       to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging,

 

(II)      there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) to the extent not included in Consolidated Net
Income, the Acquired EBITDA of any Person, property, business, line of business,
division, business unit or asset acquired by Holdings, the Borrower or any
Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business, line of business, division, business unit or assets to the
extent not so acquired) (each such Person, property, business, line of business,
division, business unit or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion);

 

(III)     there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, line of business, division, business unit or
asset (other than any Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations in accordance with
GAAP (other than (x) if so classified on the basis that it is being held for
sale unless such sale has actually occurred during such period and (y) for
periods prior to the applicable sale, transfer or other disposition, if the
Disposed EBITDA of such Person, property, business, line of business, division,
business unit or asset is positive (i.e., if such Disposed EBITDA is negative,
it shall be added back in determining Consolidated EBITDA for any period)) by
Holdings, the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business, line of business, division, business unit or
asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) to the extent not included in Consolidated Net Income,
included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof occurring prior to such disposal);

 



23

 



 

(IV)       to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any expense (or income) as a result
of adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder); and

 

(V)        to the extent not already included in Consolidated Net Income,
Consolidated EBITDA shall include the amount of proceeds received or due from
reimbursement of expenses and charges pursuant to indemnification and other
reimbursement provisions in connection with any acquisition or other Investment
or any disposition of any asset permitted hereunder.

 

For the purposes of determining the Senior Secured First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio or the Total Net Leverage Ratio for
any relevant Test Period, Consolidated EBITDA shall be deemed to equal (a)
$12,300,000 for the fiscal quarter ended May 28, 2016, (b) $16,800,000 for the
fiscal quarter ended August 27, 2016, (c) $22,200,000 for the fiscal quarter
ended November 26, 2016 and (d) $18,100,000 for the fiscal quarter ended
February 25, 2017 (it being understood that such amounts are subject to
adjustments, as and to the extent otherwise contemplated in this Agreement, in
connection with any Pro Forma Adjustment or any calculation on a Pro Forma
Basis).

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

 

(a)       extraordinary items for such period,

 

(b)       the cumulative effect of a change in accounting principles during such
period,

 

(c)       any Transaction Costs incurred during such period,

 

(d)       any accruals, payments, fees, costs and expenses (including
rationalization, legal, tax, structuring, financial advisory, investment
banking, any transaction or retention bonus or similar payment and fees, costs
and expenses of any counsel, consultants or other advisors and other costs and
expenses) incurred during such period, or any amortization thereof for such
period, in connection with the Transactions, any Specified Transactions, any
non-recurring costs to acquire equipment to the extent not capitalized in
accordance with GAAP, Investments (including any earn-outs), Restricted
Payments, Dispositions, recapitalization, issuances of Indebtedness or Equity
Interests or repayment of debt, refinancing transactions or amendment or other
modification of any debt instrument, and amendments, restructurings, waivers,
workouts and extensions, refinancings or other modifications of any of the
foregoing, non-competition agreements, one-time accruals, up-front fees,
financing fees, commitment fees, costs, expenses or premiums related to any
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed and including costs and expenses of the
Administrative Agent and Lenders that are reimbursed) and any charges or
non-recurring merger or amalgamation costs incurred during such period as a
result of any such transaction, in each case, with respect to the transactions
described in this subclause ‎(d), whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

 



24

 



 

(e)       any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,

 

(f)       accruals and reserves that are established or adjusted as a result of
the Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period;

 

(g)       stock-based award compensation expenses,

 

(h)       any income (loss) attributable to deferred compensation plans or
trusts,

 

(i)        the amount of any expense required to be recorded as compensation
expense related to contingent transaction consideration, and

 

(j)        currency translation gains and losses related to currency
remeasurements of assets, liabilities or indebtedness (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

 

There shall be included in Consolidated Net Income, without duplication, (i) the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period, (ii) any dividends or other distributions received in
cash or other Permitted Investments from Unrestricted Subsidiaries and (iii) the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, loans and
leases, software and other intangible assets and deferred revenue (including the
current portion thereof and deferred costs related thereto) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to Holdings and its Restricted
Subsidiaries), as a result of the Transactions, any acquisition or Investment
consummated prior to the Effective Date and any Permitted Acquisitions (or other
Investment not prohibited hereunder) or the amortization or write-off of any
amounts thereof.

 

“Consolidated Senior Secured First Lien Net Indebtedness” means, as of any date
of determination, the aggregate amount of Senior Secured First Lien Indebtedness
of Holdings and its Restricted Subsidiaries outstanding on such date, determined
on a consolidated basis in accordance with GAAP, consisting only of Senior
Secured First Lien Indebtedness for borrowed money or evidenced by bonds, notes,
debentures or similar instruments, drawn but unreimbursed obligations under
letters of credit (and in the case of trade letters of credit, unreimbursed for
more than three (3) Business Days) and the principal portion of obligations in
respect of purchase money Indebtedness and Capitalized Leases but excluding any
obligations under or in respect of Qualified Securitization Facilities, minus
the aggregate amount of cash and Permitted Investments of Holdings and its
Restricted Subsidiaries (excluding cash and Permitted Investments that are
listed as “restricted” on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of such date).

 



25

 



 

“Consolidated Senior Secured Net Indebtedness” means, as of any date of
determination, the aggregate amount of Senior Secured Indebtedness of Holdings
and its Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP, consisting only of Senior Secured
Indebtedness for borrowed money or evidenced by bonds, notes, debentures or
similar instruments, drawn but unreimbursed obligations under letters of credit
(and in the case of trade letters of credit, unreimbursed for more than three
(3) Business Days) and the principal portion of obligations in respect of
purchase money Indebtedness and Capitalized Leases, but excluding any
obligations under or in respect of Qualified Securitization Facilities, minus
the aggregate amount of cash and Permitted Investments of Holdings and its
Restricted Subsidiaries (excluding cash and Permitted Investments that are
listed as “restricted” on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of such date).

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
the aggregate amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money or evidenced by bonds,
notes, debentures or similar instruments, drawn but unreimbursed obligations
under letters of credit (and in the case of trade letters of credit,
unreimbursed for more than three (3) Business Days) and the principal portion of
obligations in respect of purchase money Indebtedness and Capitalized Leases,
but excluding any obligations under or in respect of Qualified Securitization
Facilities, minus the aggregate amount of cash and Permitted Investments of
Holdings and its Restricted Subsidiaries (excluding cash and Permitted
Investments that are listed as “restricted” on the consolidated balance sheet of
Holdings and its Restricted Subsidiaries as of such date).

 

“Consolidated Working Capital” means, at any date, the excess (which may be
negative) of (a) the sum of all amounts (other than cash and Permitted
Investments) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Restricted Subsidiaries at such date, excluding the
current portion of deferred income taxes over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and obligations under Letters of Credit and Capital Lease
Obligations to the extent otherwise included therein, (iii) the current portion
of interest, (iv) the current portion of current and deferred income taxes, (v)
accrual of any costs or expenses related to restructuring reserves, (vi) the
current portion of pension liabilities and (vii) deferred revenue; provided
that, for purposes of calculating Excess Cash Flow, increases or decreases in
working capital (A) arising from acquisitions or dispositions by Holdings and
its Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred until the first anniversary of such
acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations or (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent.

 



26

 



 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given to such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given to such term in the
definition of “Consolidated EBITDA.”

 

“Copyright” has the meaning assigned to such term in the Collateral Agreement.

 

“Covered Jurisdiction” means Canada, the Netherlands, Spain, Australia, New
Zealand, United Kingdom, Luxembourg, Ireland, Mexico and any other jurisdiction
as mutually agreed by the Administrative Borrower and the Administrative Agent.

 



27

 



 

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained by the Borrower (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans or Revolving Loans (or
unused Revolving Commitments) (“Refinanced Debt”); provided that such
exchanging, extending, renewing, replacing or refinancing Indebtedness (a) is in
an original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (plus any premium, original issue discount and
upfront fees, accrued interest and fees and expenses incurred in connection with
such exchange, extension, renewal, repayment, replacement or refinancing and the
incurrence of such new Credit Agreement Refinancing Indebtedness) plus
additional amounts to the extent otherwise permitted to be incurred under this
Agreement (which additional amounts, for the avoidance of doubt, do not
constitute Credit Agreement Refinancing Indebtedness), (b) (i) (except in the
case of customary bridge loans which, subject to customary conditions (including
no payment or bankruptcy event of default), would either automatically be
converted into or required to be exchanged for permanent refinancing that does
not mature prior to the maturity date of the Refinanced Debt) does not mature
earlier than or, except in the case of Revolving Commitments, have a Weighted
Average Life to Maturity shorter than the Refinanced Debt (without giving effect
to any amortization or prepayments on such debt) and (ii) if such Indebtedness
is unsecured or secured by the Collateral on a junior lien basis to the Secured
Obligations, does not have scheduled amortization or required payments of
principal prior to the maturity date of the Refinanced Debt (except in the case
of customary bridge loans which, subject to customary conditions (including no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for permanent refinancing that does not mature
prior to the maturity date of the Refinanced Debt) (except for customary
payments in respect of asset sales, insurance and condemnation proceeds events,
change of control or similar events and AHYDO catch up payments and offers to
purchase upon an event of default), (c) shall not be guaranteed by any entity
that is not, or that does not substantially concurrently become, a Loan Party,
(d) in the case of any secured Indebtedness shall (i) not be secured by any
assets not securing the Secured Obligations and (ii) be subject to the relevant
Intercreditor Agreement(s) and (e) has covenants and events of default
(excluding, for the avoidance of doubt, pricing (as to which no “most favored
nation” provision will apply), interest rate margins, rate floors, discounts,
fees, collateral, guarantees, premiums and prepayment or redemption provisions)
that, in the discretion of the Administrative Borrower either (1) reflect market
terms and conditions (taken as a whole and as determined in good faith by the
Administrative Borrower) at the time of incurrence or issuance of such
Indebtedness or (2) if not consistent with the corresponding Class of Term
Loans, are not materially more restrictive (when taken as a whole) to the
Borrower than the covenants and events of default of this Agreement (when taken
as a whole) applicable to the facility being refinanced or replaced are to the
Borrower (unless (x) such covenants or other provisions are applicable only to
periods after the maturity date of the Refinanced Debt at the time of such
refinancing, (y) the Revolving Lenders or the Lenders under the Initial Term
Loans, as applicable, also receive the benefit of such more favorable covenants
and events of default (together with, at the election of the Borrower, any
applicable “equity cure” provisions with respect to any financial maintenance
covenant) (it being understood that, to the extent that any covenant, event of
default or guarantee is added or modified for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such covenant, event of default or guarantee is (i) also added or
modified for the benefit of any corresponding Loans remaining outstanding after
the issuance or incurrence of such Indebtedness, (ii) with respect to any
“springing” financial maintenance covenant or other covenant only applicable to,
or for the benefit of, a revolving credit facility, also added for the benefit
of each revolving credit facility hereunder (and not for the benefit of any term
loan facility hereunder) or (iii) only applicable after the Latest Maturity Date
at the time of such refinancing) or (z) such terms and conditions are reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, it is
understood and agreed that (x) notwithstanding anything in this Agreement to the
contrary, in the case of any Indebtedness incurred to modify, refinance, refund,
extend, renew or replace Indebtedness initially incurred in reliance on and
measured by reference to a percentage of Consolidated EBITDA at the time of
incurrence, and such modification, refinancing, refunding, extension, renewal or
replacement would cause the percentage of Consolidated EBITDA to be exceeded if
calculated based on the percentage of Consolidated EBITDA on the date of such
modification, refinancing, refunding, extension, renewal or replacement, such
percentage of Consolidated EBITDA restriction shall not be deemed to be exceeded
so long as such incurrence otherwise constitutes “Credit Agreement Refinancing
Indebtedness” and (y) such Credit Agreement Refinancing Indebtedness shall not
be subject to any “most favored nation” pricing provisions.

 



28

 



 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero, equal to the aggregate sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods commencing with the Excess Cash Flow
Period commencing September 1, 2017 and ending August 31, 2018 (which for the
avoidance of doubt, shall not be less than zero for any single Excess Cash Flow
Period).

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Termination Date” has the meaning assigned to such term in Section
7.02(a).

 

“Debt Repayment” means the repayment, refinancing, roll over, termination,
discharge, defeasance or release, or the arrangement for the repayment,
refinancing, roll over, termination, discharge, defeasance or release in a
manner reasonably satisfactory to the Administrative Agent of: (i) all
Indebtedness and guaranties and security granted by the Acquired Companies and
their subsidiaries under the credit facilities evidenced by the First Lien
Credit Agreement, dated as of April 3, 2013, by and among ANHII, ANH, the
lenders party thereto and Credit Suisse AG, Cayman Islands Branch as
administrative agent and collateral agent (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of August 20, 2015, by and among ANH II,
ANH, the lenders party thereto, and Credit Suisse AG, Cayman Islands Branch) and
(ii) all Indebtedness and guaranties and security granted by the Acquired
Companies and their subsidiaries under the credit facilities evidenced by the
Second Lien Credit Agreement, dated as of April 3, 2013, by and among ANHII,
ANH, the lenders party thereto and Credit Suisse AG, Cayman Islands Branch as
administrative agent and collateral agent (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of August 20, 2015, by and among ANH II,
ANH, the lenders party thereto, and Credit Suisse AG, Cayman Islands Branch).

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions (domestic or foreign) from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



29

 



 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder (or otherwise failed
to pay over to the Administrative Agent any amounts owed by such Lender
hereunder), including in respect of its Loans or participations in respect of
Letters of Credit, within one (1) Business Day of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent and the
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Administrative Borrower, the Administrative Agent, any Issuing Bank
or any Lender that it does not intend to comply with its funding obligations or
has made a public statement or provided any written notification to any Person
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Administrative Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)) or
any Issuing Bank, to confirm in a manner satisfactory to the Administrative
Agent, such Issuing Bank and the Borrower that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become or is insolvent (or has
admitted in writing that it is insolvent), (ii) become the subject of a
proceeding under any Debtor Relief Law, (iii) had a receiver, conservator,
trustee, administrator, examiner, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
substantial part of its assets or a custodian appointed for it or a substantial
part of its assets, (iv) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(v) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority, where such ownership interest or proceeding does
not result in or provide such Lender or Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or Person (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Lender or Person.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to any Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the Loan Document Obligations with respect to the Letters of
Credit issued by such Issuing Bank other than Loan Document Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 



30

 



 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit I.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offers, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.11(a)(ii)(B), Section
2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter period
is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Dispose” and “Disposition” each have the meaning assigned to such term in
Section 6.05.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to Holdings and its Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to such Converted Unrestricted Subsidiary and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary.

 



31

 



 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)       matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)       is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c)       is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change in control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person or as a result of such employee’s
termination, death or disability.

 

“Disqualified Lenders” means (i) those Persons identified by Parent to the Joint
Lead Arrangers in writing prior to April 10, 2017 or as Parent and the Joint
Lead Arrangers shall mutually agree on and after April 10, 2017 and prior to the
date hereof, in each case, as being “Disqualified Lenders”, (ii) those Persons
who are competitors of Holdings and its Subsidiaries and are identified by
Parent or the Administrative Borrower to the Administrative Agent from time to
time in writing, which designation shall not apply retroactively to disqualify
any Persons that previously acquired an assignment or participation interest in
any Loan prior to such designation, (iii) Excluded Affiliates and (iv) in the
case of each Person identified pursuant to clauses (i) or (ii) above, any of
their Affiliates that are either (x) identified in writing by Parent or the
Administrative Borrower to the Administrative Agent from time to time or (y)
known or reasonably identifiable as an Affiliate of any such Person. Upon
inquiry by any Lender to the Administrative Agent as to whether a specified
potential assignee or prospective participant is a Disqualified Lender, the
Administrative Agent shall be permitted to disclose to such Lender and such
specific potential assignee (x) whether such specific potential assignee or
prospective participant is a Disqualified Lender or (y) the identity of any
other Disqualified Lender which the Administrative Agent reasonably believes may
be an Affiliate of such specified potential assignee or prospective participant.

 



32

 



 

“Dollar Amount” means, at any time:

 

(a)       with respect to an amount denominated in Dollars, such amount;

 

(b)       with respect to any amount denominated in a currency other than
Dollars, where a determination of such amount is required to be made under any
Loan Document by the Administrative Agent or any Issuing Bank, the equivalent
amount thereof in Dollars as determined by the Administrative Agent or such
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or other applicable
date of determination) for the purchase of Dollars with such alternative
currency; and

 

(c)       with respect to any amount denominated in a currency other than
Dollars, where a determination of such amount is required to be made under any
Loan Document by Holdings, any Intermediate Parent, the Administrative Borrower
or any Restricted Subsidiary, the equivalent amount thereof in Dollars as
determined on the basis of the Exchange Rate for such currency and as determined
in accordance with Section 1.08.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Holdings organized or incorporated
in the United States (or any state, thereof or the District of Columbia).

 

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of Holdings, if the Senior
Secured First Lien Net Leverage Ratio (after giving effect to the applicable
prepayment pursuant to Section 2.11(d), and after giving effect to any voluntary
prepayments made pursuant to Section 2.11(a) prior to the date of such
prepayment) as of the end of such fiscal year is (a) greater than 4.00 to 1.00,
50% of Excess Cash Flow for such fiscal year, (b) greater than 3.00 to 1.00 but
less than or equal to 4.00 to 1.00, 25% of Excess Cash Flow for such fiscal year
and (c) less than or equal to 3.00 to 1.00, 0% of Excess Cash Flow for such
fiscal year.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



33

 



 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means July 7, 2017.

 

“Effective Date Loan Parties” means (i) Holdings, (ii) each Loan Party that was
a Restricted Subsidiary of Holdings (including the Borrower) on or prior to the
Effective Date and (iii) each other Subsidiary of Holdings that is a Loan Party
as of the Effective Date (if any).

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Administrative Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees , including
upfront or similar fees or original issue discount (amortized over the shorter
of (a) the remaining Weighted Average Life to Maturity of such Indebtedness and
(b) the four years following the date of incurrence thereof) payable generally
to lenders or other institutions providing such Indebtedness, but excluding any
arrangement, syndication, commitment, prepayment, structuring, ticking or other
similar fees payable in connection therewith that are not generally shared with
all relevant syndicate Lenders and, if applicable, consent fees for an amendment
paid generally to consenting Lenders; provided that with respect to any
Indebtedness that includes a “LIBOR floor” or “Base Rate floor,” (i) to the
extent that the LIBO Rate or Alternate Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is less than such floor, the amount of such difference shall
be deemed added to the interest rate margin for such Indebtedness for the
purpose of calculating the Effective Yield and (ii) to the extent that the LIBO
Rate or Alternate Base Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

 

“Electing Guarantor” any Excluded Subsidiary organized under the laws of the
United States or any state thereof or a Covered Jurisdiction that, at the option
and in the sole discretion of the Borrower, has been designated a Subsidiary
Loan Party.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their respective Affiliates), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall have no responsibility
or liability for monitoring or enforcing the list of Disqualified Lenders or for
any assignment made to a Disqualified Lender unless (A) such assignment resulted
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (B) such assignment resulted from a material breach
of the Loan Documents by the Administrative Agent (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).

 



34

 

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to the Release or threatened Release of any Hazardous Material or to
the extent relating to exposure to Hazardous Materials, to health or safety
matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) directly or indirectly resulting from or based upon (a) any
Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Contribution” means the contribution by the Investors on or prior to the
Effective Date, directly or indirectly of cash equity contributions to Parent or
PubCo in exchange for common equity or other equity of Parent or PubCo (such
other equity to be on terms reasonably satisfactory to the Administrative Agent
to the extent such equity has cash pay terms prior to the Latest Maturity Date).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether evidenced by
share certificates (or similar) or not).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 



35

 



 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)       the sum, without duplication, of:

 

(i)       Consolidated Net Income for such period,

 

(ii)       an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii)       decreases in Consolidated Working Capital, and

 

(iv)       an amount equal to the aggregate net non-cash loss on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less

 



36

 

 

(b)       the sum, without duplication, of:

 

(i)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income of proceeds received or due from business interruption
insurance or reimbursement of expenses and charges pursuant to indemnification
and other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted under this Agreement to the
extent such amounts are due but not received during such period) and cash
charges, expenditures and losses added to (or excluded from the determination
of) Consolidated Net Income pursuant to clauses (a) through (j) of the
definition of “Consolidated Net Income” (other than cash charges in respect of
Transaction Costs paid on or about the Effective Date to the extent financed
with the proceeds of long-term Indebtedness incurred on the Effective Date),

 

(ii)       without duplication of amounts deducted pursuant to clause (xii)
below in prior fiscal years, the amount of capital expenditures and intellectual
property development expenditures made in cash or accrued during such period,
except to the extent that such expenditures were financed with the proceeds of
long-term Indebtedness of Holdings and its Restricted Subsidiaries,

 

(iii)       the aggregate amount of all principal payments of Indebtedness
(including (1) the principal component of payments in respect of Capitalized
Leases and (2) the amount of any mandatory prepayment of Loans to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding all other
prepayments of Term Loans or other Senior Secured First Lien Indebtedness and
all prepayments of revolving loans (including Revolving Loans (except to the
extent the prepayment thereof reduces the Borrower’s prepayment obligation
pursuant to clause (i) of the proviso to the first sentence of Section 2.11(d))
made during such period, other than (A) in respect of any revolving credit
facility except to the extent there is an equivalent permanent reduction in
commitments thereunder and (B) to the extent financed with the proceeds of other
long-term Indebtedness of Holdings or its Restricted Subsidiaries)),

 

(iv)       an amount equal to the aggregate net non-cash gain on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)       increases in Consolidated Working Capital for such period,

 

(vi)       cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness,

 



37

 



 

(vii)       without duplication of amounts deducted pursuant to clause (xii)
below in prior fiscal years, the amount of Investments (other than Investments
in Permitted Investments) and acquisitions made in accordance with Section 6.04
(other than Investments pursuant to Section 6.04(a), (c), (e)(ii), (g), (k),
(o), (p), (q) or (hh)) to the extent that such Investments and acquisitions were
not financed with the proceeds of long-term Indebtedness of Holdings or its
Restricted Subsidiaries,

 

(viii)       the amount of dividends and other Restricted Payments (including
the amount of Tax Distributions made by the Borrower during such period or
payable after such period in respect of income generated during such period)
pursuant to Section 6.07(a) (other than pursuant to Section 6.07(a)(i), (a)(ii),
(a)(vi), (a)(viii), (a)(xiii), (a)(xv) or (a)(xvii)), in each case to the extent
not deducted in arriving at Consolidated Net Income) and paid in cash during
such period or payable in respect of such period, to the extent such dividends
and Restricted Payments were not financed with the proceeds of long-term
Indebtedness of Holdings or its Restricted Subsidiaries; provided that any
amount deducted for such period in respect of amounts payable during a
subsequent period shall not be deducted in any subsequent period and, to the
extent not actually paid during such subsequent period, shall be added to Excess
Cash Flow for such subsequent period;

 

(ix)       the aggregate amount of payments and expenditures actually made by
Holdings and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees and restructuring charges) to the
extent that such payments and expenditures are not expensed during such period,

 

(x)       cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

 

(xi)       the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness, in each case to the extent not deducted in determining
Consolidated Net Income,

 

(xii)       at the option of the Administrative Borrower, and without
duplication of amounts deducted from Excess Cash Flow in prior periods, (1) the
aggregate consideration required to be paid in cash by the Borrower or any of
the Restricted Subsidiaries pursuant to binding contracts, commitments, letters
of intent or purchase orders (the “Contract Consideration”), in each case,
entered into prior to or during such period, or at the option of the
Administrative Borrower, after the applicable period and prior to the applicable
Excess Cash Flow due date, and (2) to the extent set forth in a certificate of a
Financial Officer delivered to the Administrative Agent at or before the time
the Compliance Certificate for the period ending simultaneously with such Test
Period is required to be delivered pursuant to Section 5.01(d) (which shall be
satisfied if such certification is included in the Compliance Certificate), the
aggregate amount of cash that is reasonably expected to be paid in respect of
planned cash expenditures by the Borrower or any of the Restricted Subsidiaries
(the “Planned Expenditures”), in the case of each of clauses (1) and (2),
relating to Permitted Acquisitions, other Investments (other than Investments in
Permitted Investments pursuant to Section 6.04(a) and Investments pursuant to
Section 6.04(a), (c), (e)(ii), (g), (k), (o), (p), (q) or (hh)), restructuring
charges, or capital expenditures (including Capitalized Software Expenditures or
other purchases or development of Intellectual Property) to be consummated or
made during a subsequent Test Period (and in the case of Planned Expenditures,
the immediately succeeding fiscal year); provided, that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments, restructuring charges or capital
expenditures during such Test Period is less than the Contract Consideration and
Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such Test Period,

 



38

 



 

(xiii)       the amount of taxes (including penalties and interest) paid in cash
and/or tax reserves set aside or payable (without duplication) in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and

 

(xiv)       cash payments by Holdings and its Restricted Subsidiaries during
such period in respect of the Tax Receivable Agreement, and

 

(xv)       the aggregate amount of Transaction Costs incurred during such
period.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the first full fiscal year ended after the Effective Date), but in all
cases for purposes of calculating the Cumulative Retained Excess Cash Flow
Amount shall only include such fiscal years (or other period) for which any
prepayments required by Section 2.11(d) (if any) have been made (it being
understood that the Retained Percentage of Excess Cash Flow for any Excess Cash
Flow Period shall be included in the Cumulative Retained Excess Cash Flow
Amount, if positive, regardless of whether a prepayment is required by Section
2.11(d)).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any currency, the currency exchange rate at which such other currency may be
exchanged into Dollars at the time of determination based on such rate in effect
on the First Business Day of the Fiscal Quarter of Holdings in which such
determination occurs or in respect of which such determination is made, for the
most recently ended fiscal month of Holdings, as reasonably determined in good
faith by the Borrower based on commonly used financial reporting sources;
provided further that, if an amount that is to otherwise be converted using the
foregoing methodology has been hedged, swapped or otherwise effectively
converted into another currency pursuant to a Swap Agreement to which any Loan
Party is a party, the currency exchange rate so utilized for that amount shall
be as set forth in such Swap Agreement (copies of which shall be made available
to the Administrative Agent upon request).

 



39

 



 

“Excluded Affiliates” means any employees of (a) any Affiliate of any Joint Lead
Arranger that are engaged as principals primarily in private equity, mezzanine
financing or venture capital transactions and (b) any Joint Lead Arranger
engaged directly or indirectly in the sale of the Acquired Companies as
representatives of the Acquired Companies (other than, in the case of clauses
(a) and (b) above, (x) such employees that are required, in accordance with
industry regulations or such Joint Lead Arranger’s (or its Affiliate’s) internal
policies and procedures, to act in a supervisory capacity or (y) such Joint Lead
Arranger’s (or its Affiliate’s) internal legal, compliance, risk management,
credit or investment committee members).

 

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and all leasehold (including ground lease) interests in real
property (including requirements to deliver landlord lien waivers, estoppels,
consents and collateral access letters), (b) motor vehicles, airplanes and
other assets subject to certificates of title or ownership, (c) letter of credit
rights (except to the extent constituting supporting obligations (as defined
under the UCC) in which a security interest can be perfected with the filing of
a UCC-1 financing statement), (d) commercial tort claims with a value, as
reasonably determined by the Borrower in good faith, of less than $10,000,000,
(e) Excluded Equity Interests, (f) any lease, contract, license, permit,
sublicense, other agreement or document, government approval, charter,
authorization or franchise (and any asset subject to such agreement or
arrangement) with any Person if, to the extent and for so long as, the grant of
a Lien thereon to secure the Secured Obligations would require the consent of a
third party (unless such consent has been received) or violate or invalidate,
constitute a breach of or a default under, or create a right of termination in
favor of any party (other than any Loan Party or Restricted Subsidiary) to, such
lease, contract, license, permit, sublicense, other agreement or document,
government approval, charter, authorization or franchise (but after giving
effect to the applicable anti-non-assignment provisions of the Uniform
Commercial Code, or any other applicable Requirements of Law) in each case
excluding the proceeds and receivables thereof which are not Excluded Assets,
(g) any asset subject to a Lien of the type permitted by Section 6.02(iv)
(whether or not incurred pursuant to such Section) or a Lien permitted by
Section 6.02(xi), in the case of Liens permitted by Section 6.02(xi) if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than any Loan Party or Restricted
Subsidiary) to, any agreement pursuant to which such Lien has been created or
would otherwise require consent thereunder (but after giving effect to the
applicable anti-non-assignment provisions of the Uniform Commercial Code, or any
other applicable Requirements of Law), (h) any intent-to-use trademark
applications filed in the United States Patent and Trademark Office, pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted
filing of a “Statement of Use” and issuance of a “Certificate of Registration”
pursuant to Section 1(d) of the Lanham Act or an accepted filing of an
“Amendment to Allege Use” whereby such intent-to-use trademark application is
converted to a “use in commerce” application pursuant to Section 1(c) of the
Lanham Act and any other Intellectual Property in any jurisdiction where such
pledge or security interest would cause the impairment, invalidation or
abandonment of such Intellectual Property under applicable law, (i) any asset
(including Equity Interests) if, to the extent and for so long as the grant of a
Lien thereon to secure the Secured Obligations is prohibited by any Requirements
of Law, rule or regulation, contractual obligation existing on the Effective
Date (or, if later, the date the Person owning the asset becomes a Restricted
Subsidiary, so long as the applicable contractual obligation was not entered
into in contemplation of such Person becoming a Restricted Subsidiary) or
agreements with any Governmental Authority (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the applicable
anti-non-assignment provisions of the Uniform Commercial Code, or any other
applicable Requirements of Law) or which would require consent, approval,
license or authorization from any Governmental Authority or regulatory authority
(provided that there shall be no requirement to obtain the consent of any
governmental authority or third party, including, without limitation, no
requirement to comply with the Federal Assignment of Claims Act or any similar
statute), unless such consent, approval, license or authorization has been
received, (j) margin stock (within the meaning of Regulation U of the Board of
Governors, as in effect from time to time) and pledges and security interests
prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority, (k) Securitization Assets, (l) cash and Permitted
Investments (other than cash and Permitted Investments representing proceeds of
other “Collateral”), any Deposit Account (as defined in the Collateral
Agreement), Securities Account (as defined in the Collateral Agreement),
commodities account or similar account (including securities entitlements and
related assets) (except in each case to the extent perfected solely through the
filing of a UCC financing statement) and any other assets requiring perfection
through control agreements or perfection by “control”, (m) other than with
respect to the pledge of Equity Interests by a Loan Party, any assets located or
titled outside of such Loan Party’s jurisdiction of organization, (n) any assets
to the extent that the granting of a Lien thereon to secure the Secured
Obligations could reasonably be expected to result in adverse tax consequences
or adverse regulatory consequences, in each case, other than de minimis
consequences and as reasonably determined by the Administrative Borrower in
consultation with the Administrative Agent, (o) property subject to a purchase
money agreement, capital lease or similar arrangement to the extent creation of
a security interest therein is prohibited thereby or create a right of
termination in favor of any other party thereto (other than a Loan Party or
Restricted Subsidiary of a Loan Party) or otherwise require consent thereunder;
and (p) any assets with respect to which, in the reasonable judgment of the
Administrative Agent and the Administrative Borrower (as agreed to in writing),
the cost or other consequences (including adverse tax consequences) of pledging
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 



40

 



 

“Excluded Equity Interests” means Equity Interests in any (a) Unrestricted
Subsidiary, (b) Immaterial Subsidiary, (c) Subsidiary of a Domestic Subsidiary
that is a CFC (except that up to 65% of the equity interests of any CFC that is
owned directly and indirectly by Loan Parties that are not CFCs, other than a
U.S. Loan Party described in clause (e) of this definition of “Excluded Equity
Interests,” shall not be Excluded Equity Interests), (d) joint ventures and
Non-Wholly Owned Subsidiaries, (e) any Domestic Subsidiary that has no material
assets other than the equity and/or debt of one or more CFCs and cash or cash
equivalents (except that up to 65% of the equity interests of any such
Subsidiary shall not be Excluded Equity Interests), (f) not-for-profit
Subsidiary, captive insurance company, broker-dealer Subsidiary or special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary.

 

“Excluded Information” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01, (c) any
Subsidiary that is prohibited by applicable law, rule or regulation, or by a
contractual obligation existing on the Effective Date or, if later, the date
such Subsidiary first becomes a Restricted Subsidiary (but, in the case of a
contractual obligation, to the extent not incurred in contemplation of such
Subsidiary becoming a Restricted Subsidiary), from guaranteeing the Secured
Obligations or which would require any governmental or regulatory consent, or
third party consent, approval, license or authorization to do so, unless such
consent, approval, license or authorization has been obtained, (d) any
Immaterial Subsidiary, (e) any Subsidiary to the extent the provision of a
Guarantee by such Subsidiary could reasonably be expected to result in adverse
tax consequences (other than a de minimis consequence) as reasonably determined
by the Administrative Borrower in consultation with the Administrative Agent,
(f) any Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed in writing), the cost, burden
or other consequences of providing the Guarantee shall be excessive in view of
the benefits to be obtained by the Lenders therefrom, (g) any Subsidiary that is
(or, if it were a Loan Party, would be) an “investment company” under the
Investment Company Act of 1940, as amended, (h) any not-for profit Subsidiaries,
captive insurance companies, broker-dealer Subsidiaries, receivables
subsidiaries or other special purpose subsidiaries, (i) any Foreign Subsidiary,
(j) any direct or indirect Subsidiary of a CFC that is a direct or indirect
Subsidiary of Holdings, the Borrower or any other Domestic Subsidiary), (k) any
joint ventures, if any, (l) any special purpose securitization vehicle (or
similar entity), including any Securitization Subsidiary, (m) any Domestic
Subsidiary that has no material assets other than the equity and/or debt of one
or more CFCs and cash or cash equivalents, (n) each Unrestricted Subsidiary, (o)
any Subsidiary for which the providing of a Guarantee could reasonably be
expected to result in any violation or breach of, or conflict with, fiduciary
duties of such Subsidiary’s officers, directors (or other governing body) or
managers, (p) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition (or other Investment not prohibited by this Agreement) financed with
Indebtedness permitted under Section 6.01 hereof as assumed Indebtedness and any
Restricted Subsidiary thereof that Guarantees such Indebtedness, in each case to
the extent such Indebtedness prohibits such Subsidiary from becoming a Loan
Guarantor and (q) any other Subsidiary as mutually agreed in writing between the
Administrative Agent and the Administrative Borrower; provided that any
Immaterial Subsidiary that is a signatory to any Collateral Agreement or the
Guarantee Agreement shall be deemed not to be an Excluded Subsidiary for
purposes of this Agreement and the other Loan Documents unless the
Administrative Borrower has otherwise notified the Administrative Agent.

 



41

 

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor at any
time, any Secured Swap Obligation under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Secured Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act (determined after giving effect to any
“Keepwell”, support or other agreement for the benefit of such Loan Guarantor,
at the time such guarantee or grant of a security interest becomes effective
with respect to such related Secured Swap Obligation). If a Secured Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Secured Swap Obligation that
is attributable to swaps that are or would be rendered illegal due to such
guarantee or security interest.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it (in lieu of net income
Taxes) by a jurisdiction (i) as a result of such recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) that are Other Connection Taxes,
(b) any branch profits tax imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a) above, (c) any
withholding Tax imposed pursuant to FATCA, (d) any withholding Tax that is
attributable to a Lender’s failure to comply with Section 2.17(f) and (e) except
in the case of an assignee pursuant to a request by the Administrative Borrower
under Section 2.19 hereto, any withholding Taxes imposed on amounts payable to a
Lender pursuant to a Requirement of Law in effect at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.17(a).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing or any treaty,
regulation or law implementing any such intergovernmental agreement.

 

“FCPA” has the meaning specified in Section 3.16(a).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“Fee Letter” means the fee letter, dated as of April 10, 2017, among Parent and
the Joint Lead Arrangers.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of Holdings or the Administrative
Borrower, as applicable.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

 



42

 



 

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, (b) the
borrowing of Loans hereunder and the use of the proceeds thereof, (c) the
issuance, amendment or extension of Letters of Credit hereunder and the use of
proceeds thereof and (d) the Equity Contribution.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a United States Person (as defined
in Section 7701(a)(30) of the Code).

 

“Foreign Subsidiary” means any Restricted Subsidiary of Holdings other than a
Domestic Subsidiary.

 

“Fronting Exposure Cap” means, with respect to each Issuing Bank, the product of
(i) the Letter of Credit Sublimit multiplied by (ii) the Applicable Percentage
of such Issuing Bank (or its affiliated Revolving Lender). The initial amount of
each Issuing Bank’s Fronting Exposure Cap is set forth on Schedule 2.01.

 

“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of any subsidiary at “fair value,” as defined therein and
(b) the amount of any Indebtedness under GAAP with respect to Capital Lease
Obligations shall be determined in accordance with the definition of Capital
Lease Obligations.

 



43

 



 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government in any jurisdiction (including any
supra national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit B.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances, wastes, chemicals, pollutants, contaminants of
any nature and in any form regulated pursuant to any Environmental Law.

 



44

 

 

“Holdings” has the meaning given to such term in the preliminary statements
hereto.

 

“Holdings Parent” means any direct or indirect parent company of Holdings.

 

“Holdings Parent Specified Expenses” shall mean any charge, tax or expense
incurred or accrued by any Holdings Parent during any period to the extent that
Holdings has made a Restricted Payment (or has made any Investment in lieu
thereof pursuant to Section 6.04(l)) to any Holdings Parent in respect thereof
pursuant to Section 6.07(a)(vii), but in each case limited to the amount of such
Restricted Payment or Investment.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 



45

 



 

“Incremental Cap” means, as of any date of determination, the sum of (I)(a) the
greater of (x) $70,000,000 and (y) 100% of Consolidated EBITDA on a Pro Forma
Basis as of the most recent Test Period then ended, minus amounts incurred prior
to the date of determination in respect of all Incremental Facilities and
Incremental Equivalent Debt in each case, incurred and outstanding in reliance
on this clause (a), plus (b)(i) the aggregate principal amount of all Term Loans
voluntarily prepaid pursuant to Section 2.11(a)(i), (ii) the aggregate amount of
all Term Loans repurchased and prepaid pursuant to Section 2.11(a)(ii) or
otherwise in a manner not prohibited by Section 9.04(g), (iii) all reductions of
Revolving Commitments pursuant to Section 2.08(b) and (iv) the aggregate
principal amount of all Incremental Facilities and Incremental Equivalent Debt
voluntarily prepaid or repurchased, in each case prior to such date (other than,
in each case, prepayments, repurchases and commitment reductions made with the
proceeds of the incurrence of Credit Agreement Refinancing Indebtedness or other
long-term Indebtedness) (the sum of the amounts set forth in this clause (b),
the “Voluntary Prepayment Amount”, minus the amount of all Incremental
Facilities and all Incremental Equivalent Debt incurred and outstanding prior to
the date of determination in reliance on this clause (b), plus (II) the maximum
aggregate principal amount that can be incurred without causing the Senior
Secured First Lien Net Leverage Ratio, after giving effect to the incurrence of
any such Incremental Facility or Incremental Equivalent Debt (which shall assume
that the full amount of any Incremental Revolving Commitment Increase and
Additional/Replacement Revolving Commitments being established at such time are
fully drawn and without deducting in calculating the numerator of such Senior
Secured First Lien Net Leverage Ratio any cash proceeds thereof, provided that
to the extent the proceeds of any such Incremental Facility or Incremental
Equivalent Debt are to be used to repay Indebtedness it shall not limit the
Borrower’s ability to give pro forma effect to such repayment and all other
adjustments contemplated by the definition of “Pro Forma Basis”) and the use of
proceeds thereof, on a Pro Forma Basis (but without giving effect to any
simultaneous incurrence of any Incremental Facility or Incremental Equivalent
Debt made pursuant to the foregoing clause (I)), (x) to exceed 4.25 to 1.00 for
the most recent Test Period ended or (y) in the case of incurrence of any such
Incremental Facility or Incremental Equivalent Debt in connection with a
Permitted Acquisition or other similar permitted Investment, to increase
immediately after giving effect to such Permitted Acquisition or similar
permitted Investment; provided, that in the case of an Incremental Facility or
Incremental Equivalent Debt that is secured by the Collateral on a junior lien
basis to the Secured Obligations, in lieu of complying with the Senior Secured
First Lien Net Leverage Ratio set forth above in this clause (II), the Senior
Secured Net Leverage Ratio, after giving effect to the incurrence of such junior
lien Incremental Facility or Incremental Equivalent Debt (without deducting in
calculating the numerator of such Senior Secured Net Leverage Ratio any cash
proceeds thereof, provided that to the extent the proceeds of any such
Incremental Facility or Incremental Equivalent Debt are to be used to repay
Indebtedness it shall not limit the Borrower’s ability to give pro forma effect
to such repayment and all other adjustments contemplated by the definition of
“Pro Forma Basis”) and the use of proceeds thereof, shall not (x) exceed 5.25 to
1.00 on a Pro Forma Basis for the most recent Test Period ended or (y) in the
case of incurrence of any such Incremental Facility or Incremental Equivalent
Debt in connection with a Permitted Acquisition or other similar permitted
Investment, increase immediately after giving effect to such Permitted
Acquisition or similar permitted Investment; provided, further, that if such
Incremental Facility or Incremental Equivalent Debt is unsecured, in lieu of
complying with the Senior Secured First Lien Net Leverage Ratio set forth above
in this clause (II), the Total Net Leverage Ratio, after giving effect to the
incurrence of such unsecured Incremental Facility or Incremental Equivalent Debt
(without deducting in calculating the numerator of such Total Net Leverage Ratio
any cash proceeds thereof, provided that to the extent the proceeds of any such
Incremental Facility or Incremental Equivalent Debt are to be used to repay
Indebtedness it shall not limit the Borrower’s ability to give pro forma effect
to such repayment and all other adjustments contemplated by the definition of
“Pro Forma Basis”) and the use of proceeds thereof, shall not (x) exceed 5.50 to
1.00 on a Pro Forma Basis for the most recent Test Period ended or (y) in the
case of incurrence of any such Incremental Facility or Incremental Equivalent
Debt in connection with a Permitted Acquisition or other similar permitted
Investment, increase immediately after giving effect to such Permitted
Acquisition or similar permitted Investment. Any ratio calculated for purposes
of determining the “Incremental Cap” shall be calculated on a Pro Forma Basis
for the most recent Test Period ended and subject to Section 1.06 to the extent
applicable and, at the option of the Administrative Borrower, any unfunded
Incremental Facility or Incremental Equivalent Debt may be tested at the time of
the initial funding in lieu of the time of establishment. Loans may be incurred
under both clauses (I) and (II), and proceeds from any such incurrence may be
utilized in a single transaction by first calculating the incurrence under
clause (II) above and then calculating the incurrence under clause (I) above)
(if any) and, for the avoidance of doubt, the Senior Secured First Lien Net
Leverage Ratio, Senior Secured Net Leverage Ratio or Total Net Leverage Ratio,
as applicable, shall be permitted to exceed the maximum ratio set forth in
clause (II) above to the extent of such amounts incurred in reliance on
clause (I) at substantially the same time. Unless the Administrative Borrower
otherwise elects in writing to the Administrative Agent, the Administrative
Borrower shall be deemed to have used amounts, if any, that are available under
clause (II) above prior to the utilization of amounts under clause (I) above.
The Borrower may re-designate any such Indebtedness originally incurred in
respect of clause (I) (whether incurred under subclauses (a) or (b) thereof) as
incurred in respect of clause (II) if, at the time of such re-designation, the
Borrower would be permitted to incur such Indebtedness under clause (II) in the
aggregate principal amount of Indebtedness being so re-designated (for purposes
of clarity, with any such re-designation having the effect of increasing the
Borrower’s ability to incur Indebtedness in respect of clause (I) as of the date
of such re-designation by the amount of such Indebtedness so re-designated).

 



46

 



 

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(a)(xxiii).

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(d).

 

“Incremental Loan” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

“Incremental Term Facility” has the meaning assigned to such term in Section
2.20(a).

 

“Incremental Term Increase” has the meaning assigned to such term in Section
2.20(a).

 

“Incremental Term Loan” means any Term Loan provided under any Incremental
Facility.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after being due and payable and (z)
expenses accrued in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue, deferred
tax liabilities, liabilities associated with customer prepayments and deposits
and any such obligations incurred under ERISA and other accrued obligations
(including transfer pricing), and customary obligations under employment
agreements and deferred compensation, (ii) purchase price holdbacks in respect
of a portion of the purchase price of an asset to satisfy warranty, indemnity or
other unperformed obligations of the seller, or other contingent post-closing
purchase price adjustments, non-compete or consulting obligations, (iii) any
obligations attributable to the exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, (iv) Indebtedness of any Person that is a Holdings Parent appearing on
the balance sheet of Holdings or the Borrower, or solely by reason of push down
accounting under GAAP, or (v) for the avoidance of doubt, any Qualified Equity
Interests issued by Holdings or the Borrower. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of the Borrower and the
Restricted Subsidiaries shall exclude intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.

 



47

 



 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 1, 2017, relating to Holdings and the Transactions.

 

“Initial Administrative Borrower” has the meaning given to such term in the
preliminary statements hereto.

 

“Initial Borrowers” has the meaning given to such term in the preliminary
statements hereto.

 

“Initial Term Loans” means the Loans made pursuant to Section 2.01(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intellectual Property Security Agreements” means short-form security
agreements, suitable for filing with the United States Patent and Trademark
Office or the United States Copyright Office (as applicable), with respect to
any U.S. federal applications, issuances and registrations for Trademarks and
Patents, any U.S. registrations of Copyrights and exclusive licenses of any U.S.
registered Copyrights and, in each case, that constitute Collateral.

 

“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sub-license agreement, distribution agreement,
services agreement, intellectual property rights transfer agreement or any
related agreements, in each case where all the parties to such agreement are one
or more of Holdings or a Restricted Subsidiary.

 



48

 

 

“Intercreditor Agreement” means the Pari Passu Intercreditor Agreement or the
Junior Intercreditor Agreement, as applicable.

 

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Administrative Borrower in its Borrowing
Request (or, if available to each Lender participating therein, twelve months or
any shorter period as the Administrative Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and (c) no
Interest Period shall extend beyond (i) in the case of Term Loans, the Term
Maturity Date and (ii) in the case of Revolving Loans or Swing Line Loans, the
Revolving Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings of which the
Administrative Borrower is a subsidiary.

 

“Interpolated Rate” means in relation to the “LIBO Rate” for any Loan, the rate
which results from interpolating on a linear basis between: (i) the rate
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or on any
successor or substitute page of such service) for the longest period (for which
that rate is available) which is less than the Interest Period and (ii) the rate
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or on any
successor or substitute page of such service) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London, England time, two (2) Business Days prior to
the commencement of such Interest Period; provided that the Interpolated Rate,
if negative, shall be deemed to be 0.00%.

 



49

 



 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries (i) intercompany advances arising from their cash management,
tax, and accounting operations and (ii) intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person; provided that, in the event that any Investment is made by Holdings
or any Restricted Subsidiary in any Person through one or more other
substantially concurrent interim transfers of any amount through any other
Restricted Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of Section 6.04. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any adjustment for write-downs or write-offs (including as
a result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (c) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value (as determined in
good faith by a Financial Officer) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received by such
investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (d) any Investment (other than any
Investment referred to in clause (a), (b) or (c) above) by the specified Person
in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 



50

 



 

“Investor” means a holder of Equity Interests in PubCo (or any direct or
indirect parent thereof) immediately after giving effect to the Transactions.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be reasonably acceptable
to the applicable Issuing Bank and in effect at the time of issuance of such
Letter of Credit).

 

“Issuing Bank” means each of (a) each Revolving Lender as of Effective Date and
(b) each Revolving Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.05(k) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.05(l)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or such branch with respect to Letters of Credit issued by such
Affiliate or such branch.

 

“Joint Lead Arranger” means each of Barclays Bank PLC and Goldman Sachs Bank
USA, each in their capacity as joint lead arranger and joint bookrunner, and any
permitted successors and assigns of the foregoing.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.17.

 

“Junior Financing” means (a) any Indebtedness (other than (i) any permitted
intercompany Indebtedness owing to Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary or any Permitted Unsecured Refinancing
Debt or (ii) any Indebtedness in an aggregate principal amount not exceeding
$20,000,000) that is subordinated in right of payment to the Loan Document
Obligations and (b) any Permitted Refinancing in respect of the foregoing.

 

“Junior Intercreditor Agreement” means the Junior Intercreditor Agreement
substantially in the form of Exhibit E-2 among the Administrative Agent and one
or more Senior Representatives for holders of Indebtedness permitted by this
Agreement to be secured by the Collateral on a junior basis, with such
modifications thereto as the Administrative Agent and the Administrative
Borrower may reasonably agree.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means an honoring of a drawing by an Issuing Bank pursuant to
a Letter of Credit.

 



51

 



 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of the ISP or for any
Letter of Credit issued with the exclusion of Article 36 of the UCP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

“LCT Election” has the meaning assigned to such term in Section 1.06.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.06.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption, and, as the context requires,
the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Request” has the meaning assigned to such term in Section
2.05(b).

 

“Letter of Credit Sublimit” means $30,000,000.

 

“LIBO Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing denominated in Dollars or any Alternative Currency, the rate per annum
equal to (i) the London interbank offered rate administered by ICE Benchmark
Administration Limited (or such other commercially available source providing
quotations of that rate as may be designated by the Administrative Agent from
time to time, including any Person that takes over administration of the rate)
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Thomson Reuters) at approximately 11:00 a.m.,
London, England time, two (2) London Banking Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate; provided that the LIBO Rate, if negative, shall be deemed to be 0.00%.

 



52

 



 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Limited Condition Transaction” means any investment or acquisition, including
by way of merger or amalgamation or repayment of Indebtedness that requires an
irrevocable prepayment or redemption notice, by Holdings, the Borrower or any
Restricted Subsidiary, in each case, not prohibited by this Agreement whose
consummation is not conditioned upon the availability of, or on obtaining, third
party financing.

 

“Loan Document Obligations” means with respect to the Initial Borrowers, and
following the consummation of the Acquisition, the Borrower, the due and
punctual payment by the Initial Borrowers, and following the consummation of the
Acquisition, the Borrower of (i) the principal of the Loans and LC
Disbursements, and all accrued and unpaid interest thereon at the applicable
rate or rates provided in this Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, examinership, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Initial Borrowers, and following the consummation of the
Acquisition, the Borrower, under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expenses, reimbursement
obligations and indemnification obligations and obligations to provide cash
collateral, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding); provided that for the
avoidance of doubt, the “Loan Document Obligations” of any Loan Party shall not
include any Excluded Swap Obligation of such Loan Party.

 

“Loan Documents” means this Agreement, any Refinancing Amendment, any
Modification Agreement, any Incremental Facility Amendment, the Guarantee
Agreement, the Collateral Agreement, the other Security Documents, any Letter of
Credit, any Intercreditor Agreement (if applicable), except for purposes of
Section 9.02, any Note delivered pursuant to Section 2.09(e), and any other
document entered into or delivered by a Loan Party in connection with the
foregoing and designated by the Administrative Borrower as a Loan Document
therein for purposes of this Agreement.

 

“Loan Guarantors” means Holdings, any Intermediate Parent and the Subsidiary
Loan Parties, in each case to the extent such entity provides a guaranty of the
Secured Obligations.

 

“Loan Modification Agreement” means a Loan Modification Agreement, among the
Borrower, and one or more Accepting Lenders, and acknowledged by the
Administrative Agent, effecting one or more Permitted Amendments and such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.24.

 

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

 



53

 

 

“Loan Parties” means the Loan Guarantors and the Borrower.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time; provided that whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall be excluded for purposes of making a determination of the Majority
in Interest.

 

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

 

“Material Adverse Effect” means (i) on the Effective Date, an ATK Material
Adverse Effect and (ii) after the Effective Date, any event, circumstance or
condition that has had a material and adverse effect on (a) the business,
results of operations or financial condition of the Loan Parties and their
Restricted Subsidiaries, taken as a whole or (b) material rights and remedies
(taken as a whole) of the Administrative Agent, the Collateral Agent, the Swing
Line Lender, the Issuing Banks and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings and financial guarantees (other than ordinary
course of business contingent reimbursement obligations) or obligations in
respect of one or more Swap Agreements, of any one or more of Holdings and its
Restricted Subsidiaries in an aggregate principal amount exceeding $20,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Non-Public Information” means (a) if Holdings is a public reporting
company, material non-public information with respect to Holdings or its
Subsidiaries, or the respective securities of any of the foregoing, and (b) if
Holdings is not a public reporting company, information that is (i) of a type
that would not be publicly available if Holdings were a public reporting company
and (ii) material with respect to Holdings or its Subsidiaries or any of their
respective securities for purposes of United States Federal and state and
applicable foreign securities laws.

 

“Material Real Property” means any real property (including fixtures) located in
the United States of America and owned in fee by any Loan Party with a fair
market value, as reasonably determined by the Administrative Borrower in good
faith, greater than or equal to $5,000,000.

 



54

 



 

“Material Subsidiary” means each Intermediate Parent or Wholly Owned Restricted
Subsidiary that, as of the last day of the fiscal quarter of Holdings most
recently ended, had net revenues or total assets for such quarter in excess of
3.0% of the consolidated net revenues or consolidated total assets of Holdings
and its Restricted Subsidiaries for such quarter; provided that in the event
that the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of Holdings’ most recently ended net revenues or total assets in
excess of 7.5% of the consolidated net revenues or consolidated total assets of
Holdings and its Restricted Subsidiaries for such quarter, as applicable, the
Administrative Borrower shall designate in writing one or more Immaterial
Subsidiaries to be a Material Subsidiary within 10 Business Days of the delivery
of financial statements in accordance with Section 5.01(a) or (b) as may be
necessary such that the foregoing 7.5% limit shall not be exceeded, and any such
Subsidiary shall thereafter be deemed to be an Material Subsidiary hereunder and
shall comply with the requirements set forth in Section 5.11 within the time
periods set forth therein; provided further that the Administrative Borrower may
re-designate Material Subsidiaries as Immaterial Subsidiaries so long as the
Borrower is in compliance with the foregoing.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Minimum Equity Contribution Percentage” means an aggregate amount of Equity
Contribution that is not less than 50% of the sum of the total consolidated Pro
Forma third party debt for borrowed money and equity of PubCo on the Effective
Date after giving effect to the Transactions (excluding the proceeds of any
loans incurred thereunder to fund original issue discount or upfront fees as a
result of the application of the “market flex” provisions set forth in the Fee
Letter and amounts under the Revolving Loans for working capital or Letters of
Credit).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage or deed of trust granting a Lien on any Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
to secure the Secured Obligations, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time. Each Mortgage
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.

 

“Mortgaged Property” means each parcel of Material Real Property with respect to
which a Mortgage will (or is required to be) be granted pursuant to the
Collateral and Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.14
(if any).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 



55

 



 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, any Intermediate Parent, the Borrower
and any Restricted Subsidiaries in connection with such event (including
attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower or the Restricted
Subsidiaries as a result thereof and (z) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), the amount of dividends and other restricted payments that Holdings,
any Intermediate Parent, the Borrower and/or its Restricted Subsidiaries may
make pursuant to Section 6.07(a)(vii)(A) or (B) as a result of such event, and
the amount of any reserves established by Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.

 

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by Holdings or its
Subsidiaries which in fact commences operations and (b) each creation (in one or
a series of related transactions) of a business unit to the extent such business
unit commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

 

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) depreciation and amortization including amortization or impairment
of intangibles (including goodwill) (including, without limitation, as they
relate to amortization of deferred financing fees or costs, Capitalized Software
Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pension and other post-employment benefits) and (f)
other non-cash charges, expenses and losses, including, without limitation, any
non-cash translation loss and non-cash expense relating to the vesting of
warrants, non-cash asset write-offs or write-downs, non-cash asset retirement
costs and expenses, non-cash write offs of debt discounts and debt incurrences,
non-cash costs and commissions, non-cash discounts and other non-cash fees and
charges with respect to Indebtedness, interest rate protection and other Hedging
Agreements, provided, in each case, that if any non-cash charges added back
pursuant to clause (iii) of the definition of Consolidated EBITDA represent an
accrual or reserve for potential cash items in any future period to the extent
the Borrower elects to include such non-cash charges, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent.

 



56

 



 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Refinancing Lender” has the meaning assigned to such term in
Section 2.21(b).

 

“Non-Wholly Owned Subsidiary” of any Person means any subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that such amount was not previously
applied pursuant to Sections 6.01(a)(xvii), 6.04(m), 6.07(a)(viii) and
6.07(b)(iv).

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit O, payable to a Lender in a principal amount equal to the principal
amount of the Revolving Commitment or Term Loans, as applicable, of such Lender.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational, constitutional or governing documents of such Person (including
any certificates of incorporation and/or certificates of incorporation on a
change of name).

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



57

 

 

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Amendment or a Loan Modification Agreement.

 

“Other Revolving Loans” means one or more classes of Revolving Loans made
pursuant to any Other Revolving Commitment or a Loan Modification Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, registration
duties, documentary, excise, transfer, sales, property or similar Taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Parent” has the meaning assigned to such term in the preliminary statements
hereto.

 

“Parent Merger” means the merger of Parent Merger Sub with and into Parent, with
Parent surviving such merger.

 

“Parent Merger Sub” has the meaning assigned to such term in the preliminary
statements hereto.

 

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit E-1 among the Administrative
Agent and one or more Senior Representatives for holders of Indebtedness
permitted by this Agreement to be secured by the Collateral on a pari passu
basis (but without regard to the control of remedies), with such modifications
thereto as the Administrative Agent and the Borrower may reasonably agree.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 

“Patent” has the meaning assigned to such term in the Collateral Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 



58

 



 

“Permitted Acquisition” means the purchase or other acquisition, by merger,
amalgamation, consolidation or otherwise, by Holdings, Borrower or any
Subsidiary of any Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, (i) such
Person, upon the consummation of such purchase or acquisition, will be a
Subsidiary (including as a result of a merger, amalgamation or consolidation
between any Subsidiary and such Person), or (ii) such Person is merged or
amalgamated into or consolidated with a Subsidiary and such Subsidiary is the
surviving entity of such merger, amalgamation or consolidation, (b) the business
of such Person, or such assets, as the case may be, constitute a business
permitted by Section 5.16, (c) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to such newly created
or acquired Subsidiary (including each subsidiary thereof) or assets in order to
satisfy the requirements set forth in clauses (a), (b), (c) and (d) of the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
after the consummation of the Permitted Acquisition shall have been made that
are reasonably satisfactory to the Administrative Agent) (unless such newly
created or acquired Subsidiary is designated as an Unrestricted Subsidiary
pursuant to Section 5.13 or is otherwise an Excluded Subsidiary) and (d) after
giving effect to any such purchase or other acquisition, no Event of Default
under Section 7.01(a) or (b), shall have occurred and be continuing (at the time
of execution of a binding agreement in respect thereof).

 

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders, and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders, and/or (c) a change in Sections 2.08(b), 2.08(c), 2.10(c), 2.11(a),
2.11(e) and/or 2.11(f) with respect to the Loans and/or Commitments of the
Accepting Lenders and/or (d) additional or modified covenants, events of
default, or guarantees or other provisions (it being understood that to the
extent that any covenant, event of default, guarantee or such other provision is
added or modified for the benefit of any such Loans and/or Commitments, no
consent shall be required by the Administrative Agent or any of the Lenders if
such covenant, event of default, guarantee or other provision is either (i) also
added or modified for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments,
(ii) only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer or (iii) in the aggregate, not materially more restrictive to
the Loan Parties (as determined in good faith by the Administrative Borrower)
when taken as a whole, than the terms of the Loans hereunder).

 

“Permitted Encumbrances” means:

 

(a)       Liens for Taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days or that are not required to be paid
pursuant to Section 5.05 (assuming Section 5.05 were applicable thereto);

 



59

 

 

(b)       Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, materialmen’s, landlord’s, repairmen’s or
construction contractors’ Liens and other similar Liens, imposed by law or
Contract (to the extent providing for Liens that are similar in scope to the
foregoing), arising in the ordinary course of business that secure amounts not
overdue for a period of more than 30 days, or, if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, or so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

 

(c)       Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance, social
security, retirement and other similar legislation or (ii) securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees or similar instrument for the
benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary or otherwise supporting
the payment of items set forth in the foregoing clause (i);

 

(d)       Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds, bankers acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, in each case incurred in the ordinary course of business or
consistent with past practices;

 

(e)       minor survey exceptions, minor encumbrances, covenants, conditions,
easements, rights-of-way, restrictions, encroachments, protrusions, by-law,
regulation or zoning restrictions, reservations of or rights of others for
sewers, electric lines, telegraph and telephone lines and other similar purposes
and other similar encumbrances and minor title defects or irregularities
affecting real property, that, in the aggregate, do not materially interfere
with the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries, taken as a whole, or which are set forth in the title insurance
policy delivered with respect to the Mortgaged Property and are “insured over”
in such insurance policy;

 

(f)       Liens securing, or otherwise arising from, judgments not constituting
an Event of Default under Section 7.01(j);

 

(g)       Liens on goods the purchase price of which is financed by a
documentary or trade letter of credit issued for the account of the Borrower or
any of its Restricted Subsidiaries or Liens on bills of lading, drafts or other
documents of title arising by operation of law or pursuant to the standard terms
of agreements relating to letters of credit, bank guarantees and other similar
instruments; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01;

 



60

 

 

(h)       the filing of UCC (or equivalent) financing statements solely as a
precautionary measure or required notice in connection with operating leases or
consignment of goods;

 

(i)       rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

 

(j)       Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

 

(k)       Liens in favor of obligations in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by Holdings, the Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

 

(l)       Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business or that do not interfere in any
material respect with the business of Holdings and its Restricted Subsidiaries,
taken as a whole; provided that such Liens do not secure any Indebtedness;

 

(m)       rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

 

(n)       Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent in respect of leased properties, so long as such Liens are not
exercised;

 

(o)       securities to public utilities or to any Governmental Authority when
required by the utility or other authority in connection with the supply of
services or utilities to the Borrower and any Restricted Subsidiaries;

 

(p)       servicing agreements, development agreements, site plan agreements and
other agreements with any Governmental Authority pertaining to the use or
development of any of the assets of the Person, provided same are complied with
in all material respects and do not materially reduce the value of the assets of
the Person or materially interfere with the use of such assets in the operation
of the business of such Person;

 

(q)       customary rights of first refusal or first offer, and tag, drag and
similar rights in joint venture agreements;

 

(r)       Liens arising from Permitted Investments described in clause (e) of
the definition hereof; and

 



61

 



 

(s)       with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law in the ordinary course of
business.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Subsidiary Loan Party (and any Guarantee
thereof by Holdings or any Intermediate Parent) in the form of one or more
series of senior secured notes or senior secured loans (or revolving commitments
in respect thereof, with revolving commitments deemed loans in the full amount
of such commitment); provided that (i) such Indebtedness is secured by the
Collateral (and no other assets which are not Collateral) on a pari passu basis
(but without regard to the control of remedies) with the Loan Document
Obligations, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness or a Permitted Refinancing of Incremental Equivalent Debt,
(iii) such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers, AHYDO catch up payments or offers and/or acceleration rights
upon an event of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt, (iv) such Indebtedness is not
guaranteed by an entity that is not a Loan Party and (v) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Pari Passu Intercreditor Agreement and, if applicable, the Junior
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Borrower, then the
Borrower, the other Loan Parties, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a
customary intercreditor agreement with the Administrative Agent and/or
Collateral Agent substantially in the form of the Pari Passu Intercreditor
Agreement, together with (A) any immaterial changes and (B) material changes
thereto in light of prevailing market conditions, which material changes shall
be posted to the Lenders not less than five Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s and/or Collateral Agent’s
entry into such intercreditor agreement (with such changes) is reasonable and to
have consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s and/or Collateral Agent’s execution thereof, in each case
in form and substance reasonably satisfactory to the Administrative Agent and/or
Collateral Agent (it being understood that junior Liens are not required to be
pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations) to provide
for the sharing of the Collateral on a pari passu basis among the holders of the
Secured Obligations and the holders of such Permitted First Priority Refinancing
Debt. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means (a) the Investors and (b) any other holder of a direct
or indirect equity interest in Holdings that becomes a holder of such interest
prior to the ninetieth (90th) day after the Effective Date that was identified
in writing to the Joint Lead Arrangers prior to the Effective Date.

 



62

 



 

“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:

 

(a)       Dollars or such other currencies held by it from time to time in the
ordinary course of business;

 

(b)       readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of (i) the United
States, (ii) Canada, (iii) Switzerland, (iv) United Kingdom, or (v) any member
state of the European Union rated A (or the equivalent thereof) or better by S&P
and A2 (or the equivalent thereof) or better by Moody’s, having average
maturities of not more than 24 months from the date of acquisition thereof;
provided that the full faith and credit of such country or such member state of
the European Union is pledged in support thereof;

 

(c)       time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks or
(y) $100,000,000 in the case of non-U.S. banks, or the U.S. dollar equivalent
(any such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”),
in each case with average maturities of not more than 12 months from the date of
acquisition thereof;

 

(d)       commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

(e)       repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 or its equivalent for direct obligations issued by or fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States, (ii) Canada, (iii) Switzerland, (iv) United Kingdom, or (v)
any member state of the European Union rated A (or the equivalent thereof) or
better by S&P and A2 (or the equivalent thereof) or better by Moody’s, in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) or title to which shall have been transferred to such Person and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;

 

(f)       marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $250,000,000 or its equivalent, or (ii)
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

(g)       securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, Canada, Switzerland, United Kingdom, a member of
the European Union or by any political subdivision or taxing authority of any
such state, member, commonwealth or territory having an investment grade rating
from either S&P or Moody’s (or the equivalent thereof);

 



63

 



 

(h)       investments with average maturities of 12 months or less from the date
of acquisition in mutual funds rated AAA- (or the equivalent thereof) or better
by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)       instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized or incorporated in such jurisdiction;

 

(j)       investments, classified in accordance with GAAP as current assets of
the Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

 

(k)       with respect to any Foreign Subsidiary: (i) obligations of the
national government of the country in which such Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Subsidiary maintains its chief executive office and principal place
of business; provided such country is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper rating from
S&P is at least “A-2” or the equivalent thereof or from Moody’s is at least
“P-2” or the equivalent thereof (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than 24 months from the
date of acquisition and (iii) the equivalent of demand deposit accounts which
are maintained with an Approved Foreign Bank; and

 

(l)       investment funds investing at least 90% of their assets in securities
of the types described in clauses (a) through (k) above.

 



64

 



 

“Permitted Junior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Subsidiary Loan Party (and any Guarantee
thereof by Holdings or any Intermediate Parent) in the form of one or more
series of junior lien secured notes or junior lien secured loans (or revolving
commitments in respect thereof, with revolving commitments deemed to be loans in
the full amount of such commitments); provided that (i) such Indebtedness is
secured by the Collateral on a junior lien basis to the Initial Term Loans
and/or Initial Revolving Commitments and the obligations in respect of any
Permitted First Priority Refinancing Debt, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness or a Permitted Refinancing of
Incremental Equivalent Debt, (iii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers, AHYDO catch up payments, offers
and/or acceleration rights upon an event of default or excess cash flow payments
(subject to the prior payment of the Obligations or the prior offer thereof to
prepay the Obligations)) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt, (iv) such Indebtedness is not
guaranteed by any entity that is not a Loan Party and (v) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Junior Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Priority Refinancing Debt incurred
by the Borrower, then the Borrower, the other Loan Parties, the Administrative
Agent and the Senior Representatives for such Indebtedness shall have executed
and delivered the Junior Intercreditor Agreement. Permitted Junior Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees (including original issue discount and fees
incurred in connection with the resulting Indebtedness) and expenses incurred,
in connection with such modification, refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder; provided that the principal amount (or accreted value, if
applicable) may exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended to
the extent such excess amount (and the terms thereof) is otherwise permitted to
be incurred under Section 6.01, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.01(a)(v),
(a)(vii) or (a)(viii) (or except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing that does not mature prior to the maturity
date of the Indebtedness being modified, refinanced, refunded, renewed or
extended), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and (except in the case of Revolving Commitments)
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended and (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms (taken as a whole) not materially more
restrictive to the Borrower than those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed or extended (as
determined by the Administrative Borrower in good faith) or otherwise reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, it is
understood and agreed that (x) notwithstanding anything in this Agreement to the
contrary, in the case of any Indebtedness incurred to modify, refinance, refund,
extend, renew or replace Indebtedness initially incurred in reliance on and
measured by reference to a percentage of Consolidated EBITDA at the time of
incurrence, and such modification, refinancing, refunding, extension, renewal or
replacement would cause the percentage of Consolidated EBITDA to be exceeded if
calculated based on the percentage of Consolidated EBITDA on the date of such
modification, refinancing, refunding, extension, renewal or replacement, such
percentage of Consolidated EBITDA restriction shall not be deemed to be exceeded
so long as such incurrence otherwise constitutes a “Permitted Refinancing” and
(y) a Permitted Refinancing includes successive Permitted Refinancings of the
same Indebtedness.

 



65

 



 

“Permitted Reorganization” means any re-organization or other similar activities
among Holdings, the Borrower and the Restricted Subsidiaries related to Tax
planning and re-organization, so long as, after giving effect thereto, (a) the
Loan Parties are in compliance with the Collateral and Guarantee Requirement and
Sections 5.11 and 6.12, (b) taken as a whole, the value of the Collateral
securing the Secured Obligations and the Guarantees by the Guarantors of the
Secured Obligations is not materially reduced and (c) the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Security
Documents are not materially impaired.

 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower and/or any Loan Party in the form of one or more series of
unsecured notes or unsecured loans (or revolving commitments in respect thereof,
with revolving commitments deemed to be loans in the full amount of such
commitments); provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness or a Permitted Refinancing of Incremental Equivalent
Debt, (ii) such Indebtedness does not have mandatory redemption features (other
than customary asset sale, insurance and condemnation proceeds events, change of
control offers, AHYDO catch up payments or offers and/or acceleration rights
upon an event of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt, (iii) such Indebtedness is not
guaranteed by any entity that is not a Loan Party, and (iv) such Indebtedness is
not secured by any Lien on any property or assets of Holdings, Intermediate
Parent, the Borrower or any Restricted Subsidiary. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Person” means any natural person, corporation, limited or unlimited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

 

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow”.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 



66

 



 

“Prepayment Event” means:

 

(a)       (i) any sale, transfer or other disposition of any property or asset
of Holdings or any of its Restricted Subsidiaries permitted by Section 6.05(k)
other than dispositions resulting in aggregate Net Proceeds not exceeding (A)
$3,000,000 in the case of any single transaction or series of related
transactions and (B) $7,500,000 for all such transactions during any fiscal year
of Holdings and (ii) any Casualty Event; or

 

(b)       the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Indebtedness, other than Indebtedness permitted under Section 6.01 or
permitted by the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means, on any date, the rate of interest last quoted by The Wall
Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

 

“Pro Forma Adjustment” means, for any Test Period with respect to the Acquired
EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
Holdings, the pro forma increase in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith to be
reasonably anticipated to be realizable within twenty four (24) months following
any applicable acquisition (including the Transactions), Specified Transactions,
dispositions, operational change or initiative (including the effect of new or
increased customer contract pricing) as a result of actions taken or expected to
be taken or a plan for realization shall have been established, for the purposes
of realizing cost savings, operating expense reductions or other operating
improvements and synergies; provided that (A) such calculation shall be made on
a Pro Forma Basis as though such cost savings, operating expense reduction,
other operating improvements and synergies (on a “run rate” basis) had been
realized on the first day of such period and, for purposes of projecting such
pro forma increase to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, such calculation shall be made on a Pro Forma Basis as though such
cost savings, operating expense reductions, other operating improvements and
“run rate” synergies had been realized commencing on the first day of such
period and that such cost savings, operating expense reductions, other operating
improvements and synergies were realized on a “run rate” basis during the
entirety of such Test Period, (B) any Pro Forma Adjustment to Consolidated
EBITDA shall be certified by a Financial Officer, the chief executive officer or
president of the Administrative Borrower in the Compliance Certificate and (C)
any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings, operating expense reductions, other operating improvements and
synergies or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such Test Period.

 



67

 



 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment and the Pro Forma Disposal Adjustment shall have been made and
(b) the Transactions, all Specified Transactions, operational changes or
initiatives described in the definition of “Pro Forma Adjustment” or
“Consolidated EBITDA” and the following transactions in connection therewith
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test, financial ratio or covenant:
(i) income statement items (whether positive or negative) attributable to the
property or Person subject to such Transaction, Specified Transaction,
operational change or initiative (A) in the case of a Disposition of all or
substantially all Equity Interests in any subsidiary of Holdings or any
division, product line, or facility used for operations of Holdings, the
Borrower or any of their respective Subsidiaries, shall be excluded and (B) in
the case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (ii) any retirement of Indebtedness,
and (iii) any Indebtedness incurred or assumed by Holdings, the Borrower or any
of their respective Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination and interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period; provided that, without limiting the application of
the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings, the Borrower or any of their respective Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

 

“Pro Forma Disposal Adjustment” means, for any Test Period with respect to any
Sold Entity or Business, the pro forma increase or decrease in Consolidated
EBITDA projected by the Borrower in good faith to be realizable within
twenty four (24) months following the date the applicable Person, property,
business, line of business, division, business unit or asset becomes a Sold
Entity or Business as a result of contractual arrangements between the Borrower
or any Restricted Subsidiary entered into with such Sold Entity or Business at
the time of its disposal which represent an increase or decrease in Consolidated
EBITDA which is incremental to the Disposed EBITDA of such Sold Entity or
Business for the most recent Test Period prior to its disposal. Any such pro
forma increase or decrease in Consolidated EBITDA shall be certified by a
Financial Officer, the chief executive officer or president of the
Administrative Borrower in the Compliance Certificate.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” means the unaudited consolidated pro forma
balance sheet of the Borrower and its Subsidiaries as of February 25, 2017, and
the related unaudited pro forma consolidated statement of income of the Borrower
and its Subsidiaries as of and for the twelve-month period then ended, prepared
after giving effect to the Transactions (and which may exclude, at the
Administrative Borrower’s option, the impact of purchase accounting effects
required by GAAP) as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income) and any other adjustments as agreed by Parent and the
Joint Lead Arrangers (which need not be prepared in compliance with Regulation
S-X of the Securities Act of 1933, as amended, or (at the option of the
Administrative Borrower) include adjustments for purchase accounting).

 



68

 



 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“PubCo” means The Simply Good Foods Company, a Delaware corporation.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower
other than Disqualified Equity Interests.

 

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the board of directors of the Borrower shall have
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary and (b) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Administrative Borrower).

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Date” has the meaning assigned to such term in Section 2.05(f).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, controlling persons,
trustees, administrators, managers, advisors and representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns of
each of the foregoing.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.

 

“Removal Effective Date” has the meaning assigned to such term in Section 8.06.

 



69

 

 

“Repricing Transaction” means (a) the incurrence by the Borrower or any Loan
Guarantor of any Indebtedness in the form of long-term broadly-syndicated first
lien secured term bank debt financing (i) for the primary purpose of reducing
the Effective Yield for the respective Type of such Indebtedness to less than
the Effective Yield for the Term Loans of the respective equivalent Type, but
excluding Indebtedness incurred in connection with (A) a Change in Control, (B)
an Acquisition Transaction or (C) an IPO and (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (b) any
effective reduction in the Effective Yield for the Initial Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with (A) a Change in Control, (B) an Acquisition Transaction or (C) an IPO. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Initial Term Loans.

 

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness does not mature earlier than the Latest Maturity Date for
the Initial Term Loans (except in the case of customary bridge loans which
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing that does not mature earlier than the Latest
Maturity Date for the Initial Term Loans), (b) such Indebtedness does not have a
shorter Weighted Average Life to Maturity than the Initial Term Loans, (c) if
such Indebtedness is unsecured or secured by the Collateral on a junior lien
basis to the Secured Obligations, such Indebtedness does not have scheduled
amortization or mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers, AHYDO
catch up payments, offers and/or acceleration rights upon an event of default
or, in the case of junior lien secured debt, excess cash flow payments (subject
to the prior prepayment of the Obligations or the prior offer thereof to prepay
the Obligations)) that could result in redemptions of such Indebtedness prior to
the Latest Maturity Date, (d) such Indebtedness is not guaranteed by any entity
that is not a Loan Party, (e) such Indebtedness that is secured (i) is not
secured by any assets not securing the Secured Obligations and (ii) is subject
to the relevant Intercreditor Agreement, (f) the terms and documentation with
respect to such Term Loans shall not include any financial maintenance covenant
(unless (x) such financial maintenance covenant is applicable only to periods
after the Latest Maturity Date at such time, (y) the Lenders also receive the
benefit of such financial maintenance covenant (together with, at the election
of the Borrower, any applicable “equity cure” provisions with respect to any
financial covenant) or (z) such financial maintenance covenant is reasonably
satisfactory to the Administrative Agent) (it being understood that, to the
extent that such covenant is added or modified for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such covenant, event of default or guarantee is either (i) also
added or modified for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of any such Indebtedness in
connection therewith or (ii) only applicable after the Latest Maturity Date at
such time); provided that the Borrower may, in its sole discretion, deliver a
certificate of a Responsible Officer of the Administrative Borrower to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such indebtedness, together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
documentation relating thereto, stating that the Administrative Borrower has
determined in good faith that such covenant satisfies the foregoing requirement,
and such certificate shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Administrative Agent notifies the
Administrative Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (g) if such Indebtedness is in the form of
term loans (as opposed to notes, bonds or debt securities or otherwise), is
secured on a pari passu basis with the Initial Term Loans, ranks pari passu with
the Initial Term Loans in right of payment and matures earlier than 12 months
after the original maturity date of the Initial Term Loans (a “Loan
Equivalent”), in the event that the Effective Yield for any such Loan Equivalent
is greater than the Effective Yield for the Initial Term Loans by more than
0.50% per annum, then the Effective Yield for the Initial Term Loans shall be
increased (without the requirement for any Lender consent) to the extent
necessary so that the Effective Yield for the Initial Term Loans is equal to the
Effective Yield for such Loan Equivalent minus 0.50% per annum; provided that if
such Loan Equivalent includes an interest rate floor greater than the applicable
interest rate floor under the Initial Term Loans, such differential between
interest rate floors shall be equated to the applicable interest rate margin for
purposes of determining whether an increase to the interest rate margin under
the Initial Term Loans shall be required, but only to the extent an increase in
the interest rate floor in the Initial Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case, the interest rate
floor (but not the interest rate margin) applicable to the Initial Term Loans
shall be increased to the extent of such differential between interest rate
floors.

 



70

 



 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02 or Section 9.04 whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Commitments representing more than 50.0% of the
aggregate Revolving Exposures and unused Commitments at such time; provided that
to the extent set forth in Section 9.02 or Section 9.04 whenever there are one
or more Defaulting Lenders, the total outstanding Revolving Exposures of, and
the unused Revolving Commitments of, each Defaulting Lender, shall be excluded
for purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, statutory instruments, orders, decrees, writs,
injunctions or determinations of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06.

 



71

 



 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, director,
company secretary or other similar officer, manager or a member of the Board of
Directors of a Loan Party and with respect to certain limited liability
companies or partnerships that do not have officers, any authorized signatory,
director, manager, sole member, managing member or general partner thereof, and
as to any document delivered on the Effective Date or thereafter pursuant to
paragraph (a)(i) of the definition of the term “Collateral and Guarantee
Requirement,” any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Restricted Subsidiary.

 

“Restricted Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

 

“Restricted Subsidiary” means, unless otherwise specified, any Subsidiary of
Holdings, other than an Unrestricted Subsidiary.

 

“Retained Asset Sale Proceeds” has the meaning assigned to such term in
Section 2.11(c).

 

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(e).

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the applicable ECF Percentage with respect to such Excess Cash
Flow Period.

 

“Revaluation Date” means (a) the date of delivery of each Revolving Borrowing
Request or each Interest Election Request or (b) the date of issuance, extension
or renewal of any Letter of Credit denominated in an Alternative Currency, in
each case at the discretion of the Administrative Agent and/or any Issuing Bank.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans to acquire participations in Swing
Line Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) a Refinancing Amendment, (iii) an
Incremental Revolving Commitment Increase, (iv) a Loan Modification Agreement or
(v) an Additional/Replacement Revolving Commitment. The initial amount of each
Lender’s Revolving Commitment is set forth on Schedule 2.01 or, in each case, in
the Assignment and Assumption, Loan Modification Agreement, Incremental Facility
Amendment or Refinancing Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as the case may be. As of the Effective Date,
the initial aggregate amount of the Lenders’ Revolving Commitments is
$75,000,000.

 



72

 

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans, such Revolving Lender’s Applicable Percentage of all Swing Line Loans
then outstanding and such Revolving Lender’s LC Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01.

 

“Revolving Maturity Date” means (i) July 7, 2022 (or if such day is not a
Business Day, the immediately preceding Business Day) or (ii) with respect to
any Revolving Lender that has extended its Revolving Commitment pursuant to a
Permitted Amendment and with respect to any Issuing Bank that has consented to
such extension, the extended maturity date set forth in any such Loan
Modification Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

 

“Sanctions” means any economic sanctions administered or enforced by the United
States Government (including without limitation, OFAC).

 

“Sanctioned Country” means, at any time, a country or territory which is the
target of any comprehensive Sanctions (as of the date of this Agreement, the
Crimea Republic of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower and any Restricted
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services,
corporate credit and purchasing cards and related programs or any automated
clearing house transfers of funds (collectively, “Cash Management Services”)
provided to Holdings, the Borrower or any Restricted Subsidiary (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (i)(a) owed to the Administrative Agent or any
of its Affiliates, (b) owed on the Effective Date to a Person that is a Lender
or an Affiliate of a Lender as of the Effective Date or (c) owed to a Person
that is an Agent, a Lender or an Affiliate of an Agent or Lender at the time
such obligations are incurred and (ii) specified in writing by the
Administrative Borrower to the Administrative Agent as constituting Secured Cash
Management Obligations hereunder.

 



73

 

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Loan Guarantor, Excluded Swap Obligations of such Loan
Guarantor).

 

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Collateral Agent, (e) each Joint Lead Arranger,
(f) each Person to whom any Secured Cash Management Obligations are owed,
(g) each counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, (h) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (i) the permitted successors and assigns of each of the foregoing.

 

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower and any Restricted Subsidiaries (i)
under each Swap Agreement that (a) is with a counterparty that is the
Administrative Agent or any of its Affiliates, (b) is in effect on the Effective
Date with a counterparty that is a Lender, an Agent or an Affiliate of a Lender
or an Agent as of the Effective Date or (c) is entered into after the Effective
Date with any counterparty that is a Lender, an Agent or an Affiliate of a
Lender or an Agent at the time such Swap Agreement is entered into and (ii)
specified in writing by the Administrative Borrower to the Administrative Agent
as constituting Secured Swap Obligations hereunder.

 

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility that are customarily sold or pledged in connection with
securitization transactions and the proceeds thereof.

 

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to Holdings, the Borrower or any
Restricted Subsidiary (other than a Securitization Subsidiary) pursuant to which
Holdings, the Borrower or any Restricted Subsidiary sells or grants a security
interest in its accounts receivable or assets related thereto that are
customarily sold or pledged in connection with securitization transactions to
either (a) a Person that is not a Restricted Subsidiary or (b) a Securitization
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

 



74

 



 

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Sections 5.11, 5.12 or 5.14 to secure
any of the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior basis, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Senior Secured First Lien Indebtedness” means any Indebtedness of Holdings and
its Restricted Subsidiaries that is secured by a Lien on the Collateral other
than any Indebtedness to the extent secured on a junior basis to the Liens
granted under the Security Documents in favor of the Collateral Agent for the
benefit of the Secured Parties in respect of the Initial Term Loans.

 

“Senior Secured First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio, on a Pro Forma Basis, of (a) Consolidated Senior
Secured First Lien Net Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently completed Test Period.

 

“Senior Secured Indebtedness” means any Indebtedness of Holdings and its
Restricted Subsidiaries that is secured by a Lien on the Collateral.

 

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio, on a Pro Forma Basis, of (a) Consolidated Senior Secured Net Indebtedness
as of such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

 

“Setoff Party” has the meaning assigned to such term in Section 9.08.

 

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 



75

 



 

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit K.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit L, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

 

“Specified Acquisition Agreement Representations” means such of the
representations made by the Company with respect to the Acquired Companies and
their subsidiaries in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that Parent or its applicable affiliates
have the right (taking into account any applicable cure provisions) to terminate
its (or their) obligations under the Acquisition Agreement or decline to
consummate the Acquisition as a result of a breach of one or more of such
representations in the Acquisition Agreement.

 

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 



76

 



 

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Administrative Borrower of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit H, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

 

“Specified Event of Default” means an Event of Default under Section 7.01(a),
(b), (h) or (i).

 

“Specified Representations” means the representations and warranties made by the
Effective Date Loan Parties, set forth in (i) Section 3.01, Section 3.02 (with
respect to authorization, execution, delivery and performance and enforceability
of the Loan Documents), Section 3.03(b)(i) (with respect to entering into and
performance of the Loan Documents by the Borrower and the Effective Date Loan
Parties), Section 3.08, Section 3.14, Section 3.15 and Section 3.16(a) (solely
with regard to use of proceeds on the Effective Date) of this Agreement and (ii)
Sections 2.03(f) and 3.02(c) of the Collateral Agreement.

 

“Specified Transaction” means any Investment, acquisition (including the
commitment of activities constituting such business), sale, transfer or other
disposition of assets, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation, commencement of a New Project or other event
that by the terms of the Loan Documents requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a Pro Forma Basis after giving Pro Forma Effect thereto.

 

“Spot Rate” means, on any day, with respect to any currency other than Dollars
(for purposes of determining the Dollar Amount thereof) or Dollars (for purposes
of determining the Alternative Currency Equivalent thereof), the rate at which
such currency may be exchanged into Dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., New York
City time, two (2) Business Days prior to such date on the applicable Bloomberg
Key Cross Currency Rates Page. In the event that any such rate does not appear
on any Bloomberg Key Cross Currency Rates Page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates selected by the Administrative Agent for such purpose, or, at the
discretion of the Administrative Agent, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time in such
market, two (2) Business Days prior to such date for the purchase of Dollars or
the applicable Alternative Currency, as the case may be, for delivery two (2)
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any other reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

 



77

 



 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority to be
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board of
Governors. Eurodollar Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other Requirements of Law. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stockholders’ Representative” has the meaning assigned to such term in the
definition of “Acquisition Agreement.”

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“subsidiary” means, with respect to any Person at any date (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more subsidiaries of such Person and (ii) any partnership, limited liability
company, association, or other similar non-corporate entity in which such Person
and/or one or more subsidiaries of such Person owns more than a 50% equity
interest at the time.

 

“Subsidiary” means any subsidiary of Holdings (unless otherwise specified).

 

“Subsidiary Loan Party” means each Restricted Subsidiary of Holdings (other than
the Borrower) that is a party to the Guarantee Agreement.

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



78

 

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means the Administrative Agent in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b) substantially in the form of Exhibit C-2.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Commitments. The Swing Line Sublimit
is part of, and not in addition to, the Revolving Commitments.

 

“Target Person” has the meaning assigned to such term in Section 6.04.

 

“Tax Distributions” has the meaning assigned to such term in Section
6.07(a)(vii)(A).

 

“Tax Group” has the meaning assigned to such term in Section 6.07(a)(vii)(A).

 

“Tax Receivable Agreement” means that certain Income Tax Receivable Agreement,
dated as of July 7, 2017, by and among PubCo, Atkins Holdings, LLC, a Georgia
limited liability company, and the Stockholders’ Representative.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder. The amount of each Lender’s Term Commitment as of the
Effective Date is set forth on Schedule 2.01. As of the Effective Date, the
total Term Commitment is $200,000,000.

 



79

 



 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means Initial Term Loans, Other Term Loans and Incremental Term
Loans, as the context requires.

 

“Term Maturity Date” means July 7, 2024 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans in accordance with the
terms of this Agreement, the extended maturity date set forth in the applicable
Loan Modification Agreement, Refinancing Amendment or other amendment hereto).

 

“Termination Date” means the date on which all Commitments have expired or been
terminated, all Secured Obligations have been paid in full in cash (other than
(x) Secured Swap Obligations not yet due and payable, (y) Secured Cash
Management Obligations not yet due and payable and (z) contingent obligations
not yet accrued and payable) and all Letters of Credit have expired or been
terminated (other than Letters of Credit that have been cash collateralized or
backstopped by an institution and otherwise pursuant to arrangements reasonably
satisfactory to the applicable Issuing Bank).

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Holdings then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) or, at the option of the Borrower, in connection with a Limited Condition
Transaction, the period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered to the Administrative Agent on or
prior to the applicable LCT Test Date; provided that for any date of
determination before the delivery of the first financial statements pursuant to
Section 5.01(a) or (b), the Test Period shall be the period of four consecutive
fiscal quarters of Holdings then last ended as of such time.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Net Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Test Period.

 

“Trademark” has the meaning assigned to such term in the Collateral Agreement.

 

“Transaction Costs” means all fees, premiums, costs and expenses incurred or
payable by Holdings, the Borrower or any other Subsidiary in connection with the
Transactions, including fees, costs and expenses of any counsel, consultants and
other advisors.

 

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the Debt
Repayment and (d) the payment of the Transaction Costs.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 



80

 

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce, in its Publication No. 600 (or such later
version thereof as may be reasonably acceptable to the applicable Issuing Bank
and in effect at the time of issuance of such Letter of Credit). On an exception
basis and if specifically requested by the Borrower, a standby Letter of Credit
may be issued subject to UCP.

 

“Unaudited Financial Statements” means (i) the unaudited consolidated balance
sheet of the Acquired Companies and their subsidiaries as of November 26, 2016,
November 28, 2015, February 25, 2017 and February 27, 2016 and the related
unaudited consolidated statements of operations and cash flows of the Acquired
Companies and their subsidiaries for the 26-week period then ended and (ii) the
unaudited consolidated balance sheet and related unaudited statements of
operations and cash flows of the Acquired Companies and their subsidiaries as of
and for February 25, 2017.

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(f)(ii)(C).

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Administrative
Borrower as an Unrestricted Subsidiary pursuant to Section 5.13 subsequent to
the Effective Date.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Voluntary Prepayment Amount” has the meaning set forth in the definition of
“Incremental Cap”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case, without giving effect to any reductions of
amortization or other scheduled payments for periods where amortization has been
reduced as a result of the prepayment of the applicable Indebtedness.

 



81

 



 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more
Wholly Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, or other similar non-corporate entity in which
such Person and/or one or more Wholly Owned Subsidiaries of such Person has a
100% equity interest at such time (other than, in the case of the preceding
clauses (i) and (ii), director’s qualifying shares and/or other nominal amount
of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02 Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing” or “Term
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”). Borrowings of Revolving Loans are
sometimes referred to herein as “Revolving Borrowings”.

 

SECTION 1.03 Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement (including this Agreement
and the other Loan Documents), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
other modifications set forth herein), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 



82

 

 

Without limiting the reclassification rights under any Section of Article VI,
for purposes of determining compliance with any Section of Article VI, in the
event that any Lien, Investment, Indebtedness (whether at the time of incurrence
or upon application of all or a portion of the proceeds thereof), Disposition,
Restricted Payment, Affiliate transaction, restrictive agreement or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at the time of incurrence or consummation thereof shall be
deemed to be incurred or otherwise permitted under such clause(s) determined by
the Administrative Borrower in its sole discretion at such time of incurrence or
consummation, as applicable.

 

SECTION 1.04 Accounting Terms; GAAP.

 

(a)       All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise prescribed herein.

 

(b)       Notwithstanding anything in this Agreement to the contrary, for
purposes of determining compliance with any test contained in this Agreement,
the Total Net Leverage Ratio, the Senior Secured First Lien Net Leverage Ratio
and the Senior Secured Net Leverage Ratio shall be calculated on a Pro Forma
Basis to give effect to the Transaction and all Specified Transactions that have
been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made.

 

SECTION 1.05 Effectuation of Transactions.

 

All references herein to Holdings, the Borrower and their respective
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of Holdings, any Intermediate Parent, the
Borrower and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

 



83

 



 

SECTION 1.06 Limited Condition Transactions.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio, the amount or availability of the
Available Amount or any other basket (including any incremental facilities or
any baskets based on Consolidated EBITDA or total assets), or determining other
compliance with this Agreement (including the determination of compliance with
representations, warranties or any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with a Specified Transaction or other transaction
undertaken in connection with the consummation of a Limited Condition
Transaction, the date of determination of such ratio, the amount or availability
of the Available Amount or any other basket and determination of the accuracy of
any representation or warranty or whether an Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Administrative Borrower (the Administrative
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Transaction and the other Specified Transactions or other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
applicable Test Period ending prior to the LCT Test Date, the Administrative
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries or of
the target of such Limited Condition Transaction) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Transaction is permitted hereunder and (y) such ratios and other provisions
shall not be tested at the time of consummation of such Limited Condition
Transaction or related Specified Transactions or other transactions. If the
Administrative Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

SECTION 1.07 Alternative Currencies.

 

(a)       The Administrative Borrower may from time to time request that
Eurodollar Revolving Loans be made and/or Letters of Credit be issued in an
Alternative Currency. In the case of any such request with respect to the making
of Eurodollar Revolving Loans, such request shall be subject to the approval of
the Administrative Agent and all of the Revolving Lenders. In the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, the applicable
Issuing Bank and all of the Revolving Lenders.

 

(b)       Any such request shall be made to the Administrative Agent not later
than 11:00 a.m. (New York City time), ten (10) Business Days prior to the date
of the desired Revolving Borrowing or issuance of Letters of Credit (or such
other time or date as may be agreed to by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, each Issuing Bank, in
its or their sole discretion). In the case of any such request pertaining to
Eurodollar Revolving Loans, the Administrative Agent shall promptly notify each
Revolving Lender thereof. In the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof. Each Revolving Lender (in the case of any such request pertaining
to Eurodollar Revolving Loans) or each Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m. (New York City time), two (2) Business Days after its
receipt of such request as to whether it consents, in its sole discretion, to
the making of Eurodollar Revolving Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.

 



84

 

 

(c)       Any failure by a Revolving Lender or an Issuing Bank, as the case may
be, to respond to such request within the time period specified in the last
sentence of clause (b) above shall be deemed to be a refusal by such Revolving
Lender or such Issuing Bank, as the case may be, to permit Eurodollar Revolving
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Revolving Lenders consent to making
Eurodollar Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Administrative Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Borrowings of Eurodollar Revolving Loans. If the Administrative Agent and
each Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Administrative Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Administrative Borrower.

 

SECTION 1.08 Currency Equivalents Generally.

 

(a)       The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of a Borrowing or an
issuance of any Letter of Credit or extension, renewal or increase of the amount
thereof and any amounts outstanding hereunder denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except as set
forth in this Agreement, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable, and
notified to the Administrative Borrower.

 

(b)       Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar Amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be and notified to the Borrower.

 

(c)       For purposes of determining compliance as of any date with any
covenant or incurrence test under any Loan Document or for purposes of making
any determination under any Default or Event of Default hereunder or for any
other specified purpose hereunder, amounts incurred or outstanding in currencies
(other than Dollars) shall be translated into Dollars at the Exchange Rate;
provided that if any Indebtedness or Liens are incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness or Liens denominated in
currencies (other than Dollars), and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the amount of any premium paid, and fees
and expenses incurred, in connection with such extension, replacement, refunding
refinancing, renewal or defeasance (including any fees and original issue
discount incurred in respect of such resulting Indebtedness). No Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in Dollars in any covenant, representation or Default or Event of Default
under any Loan Document being exceeded solely as a result of changes in currency
exchange rates from the applicable Exchange Rate on the first Business Day of
the fiscal quarter of Holdings in which such determination occurs or in respect
of which such determination is made.

 



85

 

 

Article II

THE CREDITS

 

SECTION 2.01 Commitments.

 

Subject to the terms and conditions set forth herein, (a) each Term Lender
agrees to make Term Loans to the Borrower on the Effective Date denominated in
Dollars in a principal amount not exceeding such Term Lender’s Term Commitment
and (b) each Revolving Lender agrees to make Revolving Loans of the applicable
Class to the Administrative Borrower denominated in Dollars or an Alternative
Currency, from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in such Revolving Lender’s
Revolving Exposure of such Class exceeding such Revolving Lender’s Revolving
Commitment of such Class. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Administrative Borrower may borrow, prepay
and reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans
may not be reborrowed.

 

SECTION 2.02 Loans and Borrowings.

 

(a)       Each (i) Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class and (ii) Revolving Loans shall be
made by the Revolving Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and other than as
expressly provided herein with respect to a Defaulting Lender, no Lender shall
be responsible for any other Lender’s failure to make Loans as required hereby.

 

(b)       Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Administrative Borrower may request in accordance herewith, provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings unless the
Administrative Borrower shall have given the notice required for a Eurodollar
Borrowing under Section 2.03 and provided an indemnity letter extending the
benefits of Section 2.16 to Lenders in respect of such Borrowings. Revolving
Loans denominated in any Alternative Currency shall be Eurodollar Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 



86

 



 

(c)       At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight Eurodollar Borrowings
outstanding plus an additional two Eurodollar Borrowings for each outstanding
Incremental Facility. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing of the applicable Class may be in an aggregate amount equal
to the entire unused balance of the aggregate Revolving Commitments of such
Class or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f).

 

SECTION 2.03 Requests for Borrowings.

 

To request a Revolving Borrowing or Term Borrowing, the Administrative Borrower
shall notify the Administrative Agent of such request electronically by email or
in writing (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing (or, in the case of any Eurodollar Borrowing to be made on the
Effective Date, the same Business Day) or (b) in the case of an ABR Borrowing,
not later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing. Each such electronic Borrowing Request shall be irrevocable and shall
be confirmed promptly (or, in the case of a Borrowing Request for an ABR
Borrowing, by 4:00 p.m., New York City time, on the date of the proposed
Borrowing) by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Borrowing Request signed by the Administrative
Borrower substantially in the form of Exhibit C. Each such electronic and
written Borrowing Request shall specify the following information:

 

(i)       whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

 

(ii)       the aggregate amount of such Borrowing;

 

(iii)       the date of such Borrowing, which shall be a Business Day;

 

(iv)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 



87

 



 

(v)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi)       the location and number of the Borrower’s account or accounts to
which funds are to be disbursed; and

 

(vii)       in the case of a Revolving Borrowing, the currency in which such
Borrowing is to be denominated.

 

If no election as to the Type of Borrowing is specified as to any requested
Borrowing, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have requested that
the Borrowing be denominated in Dollars. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04 Swing Line Loans.

 

(a)       General. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day after the Effective Date
until the Revolving Maturity Date in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the pro rata share of the
outstanding amount of Revolving Loans and LC Exposure of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Commitment;
provided that (i) after giving effect to any Swing Line Loan, the aggregate
outstanding amount of the Revolving Loans of any Lender (other than the relevant
Swing Line Lender solely in its capacity as such), plus such Lender’s pro rata
share of the outstanding amount of all LC Exposure, plus such Lender’s pro rata
share of the outstanding amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment then in effect and (ii) notwithstanding the
foregoing, the Swing Line Lender shall not be obligated to make any Swing Line
Loans at a time when a Revolving Lender is a Defaulting Lender, unless the Swing
Line Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s fronting exposure (after giving
effect to Section 2.22(a)) with respect to the Defaulting Lender’s participation
in such Swing Line Loans, including by cash collateralizing, or obtaining a
backstop letter of credit from an issuer reasonably satisfactory to the Swing
Line Lender to support, such Defaulting Lender’s pro rata share of the
outstanding amount of Swing Line Loans; provided further that, the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. The Borrower shall repay to the Swing Line Lender each
Defaulting Lender’s portion (after giving effect to Section 2.22(a)) of each
Swing Line Loan promptly following demand by the Swing Line Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.11, and
reborrow under this Section 2.04. Each Swing Line Loan shall be an ABR Loan.
Swing Line Loans shall be denominated in Dollars. Immediately upon the making of
a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s pro rata share times the amount of such Swing Line Loan.

 



88

 



 

(b)       Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s request in writing or by email, followed by irrevocable notice to the
Swing Line Lender and the Administrative Agent in the form of a Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Administrative Borrower. Each such request must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m., New York City
time, on the requested Borrowing date, and each such request must be confirmed
by a Swing Line Loan Notice which shall (i) be delivered to the Administrative
Agent no later than 4:00 p.m., New York City time, on the requested Borrowing
date, (ii) specify the amount to be borrowed, which shall be a minimum of
$100,000 or a whole multiple of $100,000 in excess thereof, and (iii) specify
the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any request for a Swing Line Borrowing, the
Swing Line Lender will confirm with the Administrative Agent (in writing) that
the Administrative Agent has also received such Swing Line Loan Notice and, if
not, the Swing Line Lender will notify the Administrative Agent (in writing) of
the contents thereof. Subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. (New York City time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.

 

(c)       Refinancing of Swing Line Loans.

 

(i)       The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
an ABR Loan in an amount equal to such Lender’s pro rata share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a written request for Borrowing for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of ABR Loans, but subject to the unutilized portion of the aggregate
Revolving Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable written
request for Borrowing promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
pro rata share of the amount specified in such request for Borrowing available
to the Administrative Agent in same day funds for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 4:00 p.m. (New York
City time) on the day specified in such request for Borrowing, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made an ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 



89

 



 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)       Repayment of Participations.

 

(v)       At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its pro rata share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(vi)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
pro rata share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 



90

 

 

(e)       Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s pro rata share of any
Swing Line Loan, interest in respect of such pro rata share shall be solely for
the account of the Swing Line Lender.

 

(f)       Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)       Resignation of the Swing Line Lender. Subject to the appointment and
acceptance of a successor Swing Line Lender reasonably acceptable to the
Administrative Borrower, the Swing Line Lender may resign at any time by giving
thirty (30) days’ written notice to the Administrative Agent, the Lenders and
the Administrative Borrower. Notwithstanding the effectiveness of any such
resignation, the resigning Swing Line Lender shall remain a party hereto and
shall continue to have all the rights of the Swing Line Lender under this
Agreement and the other Loan Documents with respect to Swing Line Loans made by
it prior to such resignation, but shall not (a) be required (and shall be
discharged from its obligations) to make any additional Swing Line Loans or
extend or increase the amount of any Swing Line Loan then outstanding, without
affecting its rights and obligations with respect to Swing Line Loans previously
made by it, or (b) be deemed the Swing Line Lender for any other purpose.

 

SECTION 2.05 Letters of Credit.

 

(a)       General. Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders and the Administrative Borrower set forth in
this Section 2.05 and elsewhere in the Loan Documents, to issue Letters of
Credit denominated in Dollars or an Alternative Currency for the Borrower’s
respective accounts (or for the account of any Subsidiary of the Borrower so
long as the Borrower is an obligor in respect of all Loan Document Obligations
arising under or in respect of such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, which
shall reflect the standard operating procedures of such Issuing Bank, at any
time and from time to time during the period from the Effective Date until the
date that is the fifth (5th) Business Day prior to the Revolving Maturity Date;
provided that (x) no Issuing Bank shall be required to issue any trade letters
of credit hereunder without its consent and (y) no Issuing Bank shall be
required to issue any Letter of Credit if after giving effect thereto the LC
Exposure with respect to all Letters of Credit issued by such Issuing Bank would
exceed the amount set forth across from such Issuing Bank’s name on Schedule
2.05) (or in the documents pursuant to which such Issuing Bank became an Issuing
Bank). In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Administrative Borrower to, or
entered into by the Administrative Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 



91

 



 

(b)       Issuance, Amendment, Renewal or Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
deliver in writing by hand delivery or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent ((i) in the case of
a request for a Letter of Credit to be issued in an Alternate Currency, at least
five (5) Business Days before the requested date of issuance, amendment, renewal
or extension and (ii) in the case of a request for a Letter of Credit to be
issued in Dollars, at least three (3) Business Days before the requested date of
issuance, amendment, renewal or extension (or, in the case of any such request
to be made on the Effective Date, one (1) Business Day) or, in each case, such
shorter period as the applicable Issuing Bank and the Administrative Agent may
agree) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended or extended, and specifying the date of
issuance, amendment, renewal or extension, as the case may be (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section 2.05), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend, as the case may
be, such Letter of Credit. Each such notice shall be in the form of Exhibit Q,
appropriately completed (each, a “Letter of Credit Request”). If requested by
the applicable Issuing Bank, the Administrative Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment, renewal or extension
of any Letter of Credit the Administrative Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) subject to Section 9.04(b)(ii), the Applicable Fronting Exposure
of each Issuing Bank shall not exceed its Fronting Exposure Cap, (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments and (iii)  the aggregate LC Exposure shall not exceed the Letter of
Credit Sublimit. Letters of Credit will be available to be issued up to an
aggregate face amount not to exceed the Letter of Credit Sublimit. No Issuing
Bank shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
Requirements of Law applicable to such Issuing Bank or any directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Bank shall prohibit the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise fully
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such Issuing Bank in good faith deems
material to it, (ii) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank or the applicable branch of such Issuing Bank
now or hereafter in effect and applicable to letters of credit generally, (iii)
except as otherwise agreed in writing by the Administrative Agent and the
applicable Issuing Bank, such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency, (iv) except as otherwise
agreed by the Administrative Agent and such Issuing Bank, the Letter of Credit
is in an initial stated amount less than $100,000, or (v) any Lender is at that
time a Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any
Defaulting Lender Fronting Exposure remains outstanding, unless such Issuing
Bank has entered into arrangements, including the delivery of cash collateral,
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure. No Issuing Bank shall be under any obligation (i) to amend or
extend any Letter of Credit if (x) such Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof or (y) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit or (ii) to issue any Letter of
Credit if such Letter of Credit contains any provisions for automatic
reinstatement of all or any portion of the stated amount thereof after any
drawing thereunder or after the expiry date of such Letter of Credit (provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods as provided in Section 2.05(d)).

 



92

 



 

(c)       Notice. Each Issuing Bank agrees that, upon any issuance, amendment,
renewal or extension of a Letter of Credit, it shall have given to the
Administrative Agent written notice thereof required under paragraph (m)(iii) of
this Section 2.05.

 

(d)       Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any extension
thereof, the date to which it has been extended (not in excess of one year from
the last applicable expiry date)) and (ii) the date that is five (5) Business
Days prior to the Revolving Maturity Date; provided that if such expiry date is
not a Business Day, such Letter of Credit shall expire at or prior to the close
of business on the next succeeding Business Day; provided further that any
Letter of Credit may, upon the request of the Administrative Borrower, include a
provision whereby such Letter of Credit shall be renewed or extended
automatically for additional consecutive periods of one year or less (but not
beyond the date that is five (5) Business Days prior to the Revolving Maturity
Date) unless the applicable Issuing Bank notifies the beneficiary thereof within
the time period specified in such Letter of Credit or, if no such time period is
specified, at least thirty (30) days prior to the then-applicable expiration
date, that such Letter of Credit will not be renewed or extended; provided
further that such Letter of Credit shall not be required to expire on such fifth
(5th) Business Day prior to the Revolving Maturity Date if such Letter of Credit
is cash collateralized or backstopped in an amount, by an institution and
otherwise pursuant to arrangements, in each case reasonably acceptable to the
applicable Issuing Bank. For the avoidance of doubt, if the Revolving Maturity
Date occurs prior to the expiration of any Letter of Credit as a result of the
last proviso in the foregoing sentence, then upon the taking of actions
described in such proviso with respect to such Letter of Credit, all
participations in such Letter of Credit under the terminated Revolving
Commitments shall terminate.

 

(e)       Participations. Immediately upon the issuance of each Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that is the issuer
thereof or the Lenders, each Revolving Lender shall be deemed to have purchased
and the applicable Issuing Bank shall be deemed to have sold a participation in
such Letter of Credit equal to such Revolving Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section 2.05, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. All fundings of such participations shall be denominated in Dollars.
Each Revolving Lender acknowledges and agrees that its acquisition of
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments, and that each payment required to be made by it under the
preceding sentence shall be made without any offset, abatement, withholding or
reduction whatsoever.

 



93

 



 

(f)       Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount (in same day funds) equal to
such LC Disbursement not later than 4:00 p.m., New York City time, on the
Business Day immediately following the day that the Administrative Borrower
receives written notice (including via e-mail) of such LC Disbursement (the
“Reimbursement Date”), together with accrued interest or fees thereon in
accordance with clause (i) of this Section 2.05. Anything contained herein to
the contrary notwithstanding, (i) unless the Administrative Borrower shall have
notified the Administrative Agent and the applicable Issuing Bank prior to 4:00
p.m., New York City time, on the date such LC Disbursement is made that the
Borrower intends to reimburse the applicable Issuing Bank for the amount of the
LC Disbursement (including any accrued interest or fees thereon) with funds
other than the proceeds of Revolving Loans, the Administrative Borrower shall be
deemed to have given a timely Borrowing Request to the Administrative Agent
requesting Revolving Lenders to make Revolving Loans for the applicable account
of the Borrower that are ABR Revolving Loans on the Reimbursement Date in an
amount equal to such LC Disbursement (together with any accrued interest or fees
thereon), and (ii) subject to satisfaction or waiver of the conditions specified
in Section 4.02, the Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are ABR Revolving Loans in an amount equal to their
Applicable Percentage of such LC Disbursement (together with any accrued
interest or fees thereon), the proceeds of which shall be applied directly by
the Administrative Agent to reimburse the applicable Issuing Bank for the amount
of such LC Disbursement (together with any accrued interest or fees thereon);
provided that if for any reason proceeds of Revolving Loans are not received by
the Issuing Bank on the Reimbursement Date in an amount equal to such LC
Disbursement (together with any accrued interest or fees thereon), the Borrower
shall reimburse the applicable Issuing Bank, on demand, in an amount in same day
funds equal to the excess of such LC Disbursement (together with any accrued
interest or fees thereon) over the aggregate amount of such Revolving Loans, if
any, which are so received. The Revolving Loans made pursuant to this paragraph
(f) shall be made without regard to the Borrowing Minimum.

 



94

 



 

(g)       Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any exchange, change, waiver or release of any
Collateral for, or any other Person’s guarantee of or other liability for, any
of the Secured Obligations, (iii) the existence of any claim, set-off, defense
or other right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, any Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one or more of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured),
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (v) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (provided that the Borrower shall
not be obligated to reimburse such LC Disbursements unless payment is made
against presentation of a draft or other document that at least substantially
complies with the terms of such Letter of Credit), (vi) any adverse change in
the business, operations, properties, assets, condition (financial or otherwise)
or prospects of Holdings or any of its Subsidiaries; (vii) any breach hereof or
any other Loan Document by any party hereto or thereto, (viii) the fact that an
Event of Default or a Default shall have occurred and be continuing, (ix) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder or (x) any adverse change in the relevant
exchange rates or in the availability of any Alternative Currency to the
Borrower or in the relevant currency markets generally. As between the Borrower
and the Issuing Bank, the Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by the Issuing Bank and the
proceeds thereof, by the respective beneficiaries of such Letters of Credit or
any assignees or transferees thereof. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the Lenders, the Issuing Banks
or any of their Related Parties shall have any liability or responsibility for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
other than to confirm such documents comply with the terms of such Letter of
Credit; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit; (iv) its honor of any
presentation under a Letter of Credit that appears on its face to substantially
comply with the terms and conditions of such Letter of Credit; (v) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder); (vi) errors in
interpretation of technical terms; (vii) any loss or delay in the transmission
of any document required in order to make a drawing under any such Letter of
Credit; (viii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (ix) any
consequences arising from causes beyond the control of the Issuing Bank,
including any act by a Governmental Authority and fluctuation in currency
exchange rates. None of the above shall affect or impair, or prevent the vesting
of, any of the Issuing Bank’s rights or powers hereunder or place the Issuing
Bank under any liability to the Borrower or any other Person. Notwithstanding
the foregoing, none of the above shall be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential, incidental, exemplary or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by Requirements of Law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, nonappealable judgment) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if (notwithstanding the appearance of substantial compliance) such
documents are not in strict compliance with the terms of such Letter of Credit,
and any such acceptance or refusal shall be deemed not to constitute gross
negligence or willful misconduct.

 



95

 

 

(h)       Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by electronic transmission
or otherwise in writing (by hand delivery or facsimile) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligations to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement in accordance
with paragraph (f) of this Section 2.05.

 

(i)       Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section 2.05 to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment and shall be payable on demand or, if
no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

 



96

 



 

(j)       Cash Collateralization. If (i) effective immediately, without demand
or other notice of any kind, as of any expiration date of a Letter of Credit,
such Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, (ii) effective immediately, without demand or other notice of
any kind, as of the occurrence of any Event of Default under paragraph (h) or
(i) of Section 7.01, or (iii) any Event of Default under paragraph (a) or (b) of
Section 7.01 shall occur and be continuing, on the Business Day on which the
Administrative Borrower receives notice from the Administrative Agent, the
applicable Issuing Bank or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Secured Parties, an amount of
cash in Dollars or an Alternative Currency, as the case may be, equal to the
portions of the LC Exposure attributable to Letters of Credit, as of such date
plus any accrued and unpaid interest thereon. The Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section ‎2.11(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and the other Loan Documents. At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.22(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover such Defaulting Lender Fronting Exposure (after giving effect to any cash
collateral provided by the Defaulting Lender). The Administrative Agent (for the
benefit of the Secured Parties) shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Notwithstanding anything to the contrary set forth in this
Agreement, moneys in such account shall be applied by the Administrative Agent
to reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, the balance shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), such
balance shall be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or the existence
of a Defaulting Lender, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived or after the termination of Defaulting Lender
status, as applicable. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section ‎2.11(b), such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section ‎2.11(b) and no Event of Default shall have occurred and
be continuing.

 

(k)       Designation of Additional Issuing Banks. The Administrative Borrower
may, at any time and from time to time, designate as additional Issuing Banks
one or more Revolving Lenders that agree in writing to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, executed by the Administrative Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

 



97

 

 

(l)       Resignation or Termination of an Issuing Bank. Subject to the
appointment and acceptance of a successor Issuing Bank reasonably acceptable to
the Administrative Borrower, any Issuing Bank may resign at any time by giving
thirty (30) days’ written notice to the Administrative Agent, the Lenders and
the Administrative Borrower. The Administrative Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to all Letters of Credit issued by such Issuing Bank (or its Affiliates) shall
have been reduced to zero. At the time any such resignation or termination shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the resigning or terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such resignation or termination, the
resigning or terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or termination, but shall not (a) be required (and shall be
discharged from its obligations) to issue any additional Letters of Credit or
extend or increase the amount of Letters of Credit then outstanding, without
affecting its rights and obligations with respect to Letters of Credit
previously issued by it, or (b) be deemed an Issuing Bank for any other purpose.

 

(m)       Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.05, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five (5) Business Days following
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and face
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and amount of such LC Disbursement
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank; provided that no Issuing Bank shall have any liability hereunder
to any Person for any failure to deliver the reports contemplated by this
paragraph (m) of Section 2.05.

 

(n)       Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued or
when it is amended with the consent of the beneficiary thereof, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the applicable Issuing Bank shall not be responsible to the Borrower
for, and the applicable Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the applicable Issuing Bank
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
applicable law or any order of any Governmental Authority in a jurisdiction
where the applicable Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade (BAFT), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 



98

 



 

SECTION 2.06 Funding of Borrowings.

 

(a)       Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Administrative Borrower; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)       Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.06 and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Administrative Borrower, and the Borrower agrees
to pay such corresponding amount to the Administrative Agent forthwith on
demand. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing in accordance with Section 2.13. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

(c)       The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to make Swing Line Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 9.03(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

 



99

 



 

SECTION 2.07 Interest Elections.

 

(a)       Each Revolving Borrowing of the applicable Class and each Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Administrative Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07; provided that, notwithstanding
anything to the contrary herein, no Loan may be converted into or continued as a
Loan denominated in a different currency but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)       To make an election pursuant to this Section, the Administrative
Borrower shall notify the Administrative Agent of such election by hand
delivery, electronic mail, facsimile or other electronic transmission by the
time that a Revolving Borrowing Request would be required under Section 2.03 if
the Administrative Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.

 

(c)       Each written or electronic Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 



100

 



 

(d)       Promptly following receipt of an Interest Election Request in
accordance with this Section 2.07, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)       If the Administrative Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid, at
the end of such Interest Period such Borrowing, if denominated in Dollars, shall
be continued as a Eurodollar Borrowing of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Administrative Borrower, then, so long as an Event of Default is
continuing no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing in excess of one month.

 

(f)       Anything in clauses (a) to (e) above to the contrary notwithstanding,
after giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than twelve (12) Interest Periods in effect at any time for all Borrowings
of Eurodollar Loans.

 

SECTION 2.08 Termination and Reduction of Commitments.

 

(a)       Unless previously terminated, (i) the Term Commitments shall terminate
at 5:00 p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

 

(b)       The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $500,000 unless such amount represents all of the
remaining Commitments of such Class and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the aggregate Revolving Commitments.

 

(c)       The Administrative Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.08 at least one (1) Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Administrative Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Administrative Borrower may state that such notice is conditioned upon the
effectiveness of any credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable and
specified event or condition, in which case such notice may be revoked or
extended by the Administrative Borrower (by notice to the Administrative Agent
on or prior to the specified effective date of termination) if such condition is
not satisfied. Any termination or reduction of the Commitments of any Class
shall be permanent. Each reduction of (x) the Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Commitments
of such Class and (y) the Revolving Commitments shall be made to any Class of
Revolving Commitment as directed by the Administrative Borrower (including to
any Class of existing or extended Revolving Commitments).

 



101

 



 

SECTION 2.09 Repayment of Loans; Evidence of Debt.

 

(a)       The Borrower hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Administrative Agent for the account of the Swing Line Lender
the then unpaid principal amount of each Swing Line Loan on the earlier of the
Revolving Maturity Date and the fifth Business Day after such Swing Line Loan is
made; provided that on each date that a Revolving Borrowing is made, the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swing Line Loans then outstanding.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)       The Administrative Agent shall, in connection with the maintenance of
the Register in accordance with Section 9.04(b)(iv), maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)       The entries made in the accounts maintained pursuant to paragraph (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement.

 

(e)       Any Lender may request through the Administrative Agent that Loans of
any Class made by it be evidenced by a Note. In such event, the Borrower shall
execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).

 



102

 

 

SECTION 2.10 Amortization of Term Loans.

 

(a)       Subject to adjustment pursuant to paragraph (c) of this Section 2.10,
the Borrower shall repay Initial Term Loans on the last day of each March, June,
September and December (commencing on December 31, 2017) in the principal amount
of Term Loans as follows (subject to reduction in accordance with the terms of
Section 2.10(c) below); provided that if any such date is not a Business Day,
such payment shall be due on the next preceding Business Day:

 

Payment Date  Amortization Payment  December 31, 2017  $500,000.00  March 31,
2018  $500,000.00  June 30, 2018  $500,000.00  September 30, 2018  $500,000.00 
December 31, 2018  $500,000.00  March 31, 2019  $500,000.00  June 30, 2019 
$500,000.00  September 30, 2019  $500,000.00  December 31, 2019  $500,000.00 
March 31, 2020  $500,000.00  June 30, 2020  $500,000.00  September 30, 2020 
$500,000.00  December 31, 2020  $500,000.00  March 31, 2021  $500,000.00  June
30, 2021  $500,000.00  September 30, 2021  $500,000.00  December 31, 2021 
$500,000.00  March 31, 2022  $500,000.00  June 30, 2022  $500,000.00  September
30, 2022  $500,000.00  December 31, 2022  $500,000.00  March 31, 2023 
$500,000.00  June 30, 2023  $500,000.00  September 30, 2023  $500,000.00 
December 31, 2023  $500,000.00  March 31, 2024  $500,000.00 

 

(b)       To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.

 

(c)       Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section 2.10 as directed by the Administrative Borrower (and absent such
direction in direct order of maturity) and (ii) pursuant to Section 2.11(c) or
2.11(d) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Borrowings of such Class to be made pursuant to this
Section 2.10, or, in each case except as otherwise provided in any Incremental
Amendment, Refinancing Amendment or Loan Modification Agreement, pursuant to the
corresponding section of such Incremental Amendment, Refinancing Amendment or
Loan Modification Agreement, as applicable, as directed by the Administrative
Borrower and, in the absence of such direction, in direct order of maturity
(including any Incremental Facility).

 



103

 

 

(d)       Prior to any repayment of any Term Borrowings of any Class hereunder,
the Administrative Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by hand
delivery, facsimile or other electronic transmission of such election not later
than 2:00 p.m., New York City time, one (1) Business Day before the scheduled
date of such repayment. In the absence of a designation by the Administrative
Borrower as described in the preceding sentence, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16 and shall be
applied in direct order of maturity. Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.

 

SECTION 2.11 Prepayment of Loans.

 

(a)       (i) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty;
provided that in the event that, on or prior to the date that is six months
after the Effective Date, the Borrower (x) makes any prepayment of Initial Term
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction or (z) makes a mandatory
prepayment of Initial Term Loans pursuant to Section 2.11(c) in connection with
a Prepayment Event described in clause (b) of the definition of “Prepayment
Event”, in either case, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Lenders holding Initial Term
Loans, (I) a prepayment premium of 1.00% of the principal amount of the Initial
Term Loans being prepaid in connection with such Repricing Transaction and (II)
in the case of clause (y), an amount equal to 1.00% of the aggregate amount of
the applicable Initial Term Loans of non-consenting Lenders outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such amendment.

 



104

 

 

(ii)       Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries
may offer to prepay all or a portion of the outstanding Class of any Term Loans
on the following basis:

 

(A)       Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and (y)
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten (10)
Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries on
the applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries were notified that
no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of Holdings’, any Intermediate Parent’s,
the Borrower’s or any of their respective Subsidiaries’ election not to accept
any Solicited Discounted Prepayment Offers and (z) each Lender participating in
any Discounted Term Loan Prepayment acknowledges and agrees that in connection
with such Discounted Term Loan Prepayment, (1) the Borrower then may have, and
later may come into possession of, information regarding the Term Loans or the
Loan Parties hereunder that is not known to such Lender and that may be material
to a decision by such Lender to participate in such Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender has independently and,
without reliance on Holdings, any of its Subsidiaries, the Administrative Agent
or any of their respective Affiliates, made its own analysis and determination
to participate in such Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of Holdings,
its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by Requirements of Law, any claims
such Lender may have against Holdings, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information; provided further that
any Term Loan that is prepaid will be automatically and irrevocably cancelled.

 



105

 

 

(B)       (1)      Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).

 

(2)       Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender,
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries of
the respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries shall be due and payable by Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries on the Discounted Prepayment
Effective Date in accordance with subsection (F) below (subject to subsection
(J) below).

 



106

 



 

(C)       (1)      Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Discount Range Prepayment Response
Date”). Each relevant Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 



107

 



 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries agree to accept on the Discount
Range Prepayment Response Date all Discount Range Prepayment Offers received by
the Auction Agent by the Discount Range Prepayment Response Date, in the order
from the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)       If there is at least one Participating Lender, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries of the respective
Term Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Term Loans to be
prepaid at the Applicable Discount on such date, (III) each Participating Lender
of the aggregate principal amount and tranches of such Lender to be prepaid at
the Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 



108

 



 

(D)       (1) Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of Holdings, any Intermediate Parent,
the Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate Dollar Amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Solicited Discounted Prepayment Response Date”).
Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) such Term Lender is willing to
allow to be applied to the prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid subject to such Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 



(2)       The Auction Agent shall promptly provide Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries shall review all such Solicited
Discounted Prepayment Offers and select the largest of the Offered Discounts
specified by the relevant responding Term Lenders in the Solicited Discounted
Prepayment Offers that is acceptable to Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries (the “Acceptable Discount”), if
any. If Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries elects to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(2) (the “Acceptance Date”), Holdings, any Intermediate Parent, the Borrower or
any of their respective Subsidiaries shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries by the Acceptance Date, Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 



109

 



 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries at the
Acceptable Discount in accordance with this Section 2.11(a)(ii)(D). If Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries
elects to accept any Acceptable Discount, then Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries agrees to accept
all Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). Holdings, any Intermediate Parent, the Borrower
or any of their respective Subsidiaries will prepay outstanding Term Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I)
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender who made a Solicited Discounted
Prepayment Offer of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and (IV)
if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(E)       In connection with any Discounted Term Loan Prepayment, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of reasonable and
customary fees and expenses from Holdings, any Intermediate Parent, the Borrower
or any of their respective Subsidiaries in connection therewith.

 

(F)       If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall prepay such Term Loans on the Discounted
Prepayment Effective Date. Holdings, any Intermediate Parent, the Borrower or
any of their respective Subsidiaries shall make such prepayment to the Auction
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. New York City time on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans as directed by the Borrower. The Term Loans
so prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)       To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries.

 

(H)       Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 



110

 

 

(I)       Each of Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and their respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

 

(J)       Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, as applicable (and if such offer
is revoked pursuant to the preceding clauses, any failure by the Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this Section
2.11(a)(ii) shall not constitute a Default or Event of Default under Section
7.01 or otherwise).

 

(b)       In the event and on each occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments (other than as a result of
currency fluctuations on any date that is not a Revaluation Date), the Borrower
shall prepay Revolving Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess
within one (1) Business Day following Borrower’s receipt of written notice from
the Administrative Agent.

 



111

 



 

(c)       In the event and on each occasion that any Net Proceeds are received
by or on behalf of Holdings or its Restricted Subsidiaries in respect of any
Prepayment Event, the Borrower shall within five (5) Business Days after such
Net Proceeds are received (or, in the case of a Prepayment Event described in
clause (b) of the definition of the term “Prepayment Event,” on the date of such
Prepayment Event), prepay Initial Term Loans in an aggregate amount equal to
100% of the amount of such Net Proceeds; provided that, in the case of any
Prepayment Event pursuant to clause (a) of the definition thereof, the foregoing
percentage shall be reduced to (i) 50% of the amount of such Net Proceeds, if
the Senior Secured First Lien Net Leverage Ratio is less than or equal to
4.00:1.00 but greater than 3.00:1.00 for the applicable Test Period at the time
of such Prepayment Event and (ii) 0% of the amount of such Net Proceeds, if the
Senior Secured First Lien Net Leverage Ratio is less than or equal to 3.00:1.00
for the applicable Test Period at the time of such Prepayment Event (any amounts
from any Prepayment Event described in clause (a) of the definition of the term
“Prepayment Event” not required to prepay the Term Loans pursuant to this clause
(c) as a result of such stepdowns, the “Retained Asset Sale Proceeds”); provided
further that, in the case of any event described in clause (a) of the definition
of the term “Prepayment Event”, if Holdings, the Borrower or any of the
Restricted Subsidiaries invest (or commit to invest) the Net Proceeds from such
event (or a portion thereof) within 18 months after receipt of such Net Proceeds
in the business of the Borrower and the other Subsidiaries, then no prepayment
shall be required pursuant to this paragraph in respect of such Net Proceeds in
respect of such event (or the applicable portion of such Net Proceeds, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested (or committed to be invested) by the end of such 18-month
period (or if committed to be so invested within such 18-month period, have not
been so invested within 24 months after receipt thereof), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested); provided further that the
Borrower may use a portion of such Net Proceeds to prepay or repurchase any
Incremental Term Loans, Other Term Loans or other Indebtedness, in each case
that is secured by the Collateral on a pari passu basis with the Loans to the
extent such other Indebtedness and the Liens securing the same are permitted
hereunder and the documentation governing such other Indebtedness requires such
a prepayment or repurchase thereof with the proceeds of such Prepayment Event,
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness and the denominator of which is the
aggregate outstanding principal amount of Initial Term Loans and such other
Indebtedness.

 

(d)       Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending on or about August 31, 2018, the Borrower shall prepay
Initial Term Loans in an aggregate amount equal to the ECF Percentage of Excess
Cash Flow for such fiscal year; provided that (1) such amount shall be reduced
by the aggregate amount of prepayments and repurchases of (i) Term Loans (and,
(x) amounts used to repay borrowings of Revolving Loans incurred on the
Effective Date to fund original issue discount or upfront fees resulting from
the Joint Lead Arrangers’ exercise of the “pricing flex” provisions of the Fee
Letter and (y) to the extent the Revolving Commitments are reduced in a
corresponding amount pursuant to Section 2.08, Revolving Loans) made pursuant to
Section 2.11(a) or otherwise in a manner not prohibited by Section 9.04(g)
during such fiscal year or after such fiscal year and prior to the time such
prepayment is due (without duplication to subsequent years) as provided below
(provided that such reduction as a result of prepayments pursuant to Section
2.11(a)(ii) or repurchases pursuant to Section 9.04(g) shall be limited to the
actual amount of such cash prepayment) and (ii) other Senior Secured First Lien
Indebtedness (provided that in the case of the prepayment of any revolving
commitments, there is a corresponding reduction in commitments) made during such
fiscal year or after such fiscal year and prior to the time such prepayment is
due (without duplication to subsequent years) (excluding all such prepayments
funded with the proceeds of other long term Indebtedness) and (2) no prepayment
of Initial Term Loans under this clause ‎(d) shall be required unless Excess
Cash Flow for such fiscal year is in an aggregate amount greater than or equal
to $3,000,000. Each prepayment pursuant to this paragraph shall be made on or
before the date that is ten (10) days after the date on which financial
statements are required to be delivered pursuant to Section 5.01 with respect to
the fiscal year for which Excess Cash Flow is being calculated.

 



112

 



 

(e)       Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a)(i), the Administrative Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section 2.11. In the event of any optional
prepayment of Revolving Borrowings, the Administrative Borrower shall select the
Class or Classes of Revolving Borrowings to be prepaid. In the event of any
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the Administrative Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Term Borrowings (and, to the extent provided in the
Refinancing Amendment for any Class of Other Term Loans, the Borrowings of such
Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class; provided that any Term Lender (and, to the extent
provided in the Refinancing Amendment or Loan Modification Agreement for any
Class of Other Term Loans, any Lender that holds Other Term Loans of such Class)
may elect, by notice to the Administrative Agent by hand delivery, facsimile or
other electronic transmission at least three (3) Business Days prior to the
prepayment date, to decline all (and only all) of any mandatory prepayment of
its Term Loans or Other Term Loans of any such Class pursuant to this Section
2.11 (other than a mandatory prepayment as a result of a Prepayment Event set
forth in clause (b) of the definition thereof, which may not be declined), in
which case the aggregate amount of the prepayment that would have been applied
to prepay Term Loans or Other Term Loans of any such Class but was so declined
(and not used pursuant to the immediately following sentence) shall be retained
by Holdings or its Restricted Subsidiaries (such amounts, “Retained Declined
Proceeds”). The amount of any mandatory prepayment of Term Borrowings declined
by the Lenders under this Section 2.11(e) may, to the extent not prohibited
hereunder or under the documentation governing the Permitted First Priority
Refinancing Debt or the Pari Passu Intercreditor Agreement, be applied by the
Borrower to prepay (at the Administrative Borrower’s election), pari passu
Indebtedness or Permitted Junior Priority Refinancing Debt or may be retained to
be used for any other purposes not prohibited hereunder. Optional prepayments of
Term Borrowings shall be allocated among the Classes of Term Borrowings as
directed by the Administrative Borrower. In the absence of a designation by the
Administrative Borrower as described in the preceding provisions of this
paragraph of the Type of Borrowing of any Class, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16, provided that,
in connection with any mandatory prepayments by the Borrower of the Term Loans
pursuant to Section 2.11(c) or (d), such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Loans.

 



113

 



 

(f)       The Administrative Borrower shall notify the Administrative Agent of
any optional prepayment pursuant to Section 2.11(a)(i) or any mandatory
prepayment pursuant to this Section 2.11 by facsimile or other electronic
transmission of any prepayment hereunder (i) in the case of an optional
prepayment pursuant to Section 2.11(a)(i) or a mandatory prepayment as a result
of a Prepayment Event set forth in clause (b) of the definition thereof (x) not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment, if that prepayment is of a Eurodollar Borrowing or (y) not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment, if that prepayment is of an ABR Borrowing or (ii) in the case of
any other mandatory prepayment pursuant to Section 2.11, not later than 11:00
a.m., New York City time, five (5) Business Days before the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment pursuant to Section 2.11(a)(i) or a mandatory prepayment as a result
of a Prepayment Event set forth in clause (b) of the definition thereof may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable and specified event or
condition, in which case such notice of prepayment may be revoked or extended by
the Administrative Borrower (by notice to the Administrative Agent on or prior
to the specified effective date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice under this Section
2.11(f), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13, and
subject to Section 2.11(a)(i), shall be without premium or penalty. At the
Borrower’s election in connection with any prepayment pursuant to this Section
2.11, such prepayment shall not be applied to any Term Loan, Revolving Loan or
Swing Line Loan of a Defaulting Lender (under any of subclauses (a), (b) or (c)
of the definition of “Defaulting Lender”) and shall be allocated ratably among
the relevant non-Defaulting Lenders.

 



114

 



 

(g)       Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to
the extent that any of or all the Net Proceeds of any Prepayment Event by a
Subsidiary of Holdings that is organized or incorporated under the laws of a
jurisdiction other than the United States, any state, commonwealth or territory
thereof or the District of Columbia, giving rise to a prepayment pursuant to
Section 2.11(c) or (d) (a “Restricted Prepayment Event”) or Excess Cash Flow are
prohibited or delayed by applicable local law (including financial assistance,
corporate benefit, restrictions on repatriating or upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of the
relevant subsidiaries) from being repatriated to the Borrower, the portion of
such Net Proceeds or Excess Cash Flow so affected will not be required to be
taken into account in determining the amount to be applied to repay Term Loans
at the times provided in Section 2.11(c) or (d), as the case may be, and such
amounts may be retained by such Subsidiary, (B) to the extent that and for so
long as the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Restricted Prepayment Event or Excess Cash Flow
would have an adverse tax or cost consequence to any Loan Party or any direct or
indirect equity holder thereof with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected will not be required to
be taken into account in determining the amount to be applied to repay Term
Loans at the times provided in Section 2.11(c) or Section 2.11(d), as the case
may be, and such amounts may be retained by such Subsidiary, (C) to the extent
that and for so long as the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Restricted Prepayment
Event or Excess Cash Flow would violate any material organizational document
restrictions (including as a result of minority ownership) and restrictions in
other material agreements (to the extent not in violation of Section 6.09), the
Net Proceeds or Excess Cash Flow so affected will not be required to be taken
into account in determining the amount to be applied to repay Term Loans at the
times provided in Section 2.11(c) or Section 2.11(d), as the case may be, and
such amounts may be retained by such Subsidiary and (D) to the extent that and
for so long as the Borrower has determined in good faith that repatriation of
any of or all the Net Proceeds of any Restricted Prepayment Event or Excess Cash
Flow would give rise to a risk of liability for the directors of such
Subsidiary, the Net Proceeds or Excess Cash Flow so affected will not be
required to be taken into account in determining the amount to be applied to
repay Term Loans at the times provided in Section 2.11(c) or Section 2.11(d), as
the case may be, and such amounts may be retained by such Subsidiary; provided
that (i) the Borrower hereby agrees to use commercially reasonable efforts (as
determined in the Borrower’s reasonable business judgment) to overcome or
eliminate any such restrictions on repatriation even if the Borrower does not
intend to actually repatriate such cash, so that an amount equal to the full
amount of such Net Proceeds will otherwise be subject to repayment under this
Section 2.11, and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Proceeds of any Restricted
Payment Event could reasonably be expected to have adverse Tax cost consequences
for Holdings, the Borrower or any Restricted Subsidiary with respect to such Net
Proceeds, an amount equal to such Net Proceeds that would be so affected will
not be subject to repayment under this Section 2.11 and such amounts shall be
available for general corporate purposes of the Loan Parties and their
Subsidiaries as long as not required to be prepaid in accordance with this
Section 2.11. For the avoidance of doubt, Borrower shall be permitted to make
any repayments required by Section 2.11(c) or Section 2.11(d) from any source of
funds and shall not be required to make any repayments from funds contained in
any particular Loan Party. The non-application of any such prepayment amounts as
a result of the foregoing provisions will not constitute a Default or Event of
Default and such amounts shall be available for working capital and general
corporate purposes of the Loan Parties and their Subsidiaries as long as not
required to be prepaid in accordance with such provisions. Notwithstanding the
foregoing, any payments actually made by the Loan Parties shall be applied net
of an amount equal to the additional Taxes of Holdings, its Subsidiaries and the
direct and indirect holders of Equity Interests in Holdings that would be
payable or reserved against and any additional costs that would be incurred as a
result of a repatriation, whether or not a repatriation actually occurs.

 



115

 



 

SECTION 2.12 Fees.

 

(a)       The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender (other than a Defaulting Lender) a commitment fee,
which shall accrue at the rate of the Commitment Fee Percentage per annum on the
average daily unused amount of the Revolving Commitment of such Lender (provided
that Swing Line Loans shall be disregarded for purposes of determining such
unused amount) during the period from and including the Effective Date to but
excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last Business day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender.

 

(b)       The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements but taking into account the maximum amount available to be drawn
under all outstanding Letters of Credit, whether or not such maximum amount is
then in effect) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee (which fee shall be calculated by the
Administrative Agent in consultation with the applicable Issuing Bank and
payable directly to the applicable Issuing Bank), which shall accrue at the rate
to be agreed by each Issuing Bank, not to be greater than 0.125% per annum on
the daily amount of the LC Exposure attributable to Letters of Credit issued by
such Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements but taking into account the maximum amount available to be drawn
under all outstanding Letters of Credit, whether or not such maximum amount is
then in effect) during the period from and including the Effective Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the last
Business Day of March, June, September and December, respectively, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after written demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



116

 



 

(c)       The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between Parent and the Administrative Agent pursuant to the Fee Letter.

 

(d)       The Borrower agrees to pay on the Effective Date to each Term Lender
party to this Agreement as a Term Lender on the Effective Date, as fee
compensation for the funding of such Term Lender’s Initial Term Loan, a closing
fee in an amount equal to 0.50% of the stated principal amount of such Term
Lender’s Initial Term Loan. Such fees shall be payable to each Lender out of the
proceeds of such Term Lender’s Initial Term Loan as and when funded on the
Effective Date and may be treated (and reported) by the Borrower and Term
Lenders as a reduction in issue price of the Initial Term Loans for U.S.
federal, state and local income tax purposes. Such closing fee will be in all
respects fully earned, due and payable on the Effective Date and non-refundable
and non-creditable thereafter.

 

(e)       Notwithstanding the foregoing, and subject to Section 2.22, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.

 



117

 



 

SECTION 2.13 Interest.

 

(a)       The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)       The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)       Notwithstanding the foregoing, if upon the occurrence and during the
continuance of an Event of Default under Section 7.01(a) or (b), any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2.00% per annum plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section 2.13; provided that no amount
shall be payable pursuant to this Section 2.13(c) to a Defaulting Lender so long
as such Lender shall be a Defaulting Lender; provided, further that no amounts
shall accrue pursuant to this Section 2.13(c) on any overdue amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 

(d)       Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.13 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)       All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14 Alternate Rate of Interest.

 

If at least two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(a)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 



118

 



 

(b)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”);

 

(c)       the Administrative Agent shall give notice thereof to the Borrower and
the Lenders by facsimile or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) in the event any Loans denominated in Dollars are so affected, (x)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing, and (ii) in the event any Loans
denominated in an Alternative Currency are so affected, the relevant interest
rate shall be determined in accordance with clause (ii) of the definition of
“LIBO Rate”; provided, however, that, in each case, the Borrower may revoke any
Borrowing Request that is pending when such notice is received.

 

(d)       Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a) of this Section 2.14 and/or is advised
by the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Administrative Agent,
the Required Lenders and the Borrower shall negotiate in good faith to amend the
definition of “LIBO Rate” and other applicable provisions to preserve the
original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14.

 

SECTION 2.15 Increased Costs.

 

(a)       If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

 

(ii)       impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.

 



119

 

 

(b)       If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

(c)       A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.15 delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.

 

(d)       Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16 Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan or Term Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense (excluding loss of profit) actually
incurred by it as a result of such event. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 2.16, each Lender
shall be deemed to have funded each Eurodollar Loan made by it at the Adjusted
LIBO Rate (excluding, for the purposes of this Section 2.16 only, the proviso to
the definition of Adjusted LIBO Rate) for such Loan by a matching deposit or
other borrowing in the applicable interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 and the reasons therefor delivered to the Borrower shall be prima
facie evidence of such amounts. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt of such
demand; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.16 for any loss, cost or expense more than 180 days
prior to the date that such Lender delivers such certificate. Notwithstanding
the foregoing, this Section 2.16 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.17 shall govern. Notwithstanding the
foregoing, no Lender shall demand compensation pursuant to this Section 2.16 if
it shall not at the time be the general policy or practice of such Lender to
demand such compensation in substantially the same manner as applied to other
similarly situated borrowers under comparable syndicated credit facilities.

 



120

 



 

SECTION 2.17 Taxes.

 

(a)       Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Requirements of Law.
If the applicable withholding agent (including, for the avoidance of doubt, the
Administrative Agent or any Loan Party) shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the
applicable withholding agent) to deduct any Taxes from such payments, then the
applicable withholding agent shall make such deductions and shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law, and if such Taxes are Indemnified Taxes or Other
Taxes, then the amount payable by the applicable Loan Party shall be increased
as necessary so that after all such required deductions have been made
(including such deductions applicable to additional amounts payable under this
Section 2.17), each Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b)       Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Requirements of Law, or, at the option of the
Administrative Agent, timely reimburse it for the payment of any Other Taxes.

 

(c)       The Borrower shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
as the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes paid by
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 



121

 



 

(d)       To the extent required by any applicable Requirements of Law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may deduct or withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
or if the Administrative Agent is otherwise subject to any Taxes attributable to
such Lender or imposed due to a Lender’s failure to maintain a Participant
Register, such Lender shall indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Loan Parties pursuant to Section 2.17 and without limiting any obligation of
the Loan Parties to do so pursuant to such Section) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses, and any other
out-of-pocket expenses, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this Section
2.17(d). The agreements in this Section 2.17(d) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, any assignment of rights by a Loan Party, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations under any Loan Document.

 

(e)       As soon as practicable after any payment of any Taxes by a Loan Party
to a Governmental Authority, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)       Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, (i) complete any documentation required
for the Borrower to obtain clearance to make payments under the Loan Documents
without, or with a reduction in, any withholding Tax and (ii) provide the
Borrower and the Administrative Agent with any properly completed and executed
documentation prescribed by any Requirement of Law, or reasonably requested by
the Borrower or the Administrative Agent, certifying as to any entitlement of
such Lender to an exemption from, or reduction in, any withholding Tax with
respect to any payments to be made to such Lender under the Loan Documents. Each
such Lender shall, whenever a lapse in time or change in circumstances renders
any such documentation expired, obsolete or inaccurate in any respect (including
any specific documentation required below in this Section 2.17(f)), deliver
promptly to Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

 



122

 



 

Without limiting the generality of the foregoing:

 

(i)       Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding.

 

(ii)       Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

 

(A)       two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,

 

(B)       two properly completed and duly signed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

(C)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two properly completed and duly signed certificates, substantially in the form
of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

 

(D)       to the extent a Foreign Lender is not the beneficial owner, two
properly completed and duly signed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner that would be required under this Section 2.17 if such
beneficial owner were a Lender, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or

 



123

 



 

(E)       two properly completed and duly signed copies of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Requirements
of Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)       If a payment made to any Lender under any Loan Document would be
subject to withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this clause (f), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

 

(g)       If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, shall
use commercially reasonable efforts to cooperate with the Borrower in a
reasonable challenge of such Taxes if so requested by the Borrower, provided
that (a) the Administrative Agent or such Lender determines in its reasonable
discretion that it would not be subject to any unreimbursed third party cost or
expense or otherwise be prejudiced by cooperating in such challenge, (b) the
Borrower pays all related expenses of the Administrative Agent or such Lender,
as applicable and (c) the Borrower indemnifies the Administrative Agent or such
Lender, as applicable, for any liabilities or other costs incurred by such party
in connection with such challenge. If the Administrative Agent or a Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agree promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this Section
2.17(g) shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to Taxes
which it deems confidential) to any Loan Party or any other person).
Notwithstanding anything herein to the contrary, the Borrower shall not be
required to compensate such Lender for any amount payable under this Section
2.17 if the Lender notifies the Borrower of the requirement to pay such amount
more than one hundred and eighty (180) days after the date of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such one hundred and eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof.

 



124

 



 

(h)       If the Administrative Agent (or any sub-agent thereof, if applicable)
is not a “United States person” (as such term is defined in Section 7701(a)(30)
of the Code), the Administrative Agent (and any sub-agent thereof, if
applicable) shall deliver to the Borrower on or before the date on which it
becomes the Administrative Agent (or sub-agent) under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower) (x) two
properly completed and duly signed copies of Internal Revenue Service Form
W-8ECI (or any successor forms) with respect to any amounts payable to the
Administrative Agent (or sub-agent) for its own account and (y) two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) with respect to any amounts payable to the Administrative Agent
(or sub-agent) for the account of others, certifying that it is a “U.S. branch,”
that the payments its receives for the account of others are not effectively
connected with the conduct of its trade or business within the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments (and the Borrower and the
Administrative Agent (and any sub-agent) agree to so treat the Administrative
Agent (and any sub-agent thereof, if applicable) as a U.S. person with respect
to such payments as contemplated by, and in accordance with, Sections
1.1441-1(b)(2)(iv) and 1.1441-1T(b)(2)(iv) (as applicable) of the United States
Treasury regulations). If the Administrative Agent (and any sub-agent thereof,
if applicable) is a United States Person (as defined above), it shall deliver to
the Borrower on or before the date on which it becomes the Administrative Agent
(or sub-agent) under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower) an accurate and complete Form W-9 setting
forth an exemption from backup withholding.

 

(i)       The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(j)       For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and the term “applicable Requirements of Law” includes FATCA.

 



125

 



 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)       The Borrower shall make each payment required to be made by it under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) at or prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time, on the date when due), in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.
Except as otherwise expressly provided herein and except with respect to
principal of or interest on Loans denominated in an Alternative Currency, all
such payments shall be made in Dollars to such account as may be specified by
the Administrative Agent. Except as otherwise expressly provided herein and
except with respect to principal of or interest on Loans denominated in Dollars,
all payments by the Borrower hereunder with respect to principal of and interest
on Loans denominated in any Alternative Currency shall be made in such
Alternative Currency to such account as may be specified by the Administrative
Agent. If, for any reason, the Borrower is prohibited by any Requirements of Law
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount (it being agreed that, for purposes of this
sentence, the Dollar Amount shall be determined by the Administrative Agent
pursuant to clause (b) of the definition of “Dollar Amount”). Payments to be
made directly to any Issuing Bank shall be made as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as otherwise provided herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension.

 

(b)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 



126

 



 

(c)       If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Term Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant or (C) any disproportionate payment obtained by a Lender
of any Class as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Revolving Commitments of that Class
or any increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower’s rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)       Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(e), Section 2.05(f), Section 2.06(a), Section 2.06(b),
Section 2.18(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion and in the order determined by the Administrative Agent
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

 



127

 

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a)       If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)       If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender is or becomes a Disqualified
Lender or (iv) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank), which consents, in each case, shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and unreimbursed participations in LC
Disbursements, accrued but unpaid interest thereon, accrued but unpaid fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17 or a notice given under Section 2.23, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

 



128

 



 

SECTION 2.20 Incremental Credit Extensions.

 

(a)       The Borrower may at any time or from time to time on one or more
occasions after the Effective Date, by written notice delivered to the
Administrative Agent request (i) one or more additional Classes of term loans
(each an “Incremental Term Facility”), (ii) one or more additional term loans of
the same Class of any existing Class of term loans (each an “Incremental Term
Increase”), (iii) one or more increases in the amount of the Revolving
Commitments of any Class (each such increase, an “Incremental Revolving
Commitment Increase”) and/or (iv) one or more additional Classes of Revolving
Commitments (the “Additional/Replacement Revolving Commitments,” and, together
with any Incremental Term Facility, Incremental Term Increase and the
Incremental Revolving Commitment Increases, the “Incremental Facilities” and any
Loans thereunder, the “Incremental Loans”); provided that, after giving effect
to the effectiveness of any Incremental Facility Amendment, subject to certain
“certain funds provisions” to be agreed to by the Borrower and the Incremental
Facilities Lenders, no Event of Default shall have occurred and be continuing or
would result therefrom (provided, that in the case of an Incremental Facility
incurred to finance a Limited Condition Transaction, if the Administrative
Borrower has made an LCT Election, such condition shall be that no Specified
Event of Default shall have occurred and be continuing at the LCT Test Date).
Notwithstanding anything to contrary herein, the aggregate principal amount of
the Incremental Facilities that can be incurred at any time shall not exceed the
Incremental Cap at such time. Each Incremental Facility shall be in a minimum
principal amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof if such Incremental Facilities are denominated in Dollars (unless the
Borrower and the Administrative Agent otherwise agree); provided that such
amount may be less than $10,000,000 to the extent such amount represents all the
remaining availability under the aggregate principal amount of Incremental
Facilities set forth above.

 



129

 



 

(b)       (i) The Incremental Term Loans (a)(1) shall rank equal or junior in
right of payment and equal or junior in right of security with the Term Loans or
may be unsecured, and if junior in right of payment and/or security or
unsecured, shall be established as a separate facility than the facility for the
Term Loans that are secured by the Collateral on a first priority basis, (2)
shall be structured such that neither Holdings nor any Restricted Subsidiary is
a guarantor with respect to such Indebtedness unless Holdings or such Restricted
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed the Obligations, and (3) if secured, the obligations in
respect thereof shall not be secured by Liens on the assets of Holdings and the
Restricted Subsidiaries, other than assets constituting Collateral, and if
established as a separate facility, shall be subject to a customary
intercreditor agreement with the Administrative Agent and/or Collateral Agent
substantially consistent with the applicable Intercreditor Agreement together
with (A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior liens may
secured by Liens that are pari passu with or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), (b) shall not (except in
the case of customary bridge loans which, subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
financing that does not mature prior to the Term Maturity Date of the Initial
Term Loans) mature earlier than the Term Maturity Date of the Initial Term
Loans, (c) shall not (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent financing that does not have a shorter Weighted Average
Life to Maturity than the remaining Initial Term Loans) have a shorter Weighted
Average Life to Maturity than the remaining Initial Term Loans, (d) shall have a
maturity date (subject to clause (b)), an amortization schedule (subject to
clause (c)), interest rates (including through fixed interest rates), “most
favored nation” provisions (if any), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts, financial covenants (if any)
and prepayment terms and premiums as determined by the Borrower and the
Additional Term Lenders thereunder; provided that, only in the case of any
Incremental Term Loans incurred in reliance on clause (I)(b) or (II) of the
definition of Incremental Cap (and not by virtue of any reclassification
mechanic) which are secured on a pari passu basis with the Initial Term Loans
and ranking pari passu with the Initial Term Loans in right of payment, in the
event that the Effective Yield for any such Incremental Term Loans is greater
than the Effective Yield for the Initial Term Loans by more than 0.50% per
annum, then the Effective Yield for the Initial Term Loans shall be increased to
the extent necessary so that the Effective Yield for the Initial Term Loans is
equal to the Effective Yield for such Incremental Term Loans minus 0.50% per
annum; provided, further, that if the Incremental Term Loans include an interest
rate floor greater than the applicable interest rate floor under the Initial
Term Loans, such differential between interest rate floors shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the interest rate margin under the Initial Term Loans shall be
required, but only to the extent an increase in the interest rate floor in the
Initial Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case, the interest rate floor (but not the interest rate
margin) applicable to the Initial Term Loans shall be increased to the extent of
such differential between interest rate floors, (e) any Incremental Term
Facility may provide for the ability to participate (x) on a pro rata basis or
less than pro rata basis (but not greater than pro rata basis) in any voluntary
prepayments of the Initial Term Loans and (y) on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis other than in the case
of prepayment with Other Term Loans incurred pursuant to a Refinancing Amendment
to refinance such Incremental Term Loans or any other Credit Agreement
Refinancing Indebtedness in respect of such Incremental Term Loans) in any
mandatory prepayments of the Initial Term Loans and (f) may otherwise have terms
and conditions different from those of the Term Loans (including currency
denomination); provided that (x) the terms and documentation with respect to
such Incremental Term Loans shall not include any financial maintenance covenant
unless (1) Lenders under the Initial Term Loans also receive the benefit of such
covenant (it being understood that, to the extent that any covenant is added or
modified for the benefit of any Incremental Term Facility, no consent shall be
required from the Administrative Agent or any of the Term Lenders to the extent
that such covenant is also added or modified for the benefit of the existing
Term Loans), (2) any such covenant shall apply after the Term Maturity Date with
respect to the Initial Term Loans or (3) such covenant is reasonably
satisfactory to the Administrative Agent and the Borrower and (y) in no event
shall it be a condition to the effectiveness of, or borrowing under, any such
Incremental Term Loans that any representation or warranty of any Loan Party set
forth herein be true and correct, except and solely to the extent required by
the Additional Term Lenders providing such Incremental Term Loans. Any
Incremental Term Increase shall be on the same terms and pursuant to the same
documentation applicable to the Term Loans (except with respect to matters
contemplated by clauses (a), (b), (c), (d) and (e) above). Any Incremental Term
Facility shall be on terms and pursuant to documentation as determined by the
Borrower and the Additional Term Lenders providing such Incremental Term
Facility, subject to the restrictions and exceptions set forth above.

 



130

 



 

(ii)       The Incremental Revolving Commitment Increase shall be treated the
same as the Class of Revolving Commitments being increased (including with
respect to maturity date thereof) and shall be considered to be part of the
Class of Revolving Loans being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, “most favored nation” provisions (if any), rate floors
and undrawn commitment fees on the Class of Revolving Commitments being
increased may be increased and additional upfront or similar fees may be payable
to the lenders providing the Incremental Revolving Commitment Increase (without
any requirement to pay such fees to any existing Revolving Lenders)). Any
Incremental Revolving Commitment Increase shall be on the same terms and
pursuant to the same documentation applicable to the Revolving Loans (excluding
upfront fees and customary arranger fees).

 

(iii)       The Additional/Replacement Revolving Commitments (a)(1) shall rank
equal or junior in right of payment and equal or junior in right of security
with the Revolving Loans or may be unsecured, and if junior in right of payment
and/or security or unsecured, shall be established as a separate facility than
the facility for the Revolving Loans that are secured by the Collateral on a
first priority basis, (2) shall be structured such that neither Holdings nor any
Restricted Subsidiary is a borrower or a guarantor with respect to such
Indebtedness unless Holdings or such Restricted Subsidiary is a Loan Party which
shall have previously or substantially concurrently guaranteed or borrowed, as
applicable, the Obligations, and (3) if secured, the obligations in respect
thereof shall not be secured by Liens on the assets of Holdings and the
Restricted Subsidiaries, other than assets constituting Collateral, and if
established as a separate facility, shall be subject to a customary
intercreditor agreement with the Administrative Agent and/or Collateral Agent
substantially consistent with the applicable Intercreditor Agreement together
with (A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders not less than five Business Days before execution thereof and, if the
Required Lenders shall not have objected to such changes within five Business
Days after posting, then the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior liens may
secured by Liens that are pari passu with or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), (b) shall not mature
earlier than the Revolving Maturity Date with respect to the initial Revolving
Loans and shall require no mandatory prepayments (other than in connection with
loans exceeding applicable commitments) or commitment reduction prior to the
Revolving Maturity Date applicable to the initial Revolving Loans, (c) shall
have interest rates (including through fixed interest rates), interest margins,
rate floors, upfront fees, arrangement fees, structuring fees, ticking fees,
amendment fees, consent fees, and any other fees, undrawn commitment fees,
funding discounts, original issue discounts, prepayment terms and premiums, and
commitment reduction and termination terms as determined by the Borrower and the
lenders of such commitments, (d) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrower and the
lenders of such commitments, (e) may include provisions relating to letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the letter of credit
issuer, as applicable, which shall be determined by the Borrower, the lenders of
such commitments and the applicable letter of credit issuers and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Facility Amendment)
to the terms relating to the Letters of Credit with respect to the applicable
Class of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (f) may otherwise have terms and conditions different
from those of the Revolving Commitments and the Revolving Loans made under this
Agreement (including currency denomination); provided that (x) the terms and
documentation with respect to such Additional/Replacement Revolving Commitments
shall not include any financial maintenance covenant unless (1) Lenders under
Revolving Commitments also receive the benefit of such covenant (it being
understood that, to the extent that such covenant is added or modified for the
benefit of any Additional/Replacement Revolving Commitment, no consent shall be
required from the Administrative Agent or any of the Revolving Lenders to the
extent that such covenant is also added or modified for the benefit of the
existing Revolving Commitments), (2) any such covenant shall apply after the
Revolving Maturity Date or (3) such covenant is reasonably satisfactory to the
Administrative Agent and the Borrower and (y) in no event shall it be a
condition to the effectiveness of, or initial borrowing under, any such
Additional/Replacement Revolving Commitments that any representation or warranty
of any Loan Party set forth herein be true and correct, except and solely to the
extent required by the Additional/Replacement Revolving Lenders providing such
Additional/Replacement Revolving Commitments. Any Additional/Replacement
Revolving Commitments shall be on terms and pursuant to documentation as
determined by the Borrower and the Additional/Replacement Revolving Lenders
providing such Additional/Replacement Revolving Commitments, subject to the
restrictions set forth above. Any Additional/Replacement Revolving Commitments
may constitute a separate Class or Classes, as the case may be, of Commitments
from the Classes constituting the Revolving Loan Commitments prior to the
Incremental Facility closing date.



 

(c)       Each notice from the Administrative Borrower pursuant to this Section
shall set forth the requested amount of the relevant Incremental Term Loans,
Incremental Revolving Commitment Increases or Additional/Replacement Revolving
Commitments.

 



131

 

 

(d)       Commitments in respect of any Incremental Term Increase and
Incremental Revolving Commitment Increases shall become Commitments (or in the
case of an Incremental Revolving Commitment Increase to be provided by an
existing Lender with a Revolving Commitment, an increase in such Lender’s
applicable Revolving Commitment) under this Agreement pursuant to an amendment
(an “Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent (provided, that if such amendment does not affect the rights, duties,
privileges or obligations of the Administrative Agent, the Administrative Agent
shall only be required to acknowledge such amendment). An Incremental Facility
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have the right to participate in any Incremental Facility
or, unless it agrees, be obligated to provide any Incremental Loans) or by any
Additional Lender. Any loan under an Incremental Term Increase and any loan
under an Incremental Revolving Commitment Increase shall be a “Loan” for all
purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, subject to Section 2.20(b), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20
(including, in connection with an Incremental Revolving Commitment Increase, to
reallocate Revolving Exposure on a pro rata basis among the relevant Revolving
Lenders and including voting rights as contemplated by Section 9.02). The
effectiveness of any Incremental Facility Amendment and the occurrence of any
credit event (including the making (but not the conversion or continuation) of a
Loan and the issuance, increase in the amount, or extension of a Letter of
Credit thereunder) pursuant to such Incremental Facility Amendment shall be
subject to the satisfaction of such conditions as the parties thereto shall
agree and as required by this Section 2.20. The Borrower will use the proceeds
of the Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments for any purpose not prohibited by
this Agreement.

 

(e)       Notwithstanding anything to the contrary, this Section 2.20 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 



132

 



 

SECTION 2.21 Refinancing Amendments.

 

(a)       At any time after the Effective Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of (i) all or any portion of the Term Loans then outstanding under
this Agreement (which for purposes of this clause (i) will be deemed to include
any then outstanding Other Term Loans) or (ii) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (ii) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will be unsecured or will rank pari passu or junior in right of
payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof, and (iii) the Net Proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of any outstanding Term Loans or
reduction of Revolving Commitments being so refinanced, as the case may be. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of the conditions as agreed between the lenders providing
such Credit Agreement Refinancing Indebtedness and the Borrower. Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.21 shall
be in an aggregate principal amount that is (x) not less than $10,000,000 in the
case of Other Term Loans or $10,000,000 in the case of Other Revolving Loans and
(y) an integral multiple of $1,000,000 in excess thereof (in each case unless
the Borrower and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower pursuant to any Other Revolving Commitments established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit under the Revolving Commitments; provided that no Issuing Bank shall
be required to act as “issuing bank” under any such Refinancing Amendment
without its written consent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
In addition, if so provided in the relevant Refinancing Amendment and with the
consent of each Issuing Bank, participations in Letters of Credit expiring on or
after the Revolving Maturity Date shall be reallocated from Lenders holding
Revolving Commitments to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

(b)       If, in connection with any proposed Refinancing Amendment with respect
to any Class of Loans, any Lender of such Class declines to provide any portion
of the Credit Agreement Refinancing Indebtedness on the terms provided by the
other Lenders providing such Credit Agreement Refinancing Indebtedness (each
such Lender, a “Non-Refinancing Lender”) then the Borrower may, on notice to the
Administrative Agent and the Non-Refinancing Lender, (i) cause such Lender to
(and such Lender shall be obligated to (and to the extent such Non-Refinancing
Lender does not execute such Refinancing Amendment, such Refinancing Amendment
shall nonetheless be effective without such signature of the Non-Refinancing
Lender)) assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04) all or any part of its interests,
rights and obligations under this Agreement in respect of the Loans and
Commitments of the applicable Class to one or more Eligible Assignees (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment) in
connection with such Refinancing Amendment; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that (a) such Non-Refinancing
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the applicable Class assigned by it pursuant to this
Section 2.21(b), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11) payable to it hereunder from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) and (b) no processing and recordation fee specified in
Section 9.04(b) shall be payable in connection therewith.

 



133

 



 

(c)       This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

 

SECTION 2.22 Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

(ii)       Reallocation of Payments. Subject to the last sentence of Section
2.11(f), any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank and the Swing Line Lender hereunder; third, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, in the case of a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Bank or the Swing Line Lender, as applicable, against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or LC Disbursements
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
LC Disbursements owed to, the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied pursuant to Section 2.05(j) or this Section
2.22(a)(ii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to Section 2.05(j) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 



134

 



 

(iii)       Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.12(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.12(b).

 

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.05
and Swing Line Loans pursuant to Section 2.04 and the payments of participation
fees pursuant to Section 2.12(b), the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate principal amount of the Revolving Loans of that non-Defaulting
Lender.

 

(v)       Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Banks’ Applicable Fronting Exposure and the Swing Line
Lender’s fronting exposure in accordance with the procedures set forth in
Section 2.05(j).

 

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.22(a)(iv) or the proviso to the definition thereof), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties and subject to Section 9.20, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 



135

 



 

(c)       Swing Line Loans and Letters of Credit. So long as such Lender is a
Defaulting Lender, the Swing Line Lender shall not be required to fund any Swing
Line Loan and any Issuing Bank shall not be required to issue, amend, extend,
modify or increase any Letter of Credit, unless it has received assurances
reasonably satisfactory to it that non-Defaulting Lenders will cover the related
exposure and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(a), and participating interests in any newly made Swing Line
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a) (and such
Defaulting Lender shall not participate therein).

 

SECTION 2.23 Illegality.

 

If any Lender reasonably determines that any law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund Loans whose interest is determined by reference to the Adjusted
LIBO Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Adjusted LIBO Rate, then, on
notice thereof by such Lender to Borrower through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurodollar Loans in the
affected currency or currencies or to convert ABR Loans to Eurodollar Loans in
the affected currency or currencies shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on such ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or (I) if applicable and such Loans are
denominated in Dollars, convert all Eurodollar Loans denominated in Dollars of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, or (II) if applicable and such Loans are
denominated in an Alternative Currency, to the extent the Borrower and the
applicable Lenders agree, convert such Loans to Loans bearing interest at an
alternative rate mutually acceptable to the Borrower and all of the applicable
Lenders, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans; provided, however, that if the Borrower and the applicable
Lender cannot agree within a reasonable time on an alternative rate for such
Loans denominated in an Alternative Currency, the Borrower may, at its
discretion, either (i) prepay such Loans or (ii) maintain such Loans
outstanding, in which case, the interest rate payable to the applicable Lender
on such Loans will be the rate determined by such Lender as its cost of funds to
fund a Borrowing of such Loans with maturities comparable to the Interest Period
applicable thereto plus the Applicable Rate unless the maintenance of such Loans
outstanding on such basis would not stop the conditions described in the first
sentence of this Section 2.23 from existing (in which case the Borrower shall be
required to prepay such Loans), and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 



136

 



 

SECTION 2.24 Loan Modification Offers.

 

(a)       At any time after the Effective Date, the Administrative Borrower may
on one or more occasions, by written notice to the Administrative Agent, make
one or more offers (each, a “Loan Modification Offer”) to all the Lenders of one
or more Classes (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to effect one or more Permitted Amendments relating to such
Affected Class pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

 

(b)       A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by Holdings, Borrower, each
applicable Accepting Lender and the Administrative Agent (provided, that if such
amendment does not affect the rights, duties, privileges or obligations of the
Administrative Agent, the Administrative Agent shall only be required to
acknowledge such amendment). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

 



137

 

 

(c)       If, in connection with any proposed Loan Modification Offer, any
Lender declines to consent to such Loan Modification Offer on the terms and by
the deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender in whole
or in part by causing such Lender to (and such Lender shall be obligated to)
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11) payable to it hereunder from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) and (c) the processing and recordation fee specified in
Section 9.04(b) shall be payable.

 

(d)       Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.25 Administrative Borrower as Agent.

 

The Borrowers (other than the Administrative Borrower) hereby appoint the
Administrative Borrower to act as their agent for all purposes under this
Agreement (including, without limitation, with respect to all matters related to
the borrowing and repayment of Loans) and the other Loan Documents and agree
that (i) the Administrative Borrower may execute such documents on behalf of the
Borrowers as the Administrative Borrower deems appropriate in its sole
discretion and the Borrowers shall be obligated by all of the terms of any such
document executed on their behalf, (ii) any notice or communication delivered by
the Administrative Agent or any Lender to the Administrative Borrower shall be
deemed delivered to all Borrowers and (iii) the Administrative Agent and the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Administrative Borrower on behalf of the Borrowers.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Lenders that as
of the Effective Date (provided, that on the Effective Date, the only
representations and warranties made under this Article III shall be the
Specified Representations), and thereafter as and to the extent required by
Section 4.02:

 

SECTION 3.01 Organization; Powers.

 

Each of Holdings, any Intermediate Parent, the Borrower and the Restricted
Subsidiaries is (a) duly organized or incorporated, validly existing and in good
standing (to the extent such concept exists in the jurisdiction of organization
of such Person) under the laws of the jurisdiction of its organization or
incorporation, (b) has the corporate or other organizational power and authority
to carry on its business as now conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except in the cases of clause (a) (other
than with respect to the Borrower), clause (b) and clause (c), where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 



138

 



 

SECTION 3.02 Authorization; Enforceability.

 

This Agreement has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such Loan Party, as the case may be, enforceable against it in accordance
with its terms, subject to applicable Debtor Relief Laws and any other
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03 Governmental Approvals; No Conflicts.

 

Except as set forth on Schedule 3.03, the Financing Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, (c) will not
violate or result in a default under any indenture or other agreement or
instrument, in each case, binding upon Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by Holdings, any Intermediate Parent, the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation thereunder and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary (other than Liens created
under the Loan Documents) except (in the case of each of clauses (a), (b)(ii)
and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.04 No Material Adverse Effect.

 

Since the Effective Date, there has been no Material Adverse Effect.

 

SECTION 3.05 Properties.

 

Each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries has good and marketable title to, or valid interests in, all its
real and personal property material to its business, if any (including all of
the Mortgaged Properties), (i) free and clear of all Liens except for Liens
permitted by Section 6.02 and (ii) except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 



139

 



 

SECTION 3.06 Litigation and Environmental Matters.

 

(a)       Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings or the Borrower, threatened in writing
against or affecting Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)       Except as set forth on Schedule 3.06, and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability.

 

SECTION 3.07 Compliance with Laws.

 

Each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.08 Investment Company Status.

 

None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended from time to time.

 

SECTION 3.09 Taxes.

 

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Holdings, each Intermediate Parent, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns and reports required to have been filed and (b) have paid or caused
to be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that Holdings, the Borrower or such
Intermediate Parent or Restricted Subsidiary, as the case may be, has set aside
on its books adequate reserves therefor in accordance with GAAP. There is no
proposed Tax assessment, deficiency or other claim against Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary that would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 



140

 



 

SECTION 3.10 ERISA.

 

(a)       Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan sponsored by a Loan
Party is in compliance with the applicable provisions of ERISA, the Code and
other federal or state laws.

 

(b)       Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

 

(c)       Except as could not reasonably be expected, individually or in the
aggregate to result in a Material Adverse Effect: (i) each employee benefit plan
(as defined in Section 3(2) of ERISA) sponsored by Holdings or the Borrower that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service; (ii) to the knowledge of Holdings and the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status; and
(iii) there are no pending or, to the knowledge of Holdings and the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any such plan.

 

SECTION 3.11 Disclosure.

 

As of the Effective Date, all written factual information and written factual
data (other than projections, any pro forma financial information (including the
Pro Forma Financial Statements), budgets, other forward-looking information or
information consisting of statements, estimates or forecasts regarding the
future condition of the industries in which the Loan Parties operate and
information of a general economic or industry specific nature) made available to
the Administrative Agent, any Joint Lead Arranger or any Lender in connection
with the Transactions, when taken as a whole after giving effect to all
supplements and updates provided thereto, is correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not materially
misleading in the light of the circumstances under which they were made;
provided that, with respect to the projections of Holdings and its Subsidiaries
included in the Information Memorandum, Holdings and the Borrower represent that
such projections, when taken as a whole, were prepared in good faith based upon
assumptions believed by them to be reasonable at the time furnished, it being
understood that (i) such projections are merely a prediction as to future events
and are not to be viewed as facts, (ii) such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Holdings and (iii) no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.

 



141

 

 

SECTION 3.12 Subsidiaries. As of the Effective Date, after giving effect to the
Transactions to occur on the Effective Date, Schedule 3.12 sets forth the name
of, and the ownership interest of each Subsidiary of Holdings.

 

SECTION 3.13 Intellectual Property; Licenses, Etc. 

 

Except as could not reasonably be expected to have a Material Adverse Effect,
each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries owns, licenses or possesses the right to use all Intellectual
Property that is reasonably necessary for the operation of its business
substantially as currently conducted. To the knowledge of Holdings and the
Borrower, the conduct of the business of Holdings, the Intermediate Parents, the
Borrower and the Restricted Subsidiaries as currently conducted does not
infringe the Intellectual Property of any Person, except for such infringements
that could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of Holdings and the Borrower,
threatened in writing against Holdings, any Intermediate Parent, the Borrower or
any Restricted Subsidiary, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14 Solvency.

 

Immediately after the consummation of each of the Transactions to occur on the
Effective Date, after taking into account all applicable rights of indemnity and
contribution, as of the Effective Date, (a) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value (on a going concern basis) of
the assets of the Borrower and its Subsidiaries, taken as a whole; (b) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and (c) the
Borrower and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debts as they mature in the ordinary course of business. For
the purposes of this Section 3.14, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5) in the ordinary course of business.

 

SECTION 3.15 Federal Reserve Regulations.

 

No part of the proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors) or to refinance any Indebtedness originally incurred for
such purpose, or for any other purpose that entails a violation (including on
the part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 



142

 



 

SECTION 3.16 USA PATRIOT Act; OFAC and FCPA.

 

(a)       The Borrower will not directly or, knowingly, indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person
for the purpose of funding activities or business of or with any Person that is
the target of Sanctions, or in any Sanctioned Country, in each case, in
violation of applicable Sanctions, or in any other manner that would result in a
violation by any party to this Agreement of Sanctions applicable to such party.
The Borrower will not, directly or, knowingly indirectly, use the proceeds of
the Loans for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity on behalf of a government, in order to
obtain, retain or direct business or obtain any improper advantage, in each case
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”) or any other applicable anti-corruption law.

 

(b)       Each of Holdings, the Borrower and the Restricted Subsidiaries is in
compliance in all material respects with (i) applicable regulations and other
Sanctions administered by OFAC, (ii) Title III of the USA PATRIOT Act and (iii)
the FCPA.

 

(c)       None of Holdings, any Intermediate Parent, the Borrower, any of the
Restricted Subsidiaries or, to the knowledge of the Borrower, any director or
officer thereof or one or more individuals or entities holding 50 percent or
more of the equity interests of Holdings, are individuals or entities currently
on OFAC’s list of Specially Designated Nationals and Blocked Persons and/or any
similar list maintained by OFAC, nor is Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary located, organized or resident in a
Sanctioned Country.

 

SECTION 3.17 Use of Proceeds.

 

The proceeds of the Term Loans borrowed on the Effective Date, the Revolving
Loans drawn on the Effective Date and each Revolving Loan drawn after the
Effective Date shall be used in a manner consistent with Section 5.10.

 

SECTION 3.18 Labor Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against the Borrower or any of
its Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of the Borrower or
any of its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable laws dealing with such matters; and (c)
all payments due from the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

 



143

 



 

Article IV

CONDITIONS

 

SECTION 4.01 Effective Date.

 

The obligation of each Lender to make Loans and the obligations of each Issuing
Bank to issue Letters of Credit hereunder on the Effective Date shall be subject
to satisfaction of the following conditions (or waiver thereof in accordance
with Section 9.02):

 

(a)       The Administrative Agent (or its counsel) shall have received from the
Borrower and Holdings either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)       The Administrative Agent shall have received a customary written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Effective Date) of Kirkland & Ellis LLP, counsel for the
Loan Parties. Each of Holdings and the Borrower hereby requests such counsel to
deliver such opinion.

 

(c)       The Administrative Agent shall have received a customary certificate
of Holdings on behalf of each Loan Party, dated the Effective Date, executed by
any Responsible Officer of Holdings certifying as to the matters set forth in
paragraphs (i) of this Section 4.01 (solely in the case of paragraph (i)(A), to
the Borrower’s knowledge).

 

(d)       The Administrative Agent shall have received a customary certificate
of a secretary or an assistant secretary or a Responsible Officer of such Loan
Party, which shall include a copy of (i) each Organizational Document of each
Loan Party certified, to the extent applicable, as of a recent date by the
applicable Governmental Authority, (ii) signature and incumbency certificates of
the Responsible Officers of each Loan Party executing the Loan Documents to
which it is a party, (iii) copies of resolutions of the Board of Directors of
each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by a secretary, an assistant secretary or a Responsible Officer
of such Loan Party as being in full force and effect without modification or
amendment and (iv) a good standing certificate (to the extent such concept
exists in the jurisdiction of incorporation, organization or formation of such
Loan Party) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation.

 

(e)       The Administrative Agent shall have received (or shall receive
substantially contemporaneously with funding on the initial Loans hereunder)
(which amounts may be funded from the proceeds of the initial Loans hereunder)
all fees and other amounts previously agreed in writing by the Joint Lead
Arrangers and the Borrower to be due and payable on or prior to the Effective
Date to the extent invoiced at least three (3) Business Days prior to the
Effective Date, including reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the extent required to be reimbursed pursuant to the
Commitment Letter) required to be reimbursed or paid by any Loan Party under the
Commitment Letter and the Fee Letter.

 



144

 



 

(f)       Holdings and the Borrower shall have satisfied the Collateral and
Guarantee Requirement and, substantially simultaneously with the consummation of
the Acquisition the Loan Guarantors shall have satisfied the Collateral and
Guarantee Requirement (in each case other than in accordance with Section 5.14);
provided that if, notwithstanding the use by Holdings and the Borrower of
commercially reasonable efforts or without undue burden or expense to cause the
Collateral and Guarantee Requirement to be satisfied on the Effective Date, the
requirements thereof (other than (a) the execution and delivery of the Guarantee
Agreement and the Collateral Agreement by the Effective Date Loan Parties, (b)
the delivery of stock certificates or other certificates, if any, representing
equity interests of each Borrower and (c) delivery of Uniform Commercial Code
financing statements, with respect to perfection of security interests in the
assets of the Loan Parties that may be perfected by the filing of a financing
statement under the Uniform Commercial Code) are not satisfied as of the
Effective Date, the satisfaction of such requirements shall not be a condition
to the availability of the Loans on the Effective Date (but shall be required to
be satisfied as promptly as practicable after the Effective Date and in any
event within the period specified therefor in Schedule 5.14 or such later date
as the Administrative Agent may otherwise reasonably agree).

 

(g)       Since the date of the Acquisition Agreement, there shall not have
occurred an ATK Material Adverse Effect.

 

(h)       The Joint Lead Arrangers shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

 

(i)       (A) The Specified Acquisition Agreement Representations shall be true
and correct in all material respects on and as of the Effective Date (or, as of
such earlier date if expressly made as of an earlier date) and (B) the Specified
Representations shall be true and correct in all material respects as of the
Effective Date.

 

(j)       The Acquisition shall have been, or substantially concurrently with
the initial funding of Loans shall be, consummated in all material respects in
accordance with the Acquisition Agreement. No provision of the Acquisition
Agreement shall have been waived, amended, consented to or otherwise modified in
a manner material and adverse to the Joint Lead Arrangers or Lenders (in their
respective capacities as such) without the consent of the Joint Lead Arrangers
(not to be unreasonably withheld, delayed, denied or conditioned and provided
that the Joint Lead Arrangers shall be deemed to have consented to such waiver,
amendment, consent or other modification unless they shall object thereto within
three (3) business days after notice of such waiver, amendment, consent or other
modification); provided that (i) any reduction in the purchase price for the
Acquisition set forth in the Acquisition Agreement of less than 10% shall be
deemed to be not material and adverse to the interests of the Joint Lead
Arrangers or the Lenders so long as the Minimum Equity Contribution Percentage
is maintained, and any reduction in the purchase price of 10% or more shall
deemed to be material and adverse to the interests of the Joint Lead Arrangers
or the Lenders unless applied to reduce the Equity Contribution and the Term
Commitment on a dollar-for-dollar, pro rata basis, or to the extent the Equity
Contribution cannot be reduced, solely to the Term Commitment, (ii) any increase
in the purchase price set forth in the Acquisition Agreement shall be deemed to
be not material and adverse to the interests of the Lenders so long as such
purchase price increase is not funded with additional indebtedness of Borrower
or its restricted subsidiaries (it being understood and agreed that no purchase
price, working capital or similar adjustment provisions set forth in the
Acquisition Agreement shall constitute a reduction or increase in the purchase
price) and (iii) any adverse change to the definition of ATK Material Adverse
Effect shall be deemed materially adverse to the Joint Lead Arrangers or the
Lenders and shall require the consent of the Joint Lead Arrangers (not to be
unreasonably withheld, delayed, denied or conditioned).

 



145

 



 

(k)       The Debt Repayment shall have been consummated, or substantially
concurrently with the initial funding of Loans on the Effective Date, shall be
consummated.

 

(l)       The Joint Lead Arrangers and the Lenders shall have received a
certificate from the chief financial officer, chief operating officer or other
officer with similar responsibilities of the Borrower certifying as to the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions, substantially the form of Exhibit P.

 

(m)       The Administrative Agent and the Joint Lead Arrangers shall have
received, at least three (3) Business Days prior to the Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least ten (10) Business Days prior to the
Effective Date by the Administrative Agent or the Joint Lead Arrangers that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

 

(n)       The Equity Contribution (as such term is defined in the Commitment
Letter) shall have been consummated, or substantially concurrently with, or
prior to, the Borrowing of the Loans on the Effective Date shall be consummated,
in a manner materially consistent with the terms set forth in Exhibit A to the
Commitment Letter.

 

(o)       The Administrative Agent shall have received a Borrowing Request
relating to each Loan to be made on the Effective Date in accordance with
Section 2.03.

 

SECTION 4.02 Each Credit Event.

 

After the Effective Date, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit (other than any Borrowing or issuance of a Letter of
Credit under any Incremental Facility), is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)       The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, in each
case, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date.

 



146

 

 

(b)       At the time of and immediately after giving effect to such Borrowing,
or the issuance, amendment, renewal or extension of such Letter of Credit, as
the case may be, no Default or Event of Default shall have occurred and be
continuing.

 

(c)       The receipt by the Administrative Agent of a Borrowing Request
relating to the applicable Loan to be made in accordance with Section 2.03.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02), other
than a Borrowing on the Effective Date or under any Incremental Facility, and
each issuance, amendment, renewal or extension of a Letter of Credit (other than
any issuance, amendment, renewal or extension of a Letter of Credit on the
Effective Date) shall be deemed to constitute a representation and warranty by
Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

 

Notwithstanding the foregoing, in the case of any Borrowing after the Effective
Date the proceeds of which are used to finance a Limited Condition Transaction,
clause (a) above shall be limited to the Specified Representations and clause
(b) above shall be limited to any Specified Event of Default.

 

Article V

AFFIRMATIVE COVENANTS

 

From and after the Effective Date and until the Termination Date, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information.

 

Holdings or the Borrower will furnish to the Administrative Agent, on behalf of
each Lender:

 

(a)       on or before the date that is one hundred and five (105) days after
the end of each fiscal year of Holdings commencing with the fiscal year ended on
or about August 31, 2017 (or, in the case of financial statements for the fiscal
year ended on or about August 31, 2017, on or before the date that is one
hundred and thirty-five (135) days after the end of such fiscal year), audited
consolidated balance sheet and audited consolidated statements of income and
retained earnings and statement of cash flows of Holdings and its Subsidiaries
as of the end of and for such year, and related notes thereto, setting forth in
each case in comparative form the figures for the previous fiscal year
(commencing with fiscal year ended on or about August 31, 2018) and accompanied
by customary management discussion and analysis, all reported on by an
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception except to the extent such
qualification or exception is a result of a current maturity of any debt or any
actual or prospective default of a financial maintenance covenant or the
activities, operations, financial results, assets or liabilities of unrestricted
subsidiaries and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition as of the end of and for such
year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 



147

 



 

(b)       commencing with the financial statements for the fiscal quarter ended
November 30, 2017, on or before the date that is forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings
(or, in the case of financial statements for the fiscal quarters ended
November 30, 2017, February 28, 2018 and May 31, 2018 on or before the date that
is sixty (60) days after the end of such fiscal quarter), unaudited consolidated
balance sheet and unaudited consolidated statements of income and retained
earnings and statement of cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year and accompanied by customary management discussion and analysis, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)       simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related unaudited
consolidating financial information reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

 

(d)       not later than five (5) days after any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth (I) reasonably detailed calculations (A) if, on the last day
of any fiscal quarter a Compliance Requirement then exists, demonstrating
compliance with the Financial Performance Covenant (including a calculation of
Consolidated EBITDA for such period with any applicable pro forma and other
adjustments expressly contemplated to be included in such certificate pursuant
to the other provisions of this Agreement), (B) in the case of financial
statements delivered under paragraph (a) above and only to the extent the
Borrower would be required to prepay Term Borrowings pursuant to Section
2.11(d), beginning with the financial statements for the fiscal year of Holdings
ending on or about August 31, 2018, of Excess Cash Flow for such fiscal year and
(C) in the case of financial statements delivered under paragraph (a) above, of
the Available Amount then in effect, (II) if the Applicable Rate (1) with
respect to the Revolving Loans is to be determined in accordance with Category 2
or 3, as applicable and/or (2) with respect to the Term Loans is to be
determined in accordance with Category 2, in each such case, a calculation of
the Senior Secured First Lien Net Leverage Ratio as of the last day of the
applicable fiscal quarter or fiscal year and (III) a reconciliation of
Consolidated EBITDA to the net income set forth on the applicable statement of
income and (IV) in the case of financial statements delivered under paragraph
(a) above, the Cumulative Retained Excess Cash Flow Amount as of the end of the
applicable Excess Cash Flow Period; and

 



148

 



 

(e)       not later than forty-five (45) days after the commencement of each
fiscal year of Holdings (beginning with the fiscal year commencing on or about
September 1, 2018), a detailed consolidated budget for Holdings and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of income and retained earnings and statement
of cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget); it being
understood and agreed that any financial or business projections furnished by
any Loan Party (i)(A) are subject to significant uncertainties and
contingencies, which may be beyond the control of the Loan Parties, (B) no
assurance is given by the Loan Parties that the results or forecast in any such
projections will be realized and (C) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material and (ii) are not a guarantee of performance.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (x) the applicable financial statements of
any Holdings Parent (including PubCo) that, directly or indirectly, holds all of
the Equity Interests of Holdings and holds no other material assets other than
the Equity Interests of Holdings or (y) the Form 10-K or 10-Q (or the
equivalent), as applicable, of Holdings (or any Holdings Parent (including
PubCo)) filed with the SEC within the applicable time periods required by
applicable law and regulations; provided that (i) to the extent such information
relates to a Holdings Parent, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and its Subsidiaries on a standalone
basis, on the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
except to the extent such qualification or exception is a result of a current
maturity of any debt or any actual or prospective default of a financial
maintenance covenant or the activities, operations, financial results, assets or
liabilities of unrestricted subsidiaries and without any qualification or
exception as to the scope of such audit.

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings or PubCo posts such
documents, or provides a link thereto on PubCo’s, Holdings’ or the Borrower’s
website on the Internet at the website address listed on Schedule 9.01 (or
otherwise notified pursuant to Section 9.01(d)); or (ii) on which such documents
are posted on Holdings’, PubCo’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) Holdings shall deliver paper copies of
such documents to the Administrative Agent upon its reasonable request until a
written notice to cease delivering paper copies is given by the Administrative
Agent and (ii) Holdings shall notify the Administrative Agent (by fax or
electronic mail) of the posting of any such documents and upon its reasonable
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

 



149

 



 

Notwithstanding anything to the contrary herein, neither Holdings nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, fiduciary duty
or binding agreement, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) with respect to which any
Loan Party or any Subsidiary owes confidentiality obligations (to the extent not
created in contemplation of such Loan Party’s or Subsidiary’s obligations under
this Section 5.01) to any third party.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information and who may be engaged in investment and
other market-related activities with respect to the Borrower’s or their
Affiliates’ securities. The Borrower hereby agrees that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders
to treat such Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary) (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (x) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (y) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Each Loan Party hereby
acknowledges and agrees that, unless the Borrower notifies the Administrative
Agent in advance, all financial statements and certificates furnished pursuant
to Sections 5.01(a), (b) and (c) above are hereby deemed to be suitable for
distribution, and to be made available, to all Lenders and may be treated by the
Administrative Agent and the Lenders as not containing any Material Non-Public
Information and all other information shall be assumed to contain Material
Non-Public Information.

 

SECTION 5.02 Notices of Material Events.

 

Promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof, Holdings or the Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) written notice of the following:

 

(a)       the occurrence of any Event of Default;

 

(b)       to the extent permissible by Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary, affecting Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, in each case that would reasonably be expected to result in a
Material Adverse Effect; and

 



150

 



 

(c)       the occurrence of any ERISA Event or ERISA Events that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03 Information Regarding Collateral.

 

(a) Holdings or the Borrower will furnish to the Administrative Agent prompt
(and in any event within thirty (30) days after or such longer period as
reasonably agreed to by the Administrative Agent) written notice of any change
(i) in any Loan Party’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number to the extent that such
Loan Party is organized or owns Mortgaged Property in a jurisdiction where an
organizational identification number is required to be included in a UCC
financing statement for such jurisdiction.

 

(b) The Borrower shall provide in each Compliance Certificate delivered pursuant
to Section 5.01(d) any changes, if any, to Schedule III to the Collateral
Agreement as required to make such schedules accurate as of the last day of the
fiscal quarter for which such Compliance Certificate is delivered.

 

SECTION 5.04 Existence; Conduct of Business.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, do or
cause to be done all things necessary to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, Intellectual Property and Governmental Approvals that
are material to the conduct of its business, except to the extent (other than
with respect to the preservation of the existence of Holdings and the Borrower)
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.03 or any Disposition permitted by Section 6.05.

 

SECTION 5.05 Payment of Taxes, etc. 

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, pay all
Taxes (whether or not shown on a Tax return) imposed upon it or its income or
properties or in respect of its property or assets, before the same shall become
delinquent or in default, except where (a) the same are being contested in good
faith by an appropriate proceeding diligently conducted by Holdings, the
Borrower or any of their respective Subsidiaries or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 



151

 



 

SECTION 5.06 Maintenance of Properties.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, keep and
maintain all tangible property material to the conduct of its business in good
working order and condition (casualty, condemnation and ordinary wear and tear
excepted), except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.07 Insurance.

 

(a)       Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, maintain,
with insurance companies that Holdings believes (in the good faith judgment of
the management of Holdings) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as Holdings believes (in the good faith judgment or the
management of Holdings) are reasonable and prudent in light of the size and
nature of its business, and will furnish to the Lenders, upon written request
from the Collateral Agent, information presented in reasonable detail as to the
insurance so carried. The Borrower shall, and shall cause each Loan Party to (i)
name the Collateral Agent, on behalf of the Secured Parties, as an additional
insured as its interests may appear on each such general liability policy of
insurance belonging to or insuring such Restricted Subsidiary (other than
directors and officers policies, workers compensation policies and business
interruption insurance) and (ii) in the case of each casualty insurance policy
belonging to or insuring a Loan Party, include a loss payable clause or
mortgagee endorsement that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee or mortgagee thereunder.

 

(b)       If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with insurance
companies that Holdings believes (in the good faith judgment of the management
of Holdings) are financially sound and responsible at the time the relevant
coverage is placed or renewed, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) furnish to the Lenders, upon
written request from the Collateral Agent, information presented in reasonable
detail as to the flood insurance so carried.

 



152

 



 

SECTION 5.08 Books and Records; Inspection and Audit Rights.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in conformity with generally accepted
accounting principles that are applicable in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder)) consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of Holdings, any Intermediate Parent, the Borrower or the
Restricted Subsidiaries, as the case may be. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary and, in the case of Holdings,
each Intermediate Parent to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
tangible properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (subject to the limitations set forth in the penultimate paragraph of
Section 5.01); provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default and such
time shall be at the Borrower’s expense; provided, further that (a) when an
Event of Default exists, the Administrative Agent (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (b) the Administrative Agent shall give Holdings
and the Borrower the opportunity to participate in any discussions with
Holdings’ or the Borrower’s independent public accountants.

 

SECTION 5.09 Compliance with Laws.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, comply
with all Requirements of Law (including Environmental Laws, the FCPA, Sanctions
and the USA PATRIOT Act) with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10 Use of Proceeds and Letters of Credit.

 

The Borrower will use the proceeds of the Term Loans borrowed on the Effective
Date and may use up to $15,000,000 of Revolving Loans drawn on the Effective
Date (excluding any Letters of Credit), together with the Equity Contribution,
the Additional Equity (if any), cash on hand at Parent, the Company and its
subsidiaries to (a) finance a portion of the Acquisition Consideration (as
defined in the Commitment Letter), (b) pay Transaction Costs, (c) fund the Debt
Repayment and (d) fund up to $50,000,000 for cash on hand at the Borrower and
for working capital and general corporate purposes. The proceeds of the
Revolving Loans drawn after the Effective Date will be used for working capital
and general corporate purposes, and the Letters of Credit will be used for
general corporate purposes, in each case, including capital expenditures,
Permitted Acquisitions, Investments, Restricted Payments, refinancing of
Indebtedness and any other transactions not prohibited by this Agreement.

 



153

 



 

SECTION 5.11 Additional Subsidiaries.

 

(a)       If (i) any additional Restricted Subsidiary or Intermediate Parent in
each case, is formed or acquired after the Effective Date, (ii) any Restricted
Subsidiary ceases to be an Excluded Subsidiary or (iii) the Borrower, to the
extent reasonably acceptable to the Administrative Agent, elects to cause a
Subsidiary that is not a Wholly Owned Subsidiary (including any consolidated
Affiliate in which the Borrower and their respective Subsidiaries own no Equity
Interest) to become a Subsidiary Loan Party, then Holdings or the Borrower will,
within ninety (90) days (or such longer period as may be agreed to by the
Administrative Agent in its reasonable discretion) after (x) such newly formed
or acquired Restricted Subsidiary or Intermediate Parent is formed or acquired,
(y) such Restricted Subsidiary ceases to be an Excluded Subsidiary or (z) the
Borrower has made such election, cause such Restricted Subsidiary (unless such
Restricted Subsidiary is an Excluded Subsidiary) or Intermediate Parent to
satisfy the Collateral and Guarantee Requirement with respect to such Restricted
Subsidiary or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary or Intermediate Parent owned by or on
behalf of any Loan Party.

 

(b)       Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section 5.11, Holdings and the
Borrower shall be required to comply with the “Collateral and Guarantee
Requirement” as it relates to such real property within ninety (90) days
following the formation or acquisition of such real property or such Restricted
Subsidiary or the identification of such new Material Subsidiary (or, if within
such ninety (90) day period the Lenders have not received  the documents
described in clause (e)(iii) of the first paragraph of the definition of
“Collateral and Guarantee Requirement” and such other documents as they may
reasonably request to complete their flood insurance due diligence, the later of
(x) the end of such ninety (90) day period and (y) the date that is twenty (20)
Business Days after the date on which the Lenders receive such documents), or in
each case such longer time period as agreed by the Administrative Agent in its
reasonable discretion.

 

SECTION 5.12 Further Assurances.

 

(a)       Subject to the proviso to Section 4.01(f) solely with respect to the
Effective Date, each of Holdings and the Borrower will, and will cause each Loan
Party to execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.

 

(b)       Subject, in each case, to the limitations set forth in the Security
Documents, if, after the Effective Date, any material assets (other than
Excluded Assets), including any Material Real Property, are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take
and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section but only as
and to the extent required pursuant to the “Collateral and Guarantee
Requirement,” all at the expense of the Loan Parties and subject to the second
to last paragraph of the definition of the term “Collateral and Guarantee
Requirement.” In the event any Material Real Property is mortgaged pursuant to
this Section 5.12(b), the Borrower or such other Loan Party, as applicable,
shall be required to comply with the “Collateral and Guarantee Requirement” and
paragraph (a) of this Section 5.12 within ninety (90) days following the
acquisition of such Material Real Property (or, if within such ninety (90) day
period the Lenders have not received  the documents described in clause (e)(iii)
of the first paragraph of the definition of “Collateral and Guarantee
Requirement” and such other documents as they may reasonably request to complete
their flood insurance due diligence, the later of (x) the end of such ninety
(90) day period and (y) the date that is twenty (20) Business Days after the
date on which the Lenders receive such documents), or in each case such longer
time period as agreed by the Administrative Agent in its reasonable discretion.

 



154

 



 

SECTION 5.13 Designation of Subsidiaries.

 

(a)       The Administrative Borrower may at any time after the Effective Date
designate any Restricted Subsidiary (other than any Intermediate Parent or any
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that immediately after such designation on a Pro
Forma Basis, no Specified Event of Default shall have occurred and be
continuing. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Effective Date shall constitute an Investment by Holdings or its
Restricted Subsidiaries therein at the date of designation in an amount equal to
the fair market value (as determined in good faith by the Administrative
Borrower) of Holdings’ or its respective subsidiaries’ (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings in such
Unrestricted Subsidiary pursuant to the preceding sentence in an amount equal to
the fair market value (as determined in good faith by the Administrative
Borrower) at the date of such designation of Holdings’ or its Subsidiaries’ (as
applicable) Investment in such Subsidiary.

 

(b)       The Borrower may at any time after the Effective Date designate any
Restricted Subsidiary organized under the laws of the United States or any state
thereof or a Covered Jurisdiction that is an Excluded Subsidiary as an Electing
Guarantor, or Electing Guarantor as an Excluded Subsidiary. The designation of
any Electing Guarantor as an Excluded Subsidiary after the Effective Date shall
constitute an Investment by Holdings or its Restricted Subsidiaries therein at
the date of designation in an amount equal to the fair market value (as
determined in good faith by the Administrative Borrower) of Holdings’ or its
respective subsidiaries’ (as applicable) investment therein. The designation of
any Excluded Subsidiary as an Electing Guarantor shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Holdings in such Excluded Subsidiary pursuant to the preceding sentence in an
amount equal to the fair market value (as determined in good faith by the
Administrative Borrower) at the date of such designation of Holdings’ or its
Subsidiaries’ (as applicable) Investment in such Subsidiary.

 



155

 



 

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Schedule 5.14 that would have
been required to be delivered or taken on the Effective Date, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.”

 

SECTION 5.15 Maintenance of Rating of Facilities. The Loan Parties shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any particular rating) from S&P and a public corporate family rating
(but not any particular rating) from Moody’s, in each case in respect of
Holdings and (ii) a public rating (but not any particular rating) in respect of
the Initial Term Loans from each of S&P and Moody’s; provided, however, that
upon request from the Borrower, the Administrative Agent may waive the
requirements set forth in this Section 5.15.

 

SECTION 5.16 Lines of Business. Holdings and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by them on the
Effective Date and other business activities which are extensions thereof or
otherwise incidental, corollary, synergistic, reasonably related or ancillary to
any of the foregoing.

 

SECTION 5.17 Fiscal Periods. Holdings will keep its current fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to (1) a fiscal year end date of December 31 (with
corresponding quarter end dates of March 31, June 30 and September 30) or (2)
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

SECTION 5.18 Lender Calls. Following delivery of the annual or quarterly
financial statements pursuant to Section 5.01 (a) or (b), as applicable, and
upon request by the Administrative Agent, Holdings will host a conference call,
at a time selected by Holdings and reasonably acceptable to the Administrative
Agent, with the Lenders to review the financial information provided therein;
provided, that the requirements of this Section 5.18 may be satisfied, at the
Borrower’s option, by the Borrower’s delivery to the Administrative Agent for
distribution to the Lenders, promptly after the same become publicly available,
of invitations and other information necessary for the Lenders and the
Administrative Agent to attend and participate in the Borrower’s
regularly-scheduled quarterly investor telephone conferences.

 



156

 



 

SECTION 5.19 Transactions with Affiliates.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, in each case,
involving aggregate payment or consideration of greater than $5,000,000, except
(i) transactions between or among Holdings, the Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (ii) on terms, taken as a whole, substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
such Person at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (iii) the Transactions and the payment of fees and
expenses as part of or in connection with the Transactions and transactions
constituting any Permitted Reorganization, (iv) the payment of (a) (i) costs,
fees and expenses and other payments pursuant to the Tax Receivable Agreement
and (ii) management, consulting, advisory and monitoring, oversight and similar
fees to PubCo (or management affiliates of PubCo) and (b) indemnities to PubCo
(or management affiliates of PubCo) to the extent such indemnities relate to the
ownership and operation of Holdings and its Restricted Subsidiaries, (v)
issuances of Equity Interests to the extent otherwise permitted by this
Agreement, (vi) compensation (including bonuses and securities issuances or
other payments, awards, grants in cash or otherwise) and employee benefit
arrangements and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers, directors, managers, consultants and
employees in the ordinary course of business or otherwise in connection with the
Transactions (including loans and advances pursuant to Section 6.04) or any
acquisition or other Investment permitted hereunder), (vii) payments by Holdings
and its Restricted Subsidiaries pursuant to tax sharing agreements, other than
the Tax Receivable Agreement, among Holdings (and any such parent thereof), any
Intermediate Parent, the Borrower and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of Holdings and
its Restricted Subsidiaries, (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
board of directors, officers and employees of PubCo, Holdings (or any Holdings
Parent), the Borrower, any Intermediate Parent and the Restricted Subsidiaries
in the ordinary course of business to the extent attributable to the ownership
or operation of Holdings and its Restricted Subsidiaries, (ix) transactions
pursuant to permitted agreements in existence or contemplated on the Effective
Date and set forth on Schedule 5.19 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (x)
Restricted Payments permitted under Section 6.07 and loans and advances in lieu
thereof pursuant to Section 6.04(l), (xi) payments to or from, and transactions
with, any joint venture in the ordinary course of business (including, without
limitation, any cash management activities related thereto), (xii) transactions
with customers, clients, suppliers, contractors, joint venture partners or
purchasers or sellers of goods or services that are Affiliates, in each case in
the ordinary course of business and which are fair to Holdings, the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the
Administrative Borrower, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party, (xiii)
sales of accounts receivable, or participations therein, or Securitization
Assets or related assets or other customary transactions in connection with or
any Qualified Securitization Facility, (xiv) customary payments by Holdings and
its Restricted Subsidiaries to PubCo or any affiliate of Parent made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities (including in connection with
acquisitions, divestitures or financings), which payments are approved by the
majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of Holdings in good faith, (xv)
the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary, and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the re-designation of any such
Unrestricted Subsidiary as a Restricted Subsidiary and not in contemplation of
such Unrestricted Subsidiary becoming re-designated as a Restricted Subsidiary,
(xvi) Affiliate repurchases of the Loans or Commitments to the extent permitted
hereunder and the holding of such Loans or Commitments and the payments and
other transactions contemplated herein in respect thereof, and (xvii) any
transaction between or among Holdings or any Restricted Subsidiary and any
non-wholly owned Affiliate of Holdings or a joint venture or similar entity that
is otherwise permitted hereunder to the extent such Affiliate, joint venture or
similar entity is an Affiliate solely because Holdings or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Affiliate,
joint venture or similar entity.

 



157

 

 

Article VI

NEGATIVE COVENANTS

 

From and after the Effective Date and until the Termination Date, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01 Indebtedness; Certain Equity Securities.

 

(a)       Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(i)       Indebtedness of Holdings, the Borrower and any of the Restricted
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.20 or 2.21);

 

(ii)       Indebtedness, including intercompany Indebtedness, outstanding on the
Effective Date provided that any Indebtedness in excess of $2,500,000
individually shall only be permitted if set forth on Schedule 6.01 (unless such
Indebtedness is permitted by another clause in this Section 6.01), and any
Permitted Refinancing thereof;

 

(iii)       Guarantees by Holdings, the Borrower and any of the Restricted
Subsidiaries in respect of Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that (A) such
Guarantee is permitted under Section 6.04 (other than Section 6.04(u)), (B) no
Guarantee by any Restricted Subsidiary of any Junior Financing or Indebtedness
that is unsecured and incurred under Section 6.01(a)(xv) shall be permitted
unless such Restricted Subsidiary shall have also provided a Guarantee of the
Loan Document Obligations pursuant to the Guarantee Agreement and (C) if the
Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(iv)       Indebtedness of Holdings owing to the Borrower or any other
Restricted Subsidiary, of the Borrower owing to Holdings or any Restricted
Subsidiary or of any Restricted Subsidiary owing to any other Restricted
Subsidiary, Holdings or the Borrower, to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations (to the extent any such Indebtedness is outstanding at any time
after the date that is thirty (30) days after the Effective Date or such later
date as the Administrative Agent may reasonably agree) (but only to the extent
permitted by applicable law and not giving rise to adverse tax consequences) on
terms (i) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit F or (ii) otherwise reasonably
satisfactory to the Administrative Agent;

 



158

 

 

(v)       (A) Indebtedness (including Capital Lease Obligations and purchase
money Indebtedness) incurred, issued or assumed by Holdings, the Borrower or any
Restricted Subsidiary to finance the acquisition, purchase, lease, construction,
repair, replacement or improvement of fixed or capital property, equipment or
other assets; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, purchase, lease, construction,
repair, replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A) (or successive
Permitted Refinancings thereof); provided, further that, at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
(A) $15,000,000 and (B) 25% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of such time;

 

(vi)       Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

 

(vii)       Indebtedness (and any Permitted Refinancing thereof) (1) of any
Person acquired in connection with a Permitted Acquisition or permitted
Investment or secured by any assets so acquired (and not incurred by the obligor
thereon in contemplation of such Permitted Acquisition or permitted Investment)
and (2) of any Unrestricted Subsidiary that is re-designated as a Restricted
Subsidiary (it being acknowledged that (x) a Person that becomes a direct or
indirect Restricted Subsidiary of Holdings as a result of a Permitted
Acquisition or permitted Investment may remain liable with respect to
Indebtedness existing on the date of such acquisition (and not incurred in
contemplation thereof) and (y) an Unrestricted Subsidiary that is re-designated
as a Restricted Subsidiary may remain liable with respect to Indebtedness
existing on the date of such re-designation (and not incurred in contemplation
thereof));

 

(viii)       Indebtedness to the seller of any business or assets acquired by
Holdings or any Restricted Subsidiary in a transaction permitted hereunder
(including Indebtedness to finance the payment of earn-out obligations owing to
such seller as a result of such transaction), provided that the aggregate
principal amount of Indebtedness permitted under this Section 6.01(a)‎(viii) at
any one time outstanding shall not exceed the greater of (A) $10,000,000 and (B)
15% of Consolidated EBITDA computed on a Pro Forma Basis for the most recently
ended Test Period as of such time;

 

(ix)       [Reserved];

 



159

 



 

(x)       Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;

 

(xi)       Settlement Indebtedness;

 

(xii)       Indebtedness in respect of Cash Management Obligations and other
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with securities or deposit accounts or from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(xiii)       Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent
obligations), or other similar arrangements incurred or assumed in connection
with the Acquisition, any Permitted Acquisition, any other Investment or any
Disposition, in each case, permitted under this Agreement;

 

(xiv)       Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
or any Person that becomes a Restricted Subsidiary after the Effective Date (or
of any Person not previously a Restricted Subsidiary that is merged, amalgamated
or consolidated with or into Holdings, the Borrower or any Restricted Subsidiary
including the re-designation of an Unrestricted Subsidiary as a Restricted
Subsidiary); provided that, at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of (A)
$45,000,000 and (B) 65% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of such time;

 



160

 



 

(xv)       (I) Indebtedness incurred, issued or assumed by Holdings, any
Borrower or any Restricted Subsidiary or of any Person that becomes a Restricted
Subsidiary after the Effective Date (or of any Person not previously a
Restricted Subsidiary that is merged, amalgamated or consolidated with or into
Holdings, the Borrower or any Restricted Subsidiary, including the
re-designation of an Unrestricted Subsidiary as a Restricted Subsidiary);
provided that the aggregate principal amount of such Indebtedness outstanding
under this clause (xv) at the time of incurrence does not exceed at any time the
sum of (x) $45,000,000 at any one time outstanding pursuant to this subclause
(x), plus (y) unlimited additional Indebtedness if, for purposes of this clause
(y), immediately after giving effect to such incurrence, issuance or assumption,
including the application of proceeds thereof (and any repayment of debt
contemplated thereby) and related transactions, as the case may be, (A) in the
case of Indebtedness incurred in reliance on this clause (y) that is secured on
a pari passu basis with the Secured Obligations, the Senior Secured First Lien
Net Leverage Ratio, computed on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof and
consummation of the transactions contemplated thereby and assuming that, in the
case of any revolving facility being established under this clause (xv), that
all commitments with respect thereto were fully drawn, is not greater than the
greater of (1) 4.25:1.00 for the most recent Test Period then ended and (2) in
the case of incurrence of any such Indebtedness in connection with a Permitted
Acquisition or other similar permitted Investment, the Senior Secured First Lien
Net Leverage Ratio for the most recent Test Period then ended, (B) in the case
of Indebtedness incurred in reliance on this clause (y) that is secured on a
junior lien basis to the Secured Obligations, the Senior Secured Net Leverage
Ratio, computed on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness and the application of the proceeds thereof and consummation
of the transactions contemplated thereby, assuming that, in the case of any
revolving facility being established under this clause (xv), that all
commitments with respect thereto were fully drawn, is not greater than the
greater of (1) 5.25:1.00 for the most recent Test Period then ended and (2) in
the case of incurrence of any such Indebtedness in connection with a Permitted
Acquisition or other similar permitted Investment, the Senior Secured Net
Leverage Ratio for the most recent Test Period then ended or (C) in the case of
Indebtedness incurred in reliance on this clause (y) that is unsecured, the
Total Net Leverage Ratio, computed on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness and the application of the proceeds thereof
and consummation of the transactions contemplated thereby and assuming that, in
the case of any revolving facility being established under this clause (xv),
that all commitments with respect thereto were fully drawn, is not greater than
the greater of (1) 5.50:1.00 for the most recent Test Period then ended and (2)
in the case of incurrence of any such Indebtedness in connection with a
Permitted Acquisition or other similar permitted Investment, the Total Net
Leverage Ratio for the most recent Test Period then ended (it being understood
and agreed that unless notified by the Borrower, (I) Indebtedness may be
incurred in respect of both this clause (y) and clause (x) above, and the
proceeds from any such incurrence in respect of both clauses may be utilized in
a single transaction by first calculating the incurrence in respect of this
clause (y) and then calculating the incurrence in respect of clause (x) above
(and, for the avoidance of doubt, the applicable ratio may be exceeded as a
result thereof) and (II) the Borrower may re-designate any such Indebtedness
originally incurred in respect of clause (x) as incurred in respect of clause
(y) if, at the time of such re-designation, the Borrower would be permitted to
incur such Indebtedness under clause (y) in the aggregate principal amount of
Indebtedness being so re-designated (for purposes of clarity, with any such
re-designation having the effect of increasing the Borrower’s ability to incur
Indebtedness in respect of clause (x) as of the date of such re-designation by
the amount of such Indebtedness so re-designated); provided further that such
Indebtedness complies with the Required Additional Debt Terms (other than,
solely in the case of such Indebtedness incurred by non-Loan Parties, clauses
(d) and (e) thereof); provided further that (a) the aggregate principal amount
of Indebtedness incurred or assumed by Restricted Subsidiaries that are not Loan
Parties that is at any time outstanding in reliance on this Section
6.01(a)(xv)(I)(y) shall not exceed the greater of (A) $10,000,000 and (B) 15% of
Consolidated EBITDA computed on a Pro Forma Basis for the most recently ended
Test Period as of such time and (b) such Indebtedness complies with the terms
and provisions of the definition of “Required Additional Debt Terms” other than
clauses (c), (d), (e) and (f) thereof; and (II) any Permitted Refinancing of any
such Indebtedness;

 

(xvi)       [Reserved];

 



161

 

  

(xvii)       Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
in an aggregate principal amount not greater than the Available Equity Amount
that is Not Otherwise Applied at the time of incurrence;

 

(xviii)       Indebtedness consisting of (A) the financing of insurance premiums
or (B) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(xix)       Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(xx)       [Reserved];

 

(xxi)       Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof; provided, that (A) in the case of any Permitted Unsecured Refinancing
Debt that constitutes a Permitted Refinancing of Incremental Equivalent Debt,
the obligor thereon shall be the Borrower and (B) in the case of any Permitted
Refinancing of any Permitted Unsecured Refinancing Debt, the obligor thereon
shall be the Borrower or a Subsidiary Loan Party; provided further that in the
case of any Permitted Unsecured Refinancing Debt that constitutes a Permitted
Refinancing of Incremental Equivalent Debt (or any Permitted Refinancing
thereof), such Indebtedness shall comply with clauses (c) and (e) of the
definition of “Credit Agreement Refinancing Indebtedness”;

 

(xxii)       Permitted First Priority Refinancing Debt and Permitted Junior
Priority Refinancing Debt, and any Permitted Refinancing of any of the
foregoing; provided, that (A) in the case of any Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt that constitutes
a Permitted Refinancing of Incremental Equivalent Debt, the obligor thereon
shall be the Borrower and (B) in the case of any Permitted Refinancing of any
Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt, the obligor thereon shall be the Borrower or a Subsidiary Loan
Party; provided further that in the case of any Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt that constitutes
a Permitted Refinancing of Incremental Equivalent Debt (or any Permitted
Refinancing thereof), such Indebtedness shall comply with clauses (c), (d) and
(e) of the definition of “Credit Agreement Refinancing Indebtedness”;

 

(xxiii)       Indebtedness of the Borrower issued in lieu of Incremental
Facilities consisting of one or more series of secured or unsecured loans,
bonds, notes or debentures (which loans, bonds, notes or debentures, if secured,
may be secured either by Liens pari passu with the Liens on the Collateral
securing the Secured Obligations (but without regard to control of remedies) or
by Liens having a junior priority relative to the Liens on the Collateral
securing the Secured Obligations) (and any Registered Equivalent Notes issued in
exchange therefor) (the “Incremental Equivalent Debt”); provided that (x) the
aggregate principal amount of all such Indebtedness incurred pursuant to this
clause (xxiii) shall not exceed, at the time of incurrence, the Incremental Cap
at such time, and (y) such Indebtedness complies with the provisions of the
Required Additional Debt Terms;

 



162

 

 

(xxiv)       Indebtedness of any Restricted Subsidiary that is not a Loan Party,
including Indebtedness incurred for working capital of Foreign Subsidiaries, in
an amount not to exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of (A) $15,000,000 and (B) 25% of Consolidated
EBITDA computed on a Pro Forma Basis for the most recently ended Test Period as
of such time;

 

(xxv)        Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary in respect of letters of credit, bank guarantees, warehouse receipts,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
indemnification or reimbursement-type obligations;

 

(xxvi)       obligations in respect of self-insurance and obligations in respect
of performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by Holdings, the Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case, in the ordinary
course of business or consistent with past practice;

 

(xxvii)      Indebtedness representing deferred compensation or stock-based
compensation owed to employees of Holdings, any Intermediate Parent, the
Borrower or the Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice;

 

(xxviii)     Indebtedness consisting of unsecured promissory notes issued by
Holdings, the Borrower or any Restricted Subsidiary to future, current or former
officers, directors, employees, managers and consultants or their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of Holdings (or any Holdings Parent) to the
extent permitted by Section 6.07(a);

 

(xxix)        Indebtedness incurred in connection with a Qualified
Securitization Facility in an amount not to exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of (A)
$50,000,000 and (B) 70% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of such time;

 

(xxx)        Indebtedness of any Restricted Subsidiary that is a joint venture
in an amount not to exceed, at the time of incurrence thereof and after giving
Pro Forma Effect thereto, the greater of (A) $15,000,000 and (B) 25% of
Consolidated EBITDA computed on a Pro Forma Basis for the most recently ended
Test Period as of such time; and

 

(xxxi)       endorsement of instruments or other payment items for deposit in
the ordinary course of business;

 



163

 

 

(xxxii)       to the extent constituting Indebtedness, Guarantees in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Holdings and its Restricted Subsidiaries;

 

(xxxiii)       performance Guarantees of Holdings and the Restricted
Subsidiaries primarily guaranteeing performance of contractual obligations of
Holdings or Restricted Subsidiaries to a third party and not primarily for the
purpose of guaranteeing payment of Indebtedness;

 

(xxxiv)       Indebtedness in respect of trade letters of credit not to exceed
$5,000,000 at any time outstanding;

 

(xxxv)       obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Restricted
Subsidiary of Holdings to the extent required by law or in connection with any
statutory filing or the delivery of audit opinions performed in jurisdictions
other than within the United States; and

 

(xxxvi)       all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xxxv) above.

 

(b)       Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, issue any Disqualified Equity Interests in excess of the greater
of (A) $10,000,000 and (B) 15% of Consolidated EBITDA computed on a Pro Forma
Basis for the most recently ended Test Period as of such time, except (x) to the
extent incurred as Indebtedness under Section 6.01(a) and (y) (i) preferred
Equity Interests issued to and held by Holdings, the Borrower or any Restricted
Subsidiary, and (ii) preferred Equity Interests issued to and held by joint
venture partners after the Effective Date; provided that in the case of this
clause (ii) any such issuance of preferred Equity Interests shall be deemed to
be incurred Indebtedness and subject to the provisions set forth in Section
6.01(a) and (b).

 

For purposes of determining compliance with this Section 6.01, (A) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in clauses (a)(i) through
‎(a)(xxxvi) above, the Borrower may, in its sole discretion, at the time of
incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (a)(i) and (B) the Borrower shall be permitted to
re-designate any other Indebtedness originally incurred under any basket or
exception as having been incurred under a different basket or exception so long
as at the time of such re-designation the Borrower has capacity under the
applicable basket or exception as re-designated at such time.

 



164

 



 

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).

 

SECTION 6.02 Liens.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned (but not leased) or hereafter acquired (but not leased) by
it, except:

 

(i)       Liens created under the Loan Documents;

 

(ii)       Permitted Encumbrances;

 

(iii)       Liens existing on the Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of $2,500,000 individually
shall only be permitted if set forth on Schedule 6.02 (unless such Lien is
permitted by another clause in this Section 6.02) and any modifications,
replacements, renewals or extensions thereof; provided further that such
modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof;

 

(iv)       Liens securing Indebtedness permitted under Section 6.01(a)(v);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for replacements, additions, accessions and improvements to such property
and the proceeds and the products thereof, and any lease of such property
(including accessions thereto) and the proceeds and products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for replacements, additions, accessions
and improvements to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided further that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 



165

 



 

(v)       (i) easements, leases, licenses, subleases or sublicenses granted to
others (including licenses and sublicenses of Intellectual Property) in the
ordinary course of business that do not (A) interfere in any material respect
with the business of Holdings and its Restricted Subsidiaries, taken as a whole,
or (B) secure any Indebtedness and (ii) any interest or title of a lessor,
licensor, sublicensor or sublessor under any lease or license entered into by
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
its business or consistent with past practice;

 

(vi)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(vii)       Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection; (B) attaching to pooling, commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; or (C) in favor of a banking or other financial institution or entity,
or electronic payment service provider, arising as a matter of law encumbering
deposits (including the right of setoff) and that are within the general
parameters customary in the banking or finance industry;

 

(viii)       Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)       Liens on property or other assets of any Restricted Subsidiary that
is not a Loan Party, which Liens secure Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Loan Party, in each
case permitted under Section 6.01(a);

 

(x)       Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Restricted Subsidiary and Liens granted by a Loan Party in favor of
any other Loan Party;

 

(xi)       Liens existing on property or other assets at the time of its
acquisition or existing on the property or other assets of any Person at the
time such Person becomes a Restricted Subsidiary, in each case after the
Effective Date and any modifications, replacements, renewals or extensions
thereof; provided that (A) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary and (B) such Lien
does not extend to or cover any other assets or property (other than any
replacements of such property or assets and additions and accessions thereto,
the proceeds or products thereof and other than after-acquired property subject
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, and proceeds or products thereof and, in the case of
multiple equipment financings provided by any lender, other equipment financed
by such lender);

 



166

 

 

(xii)       Liens on cash, Permitted Investments or other marketable securities
securing Letters of Credit of any Loan Party that are cash collateralized on the
Effective Date in an amount of cash, Cash Equivalents or other marketable
securities with a fair market value of up to 105% of the face amount of such
Letters of Credit being secured;

 

(xiii)      Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods by Holdings, the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(xiv)      Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xvi)      Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(xvii)     ground leases in respect of real property on which facilities owned
or leased by Holdings, the Borrower or any of the Restricted Subsidiaries are
located;

 

(xviii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xix)       Liens on the Collateral securing Indebtedness permitted under
Section 6.01(a)(xxii) or 6.01(a)(xxiii); provided that (A) [reserved] and (B) in
all cases such Liens shall be subject to the applicable Intercreditor Agreement;

 

(xx)       Liens securing Indebtedness on real property other than the Material
Real Properties (except as required by this Agreement);

 

(xxi)       Settlement Liens;

 

(xxii)      Liens securing Indebtedness permitted under Section 6.01(a)(viii),
(xiv) or (xv);

 

(xxiii)     Liens on assets of any Restricted Subsidiary that is not a Loan
Party securing other obligations or Indebtedness of such Restricted Subsidiary
permitted by Section 6.01;

 



167

 



 

(xxiv)       Liens on cash and Permitted Investments used to satisfy or
discharge Indebtedness; provided such satisfaction or discharge is permitted
hereunder;

 

(xxv)       Receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

 

(xxvi)       Liens on Equity Interests of any joint venture (a) securing
obligations of such joint venture or (b) pursuant to the relevant joint venture
agreement or arrangement;

 

(xxvii)       [reserved];

 

(xxviii)       other Liens; provided that, at the time of the granting thereof
and after giving Pro Forma Effect thereto, the aggregate amount of obligations
secured by all Liens incurred in reliance on this clause (xxviii) shall not
exceed the greater of (A) $45,000,000 and (B) 65% of Consolidated EBITDA for the
Test Period then last ended (provided that, with respect to any such obligation,
the amount of such obligation shall be the lesser of (x) the outstanding face
amount of such obligation and (y) the fair market value of the assets securing
such obligation);

 

(xxix)       Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility;

 

(xxx)       Liens on Escrowed Proceeds for the benefit of the related holders of
debt securities or other Indebtedness (or the underwriters for arrangers
thereof) or on cash set aside at the time of the incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

 

(xxxi)       Liens of bailees arising as a matter of law or pursuant to the
standard terms of agreement of such bailee in the ordinary course of business;
provided that such Liens shall extend only to the assets subject to such
bailment;

 

(xxxii)       Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Holdings and its
Subsidiaries;

 

(xxxiii)       utility and similar deposits in the ordinary course of business;

 

(xxxiv)       purchase options, call and similar rights of, and restrictions for
the benefit of, a third party with respect to Equity Interests held by Holdings
or any Restricted Subsidiary in Joint Ventures;

 

(xxxv)       Liens in favor of Holdings or a Restricted Subsidiary arising in
connection with Intercompany License Agreements;

 



168

 



 

(xxxvi)       Liens on cash or Permitted Investments securing any Swap Agreement
(or any obligations in respect of the clearing thereof) so long as the fair
market value of the assets securing such Swap Agreement does not exceed
$20,000,000 at any time;

 

(xxxvii)       Liens (i) attaching solely to cash advances and cash earnest
money deposits in connection with Investments permitted under Section 6.04 or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted hereunder;

 

(xxxviii)       Liens attaching to assets of a Restricted Subsidiary which
assets do not constitute Collateral; provided that either (x) at the time of the
granting thereof and after giving Pro Forma Effect thereto, the aggregate amount
of obligations secured by all Liens incurred in reliance on this clause
(xxxviii) shall not exceed the greater of (I) $10,000,000 and (II) 15% of
Consolidated EBITDA for the most recent Test Period then ended or (y) the Loan
Document Obligations become secured on a pari passu basis with such Liens and
rank pari passu with the obligations secured by such Liens in right of payment;
and

 

(xxxix)       any Lien resulting from the rules and regulations of any clearing
system or stock exchange over shares and/or other securities held in that
clearing system or stock exchange.

 

For purposes of determining compliance with this Section 6.02, (i) in the event
that any Lien (or any portion thereof) meets the criteria of more than one of
the categories of Liens described in clauses (i) through (xxxix) above, the
Borrower may, in its sole discretion, at the time of incurrence, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such Lien (or any portion thereof) and will only be required to include the
amount and type of such Lien in one or more of the above clauses; provided that
(x) all Liens created under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (i) and (y) the Borrower
shall be permitted to re-designate any other Lien originally incurred under any
basket or exception as having been incurred under a different basket or
exception so long as at the time of such re-designation the Borrower has
capacity under the applicable basket or exception as re-designated at such time.

 

SECTION 6.03 Fundamental Changes; Holdings Covenant.

 

(a)       Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or amalgamate or consolidate with any other Person, or
permit any other Person to merge into or amalgamate or consolidate with it, or
liquidate or dissolve (which, for the avoidance of doubt, shall not restrict
Holdings, the Borrower or any Restricted Subsidiary from changing its
organizational form), or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now or
hereafter acquired), except that:

 

(i)       any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (A) the Borrower or Holdings; provided that the
Borrower or Holdings shall be the continuing or surviving Person, or (B) any one
or more Restricted Subsidiaries (other than the Borrower); provided, further,
that when any Subsidiary Loan Party is merging, amalgamating or consolidating
with another Restricted Subsidiary (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or the Borrower or (2) if the continuing or surviving
Person is not a Subsidiary Loan Party, the acquisition of such Subsidiary Loan
Party by such surviving Restricted Subsidiary is otherwise permitted under
Section 6.04;

 



169

 



 

(ii)       (A) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any Restricted Subsidiary that is not a
Loan Party and (B) (x) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve and (y) any Restricted Subsidiary may change its legal or
organizational form if the Administrative Borrower determines in good faith that
such action is in the best interests of Holdings and its Restricted Subsidiaries
and is not materially adverse to the Lenders;

 

(iii)       any Restricted Subsidiary (other than the Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to Holdings, the Borrower or another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair market value (as determined in
good faith by the Borrower) and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(iv)       the Borrower may merge, amalgamate or consolidate with (or Dispose of
all or substantially all of its assets to) any other Person; provided that (A)
the Borrower shall be the continuing or surviving Person or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the
Borrower or is a Person into which the Borrower has been liquidated (or, in
connection with a Disposition of all or substantially all of the Borrower’s
assets, if the transferee of such assets) (any such Person, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the laws of the United States (or any state thereof), (2) the Successor
Borrower shall expressly assume all of the obligations of the Borrower under
this Agreement and the other Loan Documents to which the Borrower is a party
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Administrative Agent, (3) each Loan Party other than the
Borrower, unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement and (4)
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Administrative Borrower stating that such merger,
amalgamation or consolidation complies with this Agreement; provided further
that (y) if such Person is not a Loan Party, no Event of Default (or, to the
extent related to a Permitted Acquisition or any Investment not prohibited by
Section 6.04, no Specified Event of Default) shall exist after giving effect to
such merger, amalgamation or consolidation and (z) if the foregoing requirements
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement and the other Loan Documents; provided further
that (A) the Borrower shall have provided any documentation and other
information about the Successor Borrower to the extent reasonably requested in
writing promptly, and in any case within one Business Day following the delivery
of the certificate in clause (4), by any Lender or Issuing Bank through the
Administrative Agent that such Lender or Issuing Bank shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA PATRIOT Act and (B) such Lender or Issuing Bank, as applicable, shall
be reasonably satisfied that its review of such documentation and information
requested and delivered pursuant to clause (A) complies with such applicable
“know your customer” and anti-money laundering rules and regulations (provided,
that for the avoidance of doubt, the Borrower’s failure to deliver information
requested after the first Business Day following delivery of the certificate in
clause (4) above shall not constitute a Default or an Event of Default under
this Agreement or the Loan Documents);

 



170

 



 

(v)       any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be the Borrower or a Restricted Subsidiary, which together with
each of the Restricted Subsidiaries, shall have complied with the requirements
of Sections 5.11 and 5.12;

 

(vi)       Holdings, the Borrower and the Restricted Subsidiaries may consummate
the Acquisition and related transactions contemplated by the Acquisition
Agreement and the Transactions and any Permitted Reorganization; and

 

(vii)       any Restricted Subsidiary (other than the Borrower) may effect a
merger, amalgamation, dissolution, liquidation consolidation or amalgamation to
effect a Disposition permitted pursuant to Section 6.05.

 

(b)       Holdings will not, and will not permit any Intermediate Parent to,
conduct, transact or otherwise engage in any business or operations other than
(i) the ownership and/or acquisition of the Equity Interests or debt interests
of the Borrower, any Intermediate Parent and any other Subsidiary, (ii) the
maintenance of its legal existence, including the ability to incur fees, costs
and expenses relating to such maintenance, (iii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries, (iv) the performance of its obligations
under and in connection with the Loan Documents and any documentation governing
any Indebtedness or Guarantee, the Acquisition Agreement, the other agreements
contemplated by the Acquisition Agreement and the other agreements contemplated
hereby and thereby and any Permitted Reorganization, (v) any public offering of
its or any of its direct or indirect parent’s common stock or any other issuance
or registration of its Equity Interests for sale or resale not prohibited by
this Agreement, including the costs, fees and expenses related thereto, (vi)
making any dividend or distribution or other transaction similar to a Restricted
Payment and not otherwise prohibited by Section 5.19, or any Investment in the
Borrower, any Intermediate Parent or any other Subsidiary, (vii) the incurrence
of any Indebtedness permitted under Section ‎6.01, (viii) incurring fees, costs
and expenses relating to overhead and general operating including professional
fees for legal, tax and accounting issues and paying taxes, (ix) providing
indemnification to officers and members of the Board of Directors,
(x) activities incidental to the consummation of the Transactions and (xi)
activities incidental to the businesses or activities described in clauses (i)
to (ix) of this paragraph.

 



171

 



 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, make or hold any Investment, except:

 

(a)       Permitted Investments at the time such Permitted Investment is made
and purchases of assets in the ordinary course of business consistent with past
practice;

 

(b)       loans or advances to officers, members of the Board of Directors and
employees of Holdings, the Borrower and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to Holdings in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time not to exceed $5,000,000;

 

(c)       Investments by Holdings in the Borrower or any Restricted Subsidiary,
Investments by the Borrower in Holdings or any Restricted Subsidiary and
Investments by any Restricted Subsidiary in Holdings, the Borrower or any other
Restricted Subsidiary;

 

(d)       Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

 

(e)       Investments (i) existing or contemplated on the Effective Date and set
forth on Schedule 6.04 and any modification, replacement, renewal, reinvestment
or extension thereof and (ii) existing on the Effective Date by Holdings, the
Borrower or any Restricted Subsidiary in Holdings, the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04 or as
otherwise permitted by this Section 6.04;

 

(f)       Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;

 

(g)       promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)       Permitted Acquisitions, provided that the aggregate principal amount
of any financing provided by a Loan Party to a Restricted Subsidiary that is a
non-Loan Party in connection with any Permitted Acquisition shall not exceed the
greater of (A) $15,000,000 and (B) 20% of Consolidated EBITDA for the Test
Period then last ended at the time of making such Investment;

 



172

 



 

(i)       the Transactions;

 

(j)       Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

 

(k)       Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(l)       loans and advances to any Holdings Parent (x) in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to such Holdings Parent in accordance with Section 6.07(a)
(other than Section ‎6.07(a)(xvii)(2)) and (y) to the extent the proceeds
thereof are contributed or loaned or advanced to Holdings or a Restricted
Subsidiary;

 

(m)       additional Investments and other acquisitions; provided that at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of such Investment or acquisition made in reliance on this clause (m),
together with the aggregate amount of all consideration paid in connection with
all other Investments and acquisitions made in reliance on this clause (m)
(including the aggregate principal amount of all Indebtedness assumed in
connection with any such other Investment or acquisition previously made under
this clause (m)), shall not exceed the sum of the greater of (i)(A) $30,000,000
and (B) 47.5% of Consolidated EBITDA for the most recently ended Test Period
after giving Pro Forma Effect to the making of such Investment or other
acquisition, plus (ii) the Available Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Investment, plus (iii)
the Available Equity Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment, plus (iv) the unused
portion of the basket set forth in Section 6.07(a)(xvi) which would otherwise be
available for Restricted Payments (with any such usage of such basket under this
Section 6.04(m)(iv) reducing the amount available under such other basket) plus
(v) the unused portion of the basket set forth in Section 6.07(b)(iv) which
would otherwise be available for payments in respect of Junior Financing (with
any such usage of such basket under this Section 6.04(m)(iv) reducing the amount
available under such other basket);

 

(n)       advances of payroll payments to employees in the ordinary course
of business;

 

(o)       Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Qualified Equity
Interests the proceeds of which will be applied as Cure Amounts) of Holdings or
any Holdings Parent;

 

(p)       Investments of a Subsidiary acquired after the Effective Date or of a
Person merged, amalgamated or consolidated with any Subsidiary in accordance
with this Section 6.04 and Section 6.03 after the Effective Date or that
otherwise becomes a Subsidiary (provided that if such Investment is made under
Section 6.04(h), existing Investments in subsidiaries of such Subsidiary or
Person shall comply with the requirements of Section 6.04(h)) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 



173

 



 

(q)       receivables owing to Holdings, the Borrower or any Restricted
Subsidiary, if created or acquired in the ordinary course of business;

 

(r)       Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

 

(s)       any Permitted Reorganization and any Investments in connection
therewith;

 

(t)       additional Investments so long as at the time of any such Investment
and after giving effect thereto, on a Pro Forma Basis, the Total Net Leverage
Ratio is no greater than 5.00 to 1.00;

 

(u)       Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.07, respectively;

 

(v)       contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of Holdings or the Borrower;

 

(w)       to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

 

(x)       any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

(y)       Investments made by an Unrestricted Subsidiary (other than Investments
made with the proceeds of Investments made in reliance on Section 6.04(bb))
prior to the day such Unrestricted Subsidiary is re-designated as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;

 

(z)       Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Facility or any repurchase obligation in connection
therewith, including, without limitation, Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Facilities or any related Indebtedness;

 

(aa) Investments in the ordinary course of business in connection with
Settlements;

 



174

 



 

(bb) Investments in any Unrestricted Subsidiaries, joint ventures and Persons
which do not become Loan Parties as a result of such Investment in an amount not
to exceed the greater of (A) $10,000,000 and (B) 15% of Consolidated EBITDA for
the Test Period then last ended at the time of making such Investment;

 

(cc) Investments in any Person engaged in a business similar to the business
activities of Holdings and its Subsidiaries on the Effective Date or business
activities which are extensions thereof or otherwise incidental, corollary,
synergistic, reasonably related or ancillary to any of the foregoing in an
amount not to exceed the greater of (A) $10,000,000 and (B) 15% of Consolidated
EBITDA for the Test Period then last ended at the time of making such
Investment;

 

(dd) asset purchases (including purchases of inventory, supplies and materials)
and the granting of non-exclusive licenses or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons, in each
case in the ordinary course of business;

 

(ee) the investment by any Restricted Subsidiary that is not a Loan Party in a
Person that is not a Loan Party, and will not become a Loan Party upon the
making of such Investment, to the extent such Investments is funded with amounts
attributable to the cash flow of a Restricted Subsidiary that is not a Loan
Party;

 

(ff) Investments in connection with Intercompany License Agreements;

 

(gg) Investments consisting of cash earnest money deposits in connection with a
Permitted Acquisition or other Investment permitted hereunder;

 

(hh) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 6.04; and

 

(ii)       Term Loans repurchased by Holdings or a Restricted Subsidiary
pursuant to and in accordance with Section 2.11(a)(ii) or Section 9.04, so long
as such loans are immediately cancelled.

 

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 6.04 (other than Section 6.04(h)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to a Permitted Acquisition unless such Investments are consummated in
reliance on Section 6.04(h). In addition, to the extent an Investment is
permitted to be made by Holdings or a Restricted Subsidiary directly in any
Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution directly or
indirectly to a Holdings Parent and further advanced or contributed
substantially simultaneously by such Holdings Parent to a Loan Party or other
Restricted Subsidiary for purposes of ultimately making the relevant Investment
in the Target Person without constituting an Investment for purposed of Section
6.04 (it being understood that such Investment must satisfy the requirements of,
and shall count toward any thresholds or baskets in, the applicable clause under
Section 6.04 as if made by the applicable Restricted Subsidiary directly to the
Target Person).

 



175

 



 

SECTION 6.05 Asset Sales.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to Holdings, the Borrower or any Restricted
Subsidiary in compliance with Section 6.04(c)) (each, a “Disposition” and the
term “Dispose” as a verb has the corresponding meaning), except:

 

(a)       Dispositions of obsolete, damaged, used, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful, or economically practicable
or commercially desirable to maintain, in the conduct of the business of
Holdings and any Restricted Subsidiary (including by ceasing to enforce,
allowing the lapse, abandonment or invalidation of or discontinuing the use or
maintenance of or putting into the public domain any Intellectual Property that
is, in the reasonable judgment of Holdings, the Borrower or the Restricted
Subsidiaries, no longer used or useful, or economically practicable or
commercially desirable to maintain, or in respect of which Holdings, the
Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such action or inaction is desirable);

 

(b)       Dispositions of inventory and other assets (including Settlement
Assets) in the ordinary course of business and immaterial assets (considered in
the aggregate) in the ordinary course of business;

 

(c)       Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
(or a functional equivalent of such property) or (ii) an amount equal to Net
Proceeds of such Disposition are promptly applied to the purchase price of such
replacement property (or a functional equivalent of such property);

 

(d)       Dispositions of property to Holdings, the Borrower or any Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (iii) to the extent constituting a Disposition to a Restricted Subsidiary
that is not a Loan Party, such Disposition is for fair market value (as
determined in good faith by the Borrower) and any promissory note or other
non-cash consideration received in respect thereof is a permitted investment in
a Restricted Subsidiary that is not a Loan Party in accordance with
Section 6.04;

 

(e)       Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

 

(f)       Dispositions of property acquired by Holdings, the Borrower or any of
the Restricted Subsidiaries after the Effective Date pursuant to sale-leaseback
transactions;

 

(g)       Dispositions of Permitted Investments;

 



176

 



 

(h)       Dispositions or forgiveness of accounts receivable in connection with
the collection or compromise thereof (including sales to factors or other third
parties);

 

(i)       leases, subleases, service agreements, product sales, transfers,
licenses or sublicenses (including transfers, licenses and sublicenses of
Intellectual Property), in each case that do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole;

 

(j)       transfers of property subject to Casualty Events;

 

(k)       Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
for fair market value (as determined by a Responsible Officer of the Borrower in
good faith) not otherwise permitted under this Section 6.05; provided that with
respect to any Disposition pursuant to this clause (k) for a purchase price in
excess of $20,000,000, Holdings, the Borrower or such Restricted Subsidiaries
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided, however, that solely for the purposes of this
clause (k), (A) any liabilities (as shown on the most recent balance sheet of
Holdings, the Borrower or such Restricted Subsidiary or in the footnotes
thereto) of Holdings, the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, shall be deemed to be cash, (B) any securities, notes or
other obligations or assets received by Holdings, the Borrower or such
Restricted Subsidiary from such transferee that are converted by Holdings, the
Borrower or such Restricted Subsidiary into cash or Permitted Investments (to
the extent of the cash or Permitted Investments received) within one hundred and
eighty (180) days following the closing of the applicable Disposition, shall be
deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases to
be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to Holdings or its Restricted Subsidiaries), to the
extent that Holdings, the Borrower and all of the Restricted Subsidiaries (to
the extent previously liable thereunder) are released from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Disposition, shall be deemed to be cash, (D) any Designated Non-Cash
Consideration received by Holdings, the Borrower or such Restricted Subsidiary
in respect of such Disposition having an aggregate fair market value (as
determined by a Responsible Officer of the Borrower in good faith), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (k) that is at that time outstanding, not in excess of $20,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value (as determined by a Responsible Officer of the Borrower in
good faith) of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash and (E) consideration received in connection with an
asset swap shall be deemed “cash”;

 

(l)       Dispositions of Investments in joint ventures or non-wholly owned
Subsidiaries to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 



177

 



 

(m)       Dispositions of any assets not constituting Collateral hereunder,
provided that the aggregate fair market value (as determined in good faith by
the Borrower) of all such Dispositions, in the aggregate, shall not be in excess
of the greater of (A) $10,000,000 and (B) 15% of Consolidated EBITDA at the time
of such Disposition;

 

(n)       Dispositions of any assets (including Equity Interests) (A) acquired
in connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of Holdings, the Borrower and the Restricted Subsidiaries; provided that the
fair market value of such assets shall not exceed 30% of the consideration paid
in such Permitted Acquisition or Investment or (B) made to obtain the approval
of any applicable antitrust authority in connection with the Transactions;

 

(o)       (i) any Disposition of accounts receivable, Securitization Assets, any
participations thereof, or related assets in connection with or any Qualified
Securitization Facility or (iii) the sale or discount of inventory, accounts
receivable or notes receivable in the ordinary course of business or the
conversion of accounts receivable to notes receivable;

 

(p)       transfers of condemned real property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of real property arising from
foreclosure or similar action or that have been subject to a casualty to the
respective insurer of such real property as part of an insurance settlement;

 

(q)       Dispositions constituting any part of a Permitted Reorganization;

 

(r)       Dispositions of Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries the primary assets of which are Permitted Investments received from
Holdings or a Restricted Subsidiary) or assets acquired from Unrestricted
Subsidiaries;

 

(s)       any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value of
usefulness to the business of Holdings and its Restricted Subsidiaries, taken as
a whole, as determined in good faith by the Borrower; provided that the
aggregate fair market value (as determined in good faith by the Borrower) of all
assets constituting Collateral that are exchanged for other assets not
constituting Collateral pursuant to this clause (s) shall not exceed the greater
of (x) $10,000,000 and (y) 15% of Consolidated EBITDA at the time of such swap
of assets;

 

(t)       other Dispositions in an aggregate amount not be in excess of the
greater of (A) $15,000,000 and (B) 20% of Consolidated EBITDA at the time of
such Disposition;

 

(u)       samples, including time-limited evaluation software, provided to
customers or prospective customers;

 

(v)       de minimis amounts of equipment or other assets provided to employees;

 

(w)       the unwinding of any Cash Management Obligations or Swap Agreement
pursuant to its terms;

 



178

 



 

(x)       sales, transfers, leases or other dispositions to Holdings or a
Restricted Subsidiary pursuant to Intercompany License Agreements; and

 

(y)       Holdings and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with Holdings or any Restricted Subsidiary
and settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Equity Interests, (iii) transfer any intercompany
Indebtedness to Holdings or any Restricted Subsidiary, (iv) settle, discount,
write off, forgive or cancel any intercompany Indebtedness or other obligation
owing by Holdings or any Restricted Subsidiary, (v) settle, discount, write off,
forgive or cancel any Indebtedness owing by any present or former consultants,
directors, officers or employees, Holdings or any Restricted Subsidiary or any
of their successors or assigns or (vi) surrender or waive contractual rights and
settle or waive contractual or litigation claims.

 

SECTION 6.06 [Reserved].

 

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

 

(a)       Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make any Restricted Payment, except:

 

(i)       the Borrower and each Restricted Subsidiary may make Restricted
Payments to Holdings, the Borrower or any Restricted Subsidiary, provided that
in the case of any such Restricted Payment by a Restricted Subsidiary that is
not a Wholly Owned Subsidiary, such Restricted Payment is made to Holdings, the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(ii)       Holdings, the Borrower and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person;

 

(iii)       Restricted Payments made to consummate the Transactions and
Restricted Payments constituting any part of a Permitted Reorganization;

 

(iv)       repurchases of Equity Interests in any Holdings Parent, Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price or withholding taxes payable in connection with
the exercise of such options or warrants or other incentive interests;

 



179

 

 

(v)       Restricted Payments to any Holdings Parent, which such Holdings Parent
may use to redeem, acquire, retire, repurchase or settle its Equity Interests
(or any options, warrants, restricted stock or stock appreciation rights or
similar securities issued with respect to any such Equity Interests) or
Indebtedness or to service Indebtedness incurred by a Holdings Parent to finance
the redemption, acquisition, retirement, repurchase or settlement of such Equity
Interest or Indebtedness, held directly or indirectly by current or former
officers, managers, consultants, members of the Board of Directors, employees or
independent contractors (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of a
Holdings Parent, Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Effective Date together with the
aggregate amount of loans and advances to any Holdings Parent made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $10,000,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years (subject to a maximum of
$20,000,000 in any calendar year) (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by (1)
an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower, Holdings (or by any Holdings Parent and contributed to
Holdings) or the Restricted Subsidiaries after the Effective Date, or (2) the
amount of any bona fide cash bonuses otherwise payable to members of the Board
of Directors, consultants, officers, employees, managers or independent
contractors of any Holdings Parent, Holdings, an Intermediate Parent, the
Borrower or any Restricted Subsidiary that are foregone in return for the
receipt of Equity Interests, the fair market value of which is equal to or less
than the amount of such cash bonuses, which, if not used in any year, may be
carried forward to any subsequent fiscal year; provided further that
cancellation of Indebtedness owing to Holdings, the Borrower or any Restricted
Subsidiary from members of the Board of Directors, consultants, officers,
employees, managers or independent contractors (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) of a Holdings Parent, Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary in connection with a repurchase of Equity
Interests of a Holdings Parent, Holdings, any Intermediate Parent or the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.07 or any other provisions of this Agreement.

 

(vi)       other Restricted Payments made by Holdings; provided that, on the
date of declaration of such Restricted Payments, (x) no Event of Default shall
have occurred and be continuing or would result therefrom and (y) on a Pro Forma
Basis, the Total Net Leverage Ratio is equal to or less than 3.25 to 1.00;

 

(vii)       Holdings may make Restricted Payments in cash to any Holdings
Parent:

 

(A)       as distributions by Holdings, the Borrower or any Restricted
Subsidiary to any Holdings Parent in amounts required for any Holdings Parent to
pay with respect to any taxable period in which Holdings, the Borrower and/or
any of the Subsidiaries is a member of a consolidated, combined, unitary or
similar tax group (a “Tax Group”) of which such Holdings Parent is the common
parent, any taxes that are attributable to the taxable income, revenue,
receipts, gross receipts, gross profits, capital or margin of Holdings and/or
its Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount of such taxes that Holdings and its Subsidiaries would have
been required to pay if they were a stand-alone Tax Group with Holdings as the
corporate common parent of such stand-alone Tax Group (collectively, “Tax
Distributions”);

 



180

 



 

(B)       the proceeds of which shall be used by a Holdings Parent to pay (or to
make Restricted Payments to allow any direct or indirect parent of such Holdings
Parent to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, (2) any reasonable and customary indemnification claims made by
members of the Board of Directors or officers, employees, directors, managers,
consultants or independent contractors of any Holdings Parent attributable to
the ownership or operations of Holdings, the Borrower and the Restricted
Subsidiaries, (3) fees and expenses (x) due and payable by Holdings, the
Borrower and the Restricted Subsidiaries and (y) otherwise permitted to be paid
by Holdings, the Borrower and any Restricted Subsidiaries under this Agreement,
(4) amounts due and payable pursuant to the Tax Receivable Agreement and (5) to
satisfy indemnity and other obligations under acquisition or other agreements
and (6) amounts that would otherwise be permitted to be paid pursuant to Section
5.19(iii), (iv)(a)(ii) and/or (iv)(b), (viii), (xi) or (xiv);

 

(C)       the proceeds of which shall be used by a Holdings Parent to pay
franchise and similar Taxes, and other fees and expenses, required to maintain
its corporate or other legal existence;

 

(D)       to finance any Investment made by a Holdings Parent that, if made by
Holdings or the Borrower, would be permitted to be made pursuant to Section
6.04; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such Holdings Parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests but not including any loans or
advances made pursuant to Section 6.04(b)) to be contributed to Holdings or its
Restricted Subsidiaries or (2) the Person formed or acquired to merge into or
amalgamate or consolidate with Holdings, the Borrower or any of the Restricted
Subsidiaries to the extent such merger, amalgamation or consolidation is
permitted in Section 6.03) in order to consummate such Investment, in each case
in accordance with the requirements of Sections 5.11 and 5.12;

 

(E)       the proceeds of which shall be used to pay (or to make Restricted
Payments to allow a Holdings Parent to pay) (1) fees and expenses related to any
actual or proposed equity or debt offering not prohibited by this Agreement and
(2) advisory, refinancing, transaction and exit fees and expenses attributable
to the business of Holdings and the Restricted Subsidiaries;

 

(F)       the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any Holdings Parent to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings, the Borrower and the Restricted
Subsidiaries; and

 



181

 



 

(G)       the proceeds of which shall be used to make payments permitted by
clause (b)(iv) and (b)(v) of Section 6.07;

 

(viii)       in addition to the foregoing Restricted Payments, Holdings may make
additional Restricted Payments, in an aggregate amount not to exceed the sum of
(A) the Available Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Restricted Payment, plus (B) the Available
Equity Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Restricted Payment; provided that any amounts
included in clause (b) of the definition of “Available Amount” may only be used
for Restricted Payments so long as no Event of Default shall have occurred and
be continuing at the time of declaration of such Restricted Payment, plus (C)
the unused portion of the basket set forth in Section 6.04(m) which would
otherwise be available for Investments (with any such usage of such basket under
this Section 6.07(a)(viii)(C) reducing the amount available under such other
basket) plus (D) the unused portion of Section 6.07(b)(iv) which would otherwise
be available for payments in respect of Junior Financing (with any such usage of
such basket under the basket set forth in Section 6.07(a)(viii)(C) reducing the
amount available under such other basket);

 

(ix)       redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided,
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

 

(x)       payments made or expected to be made in respect of withholding or
similar Taxes payable by any future, present or former employee, director,
manager or consultant and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options and the vesting of restricted stock and restricted stock units;

 

(xi)       payments to any Holdings Parent to permit it to (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

(xii)       payments made or expected to be made by any Holdings Parent,
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary in
respect of withholding or similar taxes payable upon exercise of Equity
Interests by any future, present or former employee, director, officer, manager
or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

 



182

 



 

(xiii)       the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to any Holdings Parent, Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are Permitted Investments) received as Permitted Investments from Holdings or a
Restricted Subsidiary;

 

(xiv)       the declaration and payment of a Restricted Payment on Holdings’
common stock (or the payment to any Holdings Parent to fund a payment of
dividends on such company’s common stock), of up to an aggregate amount per
annum not to exceed 3.5% of PubCo’s market capitalization;

 

(xv)       any distributions or payments of Securitization Fees, sales or
contributions and other transfers of Securitization Assets and purchases of
Securitization Assets, in each case in connection with a Qualified
Securitization Facility;

 

(xvi)       Restricted Payments in an amount not to exceed the greater of
(A) $10,000,000 and (B) 15% of Consolidated EBITDA for the Test Period then last
ended at the time of making such Restricted Payment;

 

(xvii)       to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may consummate (1) transactions
permitted pursuant to Section 6.03 and (2) make Investments permitted under
Section 6.04; and

 

(xviii)       any Restricted Subsidiary may make a Restricted Payment in
connection with the acquisition of additional Equity Interests in such
Restricted Subsidiary from minority shareholders to the extent such acquisition
would have been permitted (and to the extent so permitted shall constitute such
Investment) by the parent company of such Restricted Subsidiary pursuant to
Section 6.04.

 

(b)       Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, make any voluntary prepayment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Junior Financing constituting Material Indebtedness (other than to the
extent of any Retained Declined Proceeds applied in compliance with Section
2.11(e)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Junior Financing, except:

 

(i)       payment of regularly scheduled interest and principal payments,
mandatory offers to repay, repurchase or redeem, mandatory prepayments of
principal premium and interest, and payment of fees, expenses and
indemnification obligations, with respect to such Junior Financing, other than
payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

 



183

 

 

(ii)       refinancings, supplements, substitutions, extensions, restructurings,
exchanges or renewals of Indebtedness to the extent permitted by Section 6.01
and fees and expenses in connection therewith;

 

(iii)       the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any Holdings Parent, and any
payment that is intended to prevent any Junior Financing from being treated as
an “applicable high yield discount obligation” within the meaning of Section
163(i)(1) of the Code;

 

(iv)       prepayments, redemptions, repurchases, defeasances and other payments
in respect of Junior Financing prior to their scheduled maturity in an aggregate
amount, not to exceed the sum of (A) an amount, at the time of making any such
prepayment, redemption, repurchase, defeasance or other payment and together
with any other prepayments, redemptions, repurchases, defeasances and other
payments made utilizing this subclause (A) not to exceed the greater of
(1) $10,000,000 and (2) 15% of Consolidated EBITDA on a Pro Forma Basis for the
most recently ended Test Period after giving Pro Forma Effect to the making of
such prepayment, redemption, purchase, defeasance or other payment, plus (B) (i)
the Available Amount that is Not Otherwise Applied plus (ii) the Available
Equity Amount that is Not Otherwise Applied, in each case, as in effect
immediately prior to the time of making of such Investment; provided that any
amounts included in clause (b) of the definition of “Available Amount” may only
be used for payments in respect of Junior Financing so long as no Event of
Default shall have occurred and be continuing at the time of declaration of such
payment plus (C) the unused portion of the basket set forth in Section
6.07(a)(xvi) which would otherwise be available for Restricted Payments (with
any such usage of such basket under this Section 6.07(b)(iv) reducing the amount
available under such other basket) plus (D) the unused portion of the basket set
forth in Section 6.04(m) which would otherwise be available for Investments
(with any such usage of such basket under this Section 6.07(b)(iv) reducing the
amount available under such other basket);

 

(v)       payments made in connection with the Transactions;

 

(vi)       prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financing prior to their scheduled maturity; provided that
after giving effect to such prepayment, redemption, repurchase, defeasance or
other payment, (i) no Event of Default shall have occurred and be continuing at
the time of declaration of such payment and (ii) on a Pro Forma Basis, the Total
Net Leverage Ratio is less than or equal to 4.00 to 1.00 for the most recent
Test Period then ended; and

 

(vii)       prepayments of Junior Financings owed by Holdings, the Borrower or
any Restricted Subsidiary or prepayments of Permitted Refinancings of such
Indebtedness, in each case with the proceeds of any other Junior Financing; and

 

(viii)       payments, redemptions, purchases and defeasances in respect of
intercompany indebtedness.

 



184

 



 

(c)       Any basket available for Restricted Payments pursuant to Section
6.07(a) may instead be used to make a payment or other distribution of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Junior Financing, pursuant to
Section 6.07(b), and such payment or other distribution shall not be prohibited
by Section 6.07(b). For the avoidance of doubt, any such payment or other
distribution shall reduce the amount available under such basket set forth in
Section 6.07(a).

 

SECTION 6.08 [Reserved].

 

SECTION 6.09 Restrictive Agreements.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any agreement, instrument, deed or lease that
prohibits or limits (i) the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of their respective properties or revenues,
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Secured Obligations or under the Loan Documents or (ii) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests; provided that the foregoing shall
not apply to:

 

(a)       restrictions and conditions imposed by (1) Requirements of Law, (2)
any Loan Document, (3) any documentation governing Incremental Equivalent Debt,
(4) any documentation governing Permitted Unsecured Refinancing Debt, Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt,
(5) any documentation governing Indebtedness of a Restricted Subsidiary that is
not a Loan Party incurred pursuant to Section 6.01 and that do not apply to any
Loan Party, (6) any documentation governing Indebtedness incurred pursuant to
Section 6.01(a) (v) (but only to the extent applicable to the assets financed by
such Indebtedness (and replacements, additions, accessions and improvements to
or proceeds of such assets and other assets financed by the same lender)), (vi),
(viii), (x), (xi), (xii), (xiii), (xiv), (xv), (xvii), (xviii), (xxv), (xxvi),
(xxix), (xxx), or (xxxiv), and (7) any documentation governing any Permitted
Refinancing incurred to refinance any such Indebtedness referenced in clauses
(1) through (6) above;

 

(b)       customary restrictions and conditions existing on the Effective Date
and any extension, renewal, amendment, modification or replacement thereof,
except to the extent any such amendment, modification or replacement expands the
scope of any such restriction or condition;

 

(c)       restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

 

(d)       customary provisions in leases, licenses, sublicenses and other
contracts (including licenses and sublicenses of Intellectual Property)
restricting the assignment, license, sublicense, transfer or security interest
thereof or assets subject thereto;

 



185

 



 

(e)       restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

 

(f)       any restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to Holdings, the Borrower or any Restricted
Subsidiary (other than such Person that has become a Restricted Subsidiary);

 

(g)       restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or are market terms at the time of issuance and are imposed
solely on such Restricted Subsidiary and its Subsidiaries;

 

(h)       restrictions on cash (or Permitted Investments) or other deposits
imposed by agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

 

(i)       restrictions set forth on Schedule 6.09 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

 

(j)       customary provisions in shareholders agreements, joint venture
agreements, organization constitutive documents or similar binding agreements
relating to any joint venture or non-wholly-owned Restricted Subsidiary and
other similar agreements applicable to joint ventures and non-wholly-owned
Restricted Subsidiaries and applicable solely to such joint venture or
non-wholly-owned Restricted Subsidiary and the Equity Interests issued thereby,
in each case, permitted by Section 6.04;

 

(k)       customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto;

 

(l)       customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary; and

 

(m)       customary net worth provisions contained in real property leases or
other contracts entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of Holdings, the Borrower and its Subsidiaries to
meet their ongoing obligations;

 

(n)       restrictions on transfers of assets subject to Liens permitted by
Section 6.02 (but, with respect to any such Lien, only to the extent that such
transfer restrictions apply solely to the assets that are the subject of such
Lien);

 



186

 

 

(o)       restrictions created in connection with any Qualified Securitization
Facility;

 

(p)       any restrictions regarding licensing or sublicensing by Holdings and
its Restricted Subsidiaries of Intellectual Property in the ordinary course of
business;

 

(q)       any restrictions that arise in connection with cash or other deposits
permitted under Section 6.02 and Section 6.04; and

 

(r)       comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Effective Date and permitted under Section 6.01 if
the restrictions contained in any such agreement taken as a whole (a) are not
materially less favorable to the Secured Parties than the encumbrances and
restrictions contained in the Loan Documents (as determined by the Borrower) or
(b) either (I) the Borrower determines at the time of entry into such agreement
or instrument that such encumbrances or restrictions will not adversely affect,
in any material respect, the Borrower’s ability to make principal or interest
payments required hereunder or (II) such encumbrances or restriction applies
only during the continuance of a default relating to such agreement or
instrument.

 

SECTION 6.10 Amendment of Junior Financing.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, amend or modify the documentation governing any Junior Financing
if such amendment is not expressly permitted by any applicable Intercreditor
Agreement or subordination agreement if the effect of such amendment or
modification is materially adverse to the Lenders or the Issuing Banks; provided
that such modification will not be deemed to be materially adverse if such
Junior Financing could be otherwise incurred or refinanced under this Agreement
(including as Indebtedness that does not constitute a Junior Financing) with
such terms as so modified at the time of such modification.

 

SECTION 6.11 Financial Performance Covenant.

 

Solely with respect to the Revolving Facility, if, on the last day of any fiscal
quarter of the Borrower a Compliance Requirement then exists, the Borrower will
not permit the Total Net Leverage Ratio as of the last day of any Test Period
ending on any date set forth in the table below, to exceed the applicable ratio
set forth in the table below opposite the last day of such Test Period:

 

Test Period  Ratio November 25, 2017 – May 25, 2020  6.25 to 1.00 August 29,
2020 and each Test Period ending thereafter  6.00 to 1.00

 



187

 

 

SECTION 6.12 Amendments of Organizational Documents.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, amend, restate, supplement or otherwise modify to, or waiver of,
any of its Organization Documents after the Effective Date in a manner that is
materially adverse to the Lenders.

 

Article VII

EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default.

 

If any of the following events (any such event, an “Event of Default”) shall
occur:

 

(a)       any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)       any Loan Party shall fail to pay (i) any interest on any Loan when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days, or (ii) any fee or any other
amount (other than an amount referred to in paragraph (a) or (b)(i) of this
Section 7.01) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) Business Days;

 

(c)       (x) as of the Effective Date, any Specified Representation and (y)
after the Effective Date, any representation or warranty made or deemed made by
or on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made, and such incorrect representation or warranty (if curable) shall
remain incorrect for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

 

(d)       (i) Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.04 (with respect to the existence
of Holdings, any Intermediate Parent or the Borrower) or in Article VI (other
than the Financial Performance Covenant); provided that any Event of Default
under Section 5.02(a) shall be deemed cured upon Borrower providing the
applicable written notice; or

 



188

 



 

(ii)       Holdings or any of the Restricted Subsidiaries shall fail to observe
or perform the Financial Performance Covenant; provided, that any default in
respect of Section 6.11 shall not constitute an Event of Default with respect to
the Term Loans and (1) the Term Loans may not be accelerated as a result thereof
and (2) with respect to the Term Loans, the Administrative Agent and the
Collateral Agent may not exercise rights and remedies with regard to the
Collateral, in each case, until the date on which the Revolving Credit Loans (if
any) have been accelerated and the Revolving Credit Commitments have been
terminated by the Required Revolving Credit Lenders (and such declaration has
not been rescinded); provided, further, that any Event of Default in respect of
Section 6.11 is subject to cure as provided in Section 7.02 and an Event of
Default with respect to such Section shall not occur until the expiration of the
fifteenth (15th) Business Day subsequent to the date on which the financial
statements with respect to the applicable fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable;

 

(e)       Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower;

 

(f)       Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace period and all required notices have been given); provided that
this paragraph (f) shall not apply to any Indebtedness if the sole remedy of the
holder thereof in the event of such non-payment is to elect to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares; provided that this paragraph (f) shall not apply to any such failure
that (x) is remedied by Holdings, any Intermediate Parent, the Borrower or any
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01;

 

(g)       any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired and all required
notices have been given) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this
paragraph (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that paragraph (f) of this Section 7.01 will apply to any
failure to make any payment required as a result of any such termination or
similar event) or (iii) any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares, provided that this paragraph (g) shall not apply to any such failure
that (x) is remedied by Holdings, any Intermediate Parent, the Borrower or any
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01; provided further that a default under any financial covenant
in such Material Indebtedness shall not constitute an Event of Default unless
and until the lenders or holders with respect to such Material Indebtedness have
actually declared all such obligations to be immediately due and payable and
terminate the commitments in accordance with the agreement governing such
Material Indebtedness and such declaration has not been rescinded by the
required lenders with respect to such Material Indebtedness on or before such
date;

 



189

 



 

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection, examination,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary or its debts, or of a material part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, examinership, receivership or
similar law, now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator, interim receiver,
liquidator, receiver and manager, administrative receiver, administrator,
insolvency practitioner or similar official for Holdings, the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)       Holdings, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, examinership, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, examinership,
receivership or similar law, now or hereafter in effect (but excluding any such
proceeding or petition (other than under the Bankruptcy Code) the sole purpose
of which is to effect a transaction permitted under Section 6.03(a) that is not
otherwise prohibited by the Loan Documents), (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, examiner, custodian,
sequestrator, conservator, interim receiver, interim examiner, liquidator,
receiver and manager, administrative receiver, administrator, insolvency
practitioner or similar official for Holdings, the Borrower or any Material
Subsidiary or for a material part of its assets (but excluding any such
application or consent (other than under the Bankruptcy Code) the sole purpose
of which is to effect a transaction permitted under Section 6.03(a) that is not
otherwise prohibited by the Loan Documents), (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors;

 

(j)       one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $20,000,000 (to the extent not covered by
insurance or another creditworthy (as reasonably determined by the
Administrative Agent) indemnitor, and as to which such insurer or indemnitor has
not denied coverage) shall be rendered against Holdings, any Intermediate
Parent, the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 consecutive days;

 

(k)       an ERISA Event occurs that has resulted or would reasonably be
expected, individually or together with any other ERISA Event(s) in the
aggregate to result in a Material Adverse Effect;

 



190

 



 

(l)       any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be (other than in an
informational notice), a valid and perfected (if and to the extent required to
be perfected under the Loan Documents) Lien on any material portion of the
Collateral, with the priority required by the applicable Security Documents,
except (i) as a result of the release of a Loan Party (including as a result of
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary) or the
sale or other disposition of the applicable Collateral to a Person that is not a
Loan Party in a transaction permitted under the Loan Documents, (ii) as a result
of the Collateral Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code amendment or continuation
financing statements or (iii) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) as a result of acts or omissions of
the Collateral Agent, the Administrative Agent or any Lender;

 

(m)       any material provision of any Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason be asserted by any Loan Party not
to be a legal, valid and binding obligation of any Loan Party thereto other than
as expressly permitted hereunder or thereunder;

 

(n)       any material portion of the Guarantees of the Loan Document
Obligations pursuant to the Guarantee Agreement, taken as a whole, shall cease
to be in full force and effect (in each case, other than the occurrence of the
Termination Date or otherwise in accordance with the terms of the Loan Documents
including as a result of transactions permitted hereunder); or

 

(o)       a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Section 7.01), and at any
time thereafter during the continuance of such event, the Administrative Agent
at the request of the Required Lenders (or, if applicable, in accordance with
the first proviso to Section 7.01(d)(ii), the Required Revolving Lenders)
(provided that the following actions may not be taken (A) in the case of an
Event of Default under Section 7.01(d)(ii), until the ability to exercise the
Cure Right under Section 7.02 has expired (but may be taken as soon as the
ability to exercise the Cure Right has expired and it has not been so exercised)
and (B) in the case of an Event of Default under Section 7.01(d)(i), if the
express conditions in the last proviso contained in Section 7.01(d)(i) have been
satisfied)) shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and (iii) demand the Borrower deposit cash collateral
with the Administrative Agent as contemplated by Section 2.05(j) in the
aggregate LC Exposure Amount of all outstanding Letters of Credit and thereupon
the principal of the Loans and the LC Exposure of all Letters of Credit so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to Holdings or the Borrower described in paragraph (h) or (i)
of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 



191

 

 

SECTION 7.02 Right to Cure.

 

(a)       Notwithstanding anything to the contrary contained in Section 7.01, in
the event that Holdings and its Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
applicable fiscal quarter of Holdings, at any time after the beginning of such
fiscal quarter until the expiration of the fifteenth (15th) Business Day
subsequent to the date on which the financial statements with respect to such
fiscal quarter (or the fiscal year ended on the last day of such fiscal quarter)
are required to be delivered pursuant to Section 5.01(a) or (b), as applicable
(the “Cure Termination Date”), Holdings shall have the right to issue Qualified
Equity Interests for cash or otherwise receive cash contributions to the capital
of Holdings as cash common equity or other Qualified Equity Interests
(collectively, the “Cure Right”), and upon the receipt by Holdings of the Net
Proceeds of such issuance (the “Cure Amount”) pursuant to the exercise by
Holdings of such Cure Right the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustment:

 

(i)       Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

 

(ii)       if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any repayment of any Indebtedness with any portion of
the Cure Amount or any portion of the Cure Amount on the balance sheet of
Holdings and its Restricted Subsidiaries, in each case, with respect to such
fiscal quarter only), Holdings and its Restricted Subsidiaries shall then be in
compliance with the requirements of the Financial Performance Covenant, Holdings
and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default or event of default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement and the other Loan Documents;

 

provided that the Administrative Borrower shall have notified the Administrative
Agent of the exercise of such Cure Right within five (5) Business Days of the
issuance of the relevant Qualified Equity Interests for cash or the receipt of
the cash contributions by Holdings.

 



192

 



 

(b)       Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
(2) fiscal quarters in which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right shall not be exercised more than five (5)
times, (iii) for purposes of this Section 7.02, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount and (iv) neither the Administrative Agent nor any Lender or
Secured Party shall exercise any remedy (including acceleration) under the Loan
Documents or applicable law on the basis of an Event of Default caused by the
failure to comply with Section 6.11 until after Holding’s ability to cure has
lapsed and Holdings has not exercised the Cure Right, and, if the Administrative
Borrower shall have delivered to the Administrative Agent a notice of its intent
to cure a breach or default under Section 7.01(d)(ii) prior to the Cure
Termination Date, no Event of Default under Section 7.01(d)(ii) shall then be
deemed to be in existence, provided, however, that if the Cure Amount is not
received by Holdings on or prior to the Cure Termination Date, such Event of
Default shall be deemed to arise). Notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to any exercise of
the Cure Right shall not be included in the calculation of Consolidated EBITDA
or any incurrence ratio test for purposes of determining any available basket
under Article VI of this Agreement. For the avoidance of doubt, no Cure Amounts
shall be applied to reduce the Indebtedness of Holdings and its Restricted
Subsidiaries on a Pro Forma Basis for purposes of determining compliance with
the Financial Performance Covenant for the fiscal quarter in which such Cure
Right was made and there shall not have been a breach of any covenant under
Article VI of this Agreement by reason of having no longer included such Cure
Amount in any basket during the relevant period.

 

SECTION 7.03 Application of Proceeds. Subject to the terms of any applicable
Intercreditor Agreement, the Collateral Agent shall apply the proceeds of any
collection or sale of Collateral, including any Collateral consisting of cash,
as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Loan Document on behalf of any Loan Party and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

 

THIRD, to any agent of any other junior secured debt, in accordance with any
applicable Intercreditor Agreement; and

 

FOURTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. The
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations. Notwithstanding the foregoing, Excluded Swap Obligations
with respect to any Subsidiary Loan Party shall not be paid with amounts
received from such Subsidiary Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above.

 



193

 

 

Article VIII

ADMINISTRATIVE AGENT

 

SECTION 8.01 Appointment and Authority.

 

(a)       Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Barclays Bank PLC to act on its behalf as the Administrative Agent and
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent and Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Collateral Agent, the Lenders and the Issuing
Bank, and the Borrower shall not have rights as a third party beneficiary of any
of such provisions.

 

(b)       The Administrative Agent shall also act as the “Collateral Agent” or,
as the case may be, “Security Trustee” under the Loan Documents, and each of the
Lenders and the Issuing Bank hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent or, as the case may be, the security
trustee, of such Lender and the Issuing Bank, and acknowledges that, to the
extent required in any relevant jurisdiction, the Administrative Agent may enter
into such security trust or equivalent deeds as the Administrative Agent may
consider necessary, in each case for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Collateral Agent
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent and Collateral Agent pursuant to Section 8.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article VIII and Article IX (including
Section 9.03 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or the “security agent” or the “security trustee” under the
Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 8.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate of the
Borrower as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 



194

 



 

SECTION 8.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

 

(d)       shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment; provided
that the Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank; and

 

(e)       shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 



195

 



 

SECTION 8.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally, by telephone or by electronic transmission and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 8.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents (which may include such of the Administrative Agent’s
affiliates or branches as it deems appropriate) appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06 Resignation of Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon thirty (30)
days’ notice to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the Borrower’s consent (such consent not to be unreasonably withheld or delayed)
unless a Specified Event of Default has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be an Approved Bank with an office in New York, New York, or an Affiliate
of any such Approved Bank (the date upon which the retiring Administrative Agent
is replaced, the “Resignation Effective Date”); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice. If, at the time
that the Administrative Agent’s resignation is effective, it is acting as an
Issuing Bank or the Swing Line Lender, such resignation shall also operate to
effectuate its resignation as an Issuing Bank or the Swing Line Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit or to make Swing Line Loans.

 



196

 



 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and Holdings may, to the extent permitted by applicable law, by
notice in writing to such Person remove such Person as Administrative Agent and,
with the consent of the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 



197

 



 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

 

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent and Collateral
Agent on behalf of the Lenders in accordance with the terms thereof. In the
event of a foreclosure by the Administrative Agent or Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and the Administrative Agent or Collateral Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent or Collateral Agent on behalf of the Lenders at such sale
or other disposition. Each Lender, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations, to have agreed to the foregoing
provisions.

 

SECTION 8.08 No Other Duties, Etc. 

 

Anything herein to the contrary notwithstanding, neither any Joint Lead
Arrangers nor any person named on the cover page hereof as a Joint Lead Arranger
or a Co-Documentation Agent shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or an Issuing Bank
hereunder.

 



198

 



 

SECTION 8.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit outstandings
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

 

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any Issuing Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 



199

 



 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

SECTION 8.11 Secured Cash Management Obligations; Secured Swap Obligations.

 

Except as otherwise expressly set forth herein or in the Guarantee Agreement or
any Security Document, no provider of Cash Management Services or counterparty
to any Swap Agreement that obtains the benefits of Section 7.03, the Guarantee
Agreement or any Security Document by virtue of the provisions hereof or of the
Guarantee Agreement or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or an Agent and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Obligations or Secured Swap Obligations unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable provider or counterparty.

 



200

 

 

Article IX

MISCELLANEOUS

 

SECTION 9.01 Notices.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission (including e-mail), as follows:

 

(i)       if to Holdings, the Borrower (including the Administrative Borrower),
the Administrative Agent or the Issuing Bank, to the address, fax number, e-mail
address or telephone number specified for such Person on Schedule 9.01; and

 

(ii)       if to any other Lender, to it at its address (or fax number,
telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain Material Non-Public Information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent to
the proper e-mail address as specified on Schedule 9.01 (as updated from time to
time in accordance with Section 9.01(d)), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received when an e-mail is sent to the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the bad faith, material
breach, gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Holdings,
the Borrower, any Lender, the Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 



201

 



 

(d)       Change of Address, Etc. Each of Holdings, the Borrower, the
Administrative Agent and the Issuing Bank may change its address, electronic
mail address, fax or telephone number for notices and other communications or
website hereunder by notice to the other parties hereto. Each other Lender may
change its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Issuing
Bank. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and electronic
mail address to which notices and other communications may be sent and (ii)
accurate wire instructions for such Lender.

 

(e)       Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

SECTION 9.02 Waivers; Amendments.

 

(a)       No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower or Holdings in any case
shall entitle the Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.

 



202

 



 

(b)       Except as provided in Section 2.20 with respect to any Incremental
Facility Amendment, Section 2.21 with respect to any Refinancing Amendment or
Section 2.24 with respect to any Permitted Amendment, neither this Agreement,
any Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower, the Administrative
Agent and the Required Lenders (provided, that if such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
only be required to acknowledge such waiver, amendment or modification) or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that the consent of the Required Lenders shall not be required
with respect to the amendments set forth below; provided further that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the reimbursement
obligations of the Borrower for the LC Exposure at such time (it being
understood that a waiver of any Default, Event of Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of principal) or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Total Net Leverage Ratio, Senior Secured Net Leverage Ratio or
Senior Secured First Lien Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that
only the consent of the Required Lenders shall be necessary to waive or
otherwise modify any obligation of the Borrower to pay default interest pursuant
to Section 2.13(c), (iii) postpone the maturity of any Loan (it being understood
that a waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension of any
maturity date), or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change any
of the provisions of Section 7.03 that would alter the application of proceeds
set forth therein without the written consent of a majority in interest of each
affected Class of Lenders, (v) change any of the provisions of this Section
9.02(b) without the written consent of each Lender directly and adversely
affected thereby, (vi) change the percentage set forth in the definition of
“Required Lenders”, “Required Revolving Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
all or substantially all the value of the Guarantees under the Guarantee
Agreement (except as expressly provided in the Loan Documents) without the
written

 



203

 

 

consent of each Lender (other than a Defaulting Lender), (viii) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (other than a Defaulting Lender),
except as expressly provided in the Loan Documents or (ix) amend, modify or
waive the Financial Performance Covenant (or any component definition to the
extent applicable thereto) or otherwise Section 6.11 and related Defaults and
Events of Default, or Section 7.02 as it relates to any determination of
compliance with the Financial Performance Covenant, without the written consent
of the Required Revolving Lenders (it being understood that the consent of no
other Lenders shall be operative with respect to, or required for, any such
amendment, modification or waiver); provided, further, that in connection with
an amendment that addresses solely a re-pricing transaction in which any Class
of Term Loans or Revolving Commitments (and the Revolving Loans in respect
hereof) is refinanced with a replacement Class of term loans or revolving
commitments (and the revolving loans in respect hereof) bearing (or is modified
in such a manner such that the resulting term loans or revolving commitments
(and the revolving loans in respect hereof) bear a lower Yield, only the consent
of the Lenders holding Term Loans or Revolving Commitments (and the Revolving
Loans in respect hereof) subject to such permitted re-pricing transaction that
will continue as a Lender in respect of the re-priced tranche of Term Loans or
Revolving Commitments (and the Revolving Loans in respect hereof) or modified
Term Loans or Revolving Commitments and the Revolving Loans in respect hereof
shall be required); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank without the prior written consent of the Administrative Agent
or such Issuing Bank, as the case may be, (B) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by Holdings, the Borrower and the Administrative Agent to cure any mistake,
ambiguity, omission, defect, obvious error or incorrect cross-reference or
similar inaccuracies, or to effect administrative changes of a technical or
immaterial nature or to correct any inconsistency and (C) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by Holdings,
Intermediate Parent, the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, (a) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion and (b)
guarantees, Security Documents and related documents in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement and the other Loan Documents, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel, (ii) to cure ambiguities or defects, (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents or (iv) to integrate any Incremental
Facility or Credit Agreement Refinancing Indebtedness in a manner consistent
with this Agreement and the other Loan Documents. Notwithstanding the foregoing,
no Lender or Issuing Bank consent is required to effect any amendment,
modification or supplement to any Intercreditor Agreement or subordination
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral, including any Incremental Term Loan or Incremental Revolving
Loan, any Other Term Loan, Other Revolving Loan or Other Revolving Commitments,
for the purpose of adding the holders of such Indebtedness (or their senior
representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, to give effect hereto or otherwise carry out the purposes
thereof, in each case as contemplated by the terms of such Intercreditor
Agreement permitted under this Agreement (including any changes thereto as
contemplated by Section 9.14(b)) or subordination agreement or arrangement
permitted under this Agreement, as applicable.

 



204

 



 

(c)       In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section 9.02 being
referred to as a “Non-Consenting Lender”), then the Borrower may, at its sole
expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under Section
9.04(b) for an assignment of Loans or Commitments, as applicable (and, if a
Revolving Commitment is being assigned and each Issuing Bank), which consent
shall not unreasonably be withheld, (b) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding par principal amount of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including pursuant
to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b) and (d) such Eligible Assignee
consents to the Proposed Change.

 

(d)       Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 



205

 



 

(e)       Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, each Affiliated Lender (other than an Affiliated Debt Fund)
hereby agrees that, for purposes of any plan of reorganization, such Affiliated
Lender will be deemed to have voted in the same proportion as non-Affiliated
Lenders voting on such matter; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion in connection with any
plan of reorganization to the extent (a) any such plan of reorganization
proposes to treat any Secured Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar Secured Obligations held by Lenders that
are not Affiliates of the Borrower, (b) that would deprive such Affiliated
Lender of its pro rata share of any payments to which it is entitled or (c) if
such plan of reorganization does not require the consent of each Lender or each
affected Lender.

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

 

(a)       The Borrower shall pay, if the Effective Date occurs and the
Transactions have been consummated, (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the Joint
Lead Arrangers, each Issuing Bank and their respective Affiliates (without
duplication), (but limited, (A) in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent, the Issuing Banks and the Joint Lead Arrangers,
taken as a whole, plus, if reasonably necessary, one local counsel to the
Administrative Agent, the Issuing Banks and the Joint Lead Arrangers, taken as a
whole, in any relevant material jurisdiction, in each case excluding allocated
costs of in-house counsel (and in the case of an actual or reasonably perceived
potential conflict of interest, one additional counsel and local counsel to the
affected First Lien Lenders, taken as a whole), and (B) in the case of other
consultants and advisors, limited to the fees and expenses of such persons
approved by the Borrower), in each case for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
and the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions
thereof), (ii) all reasonable and documented and invoiced out-of-pocket costs
and expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented and invoiced
out-of-pocket expenses (but not third party costs or expenses such as legal fees
or the fees of other advisors) incurred by the Administrative Agent, each
Issuing Bank or any Lender and the reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent, the Issuing Banks and the
Lenders, taken as a whole, in any relevant material jurisdiction (and in the
case of an actual or reasonably perceived potential conflict of interest, one
additional counsel to the affected Lenders, taken as a whole) and in the case of
other consultants and advisers, limited to the fees and expenses of such persons
approved by the Borrower, acting reasonably) (but limited, (A) in the case of
legal fees and expenses, to the fees, disbursements and other charges of one
counsel to the Administrative Agent, the Issuing Banks and the Lenders, taken as
a whole, and, if reasonably necessary, one local counsel to the Administrative
Agent, the Issuing Banks and the Lenders, taken as a whole, in each relevant
material jurisdiction (and in the case of an actual or reasonably perceived
potential conflict of interest, one additional counsel to the affected Lenders,
taken as a whole) and (B) in the case of other consultants and advisers, limited
to the fees and expenses of such persons approved by the Borrower) in connection
with the enforcement or protection of any rights or remedies in connection with
the Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Laws or
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit).

 



206

 

 

(b)       Without duplication of the expense reimbursement obligations pursuant
to clause (a) above, the Borrower shall indemnify each Agent, each Issuing Bank,
each Lender and each Related Party (other than Excluded Affiliates to the extent
acting in their capacities as such) of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all actual losses, claims, damages, liabilities and expenses (but
limited, in the case of legal expenses, to the reasonable and documented and
invoiced out-of-pocket fees and expenses of one counsel for all Indemnitees and
to the extent reasonably determined by the Administrative Agent to be necessary,
one local counsel in each relevant jurisdiction (and, in the case of a conflict
of interest, where the Indemnitee affected by such conflict notifies Holdings of
the existence of such conflict and thereafter retains its own counsel, one
additional counsel) for all Indemnitees (which may include a single special
counsel acting in multiple jurisdictions but excluding allocated costs of
in-house counsel)), incurred by or asserted against any Indemnitee by any third
party or by the Borrower, Holdings or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, the syndication of the credit
facilities provided for herein, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the applicable Issuing Bank(s)
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) to the extent in any way arising from or
relating to any of the foregoing, any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, to or from any Mortgaged
Property or any other real property or facility currently or formerly owned,
leased or operated by Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
any Intermediate Parent, the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, Holdings or any Subsidiary or their
Affiliates and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related expenses
(w) resulted from the gross negligence, bad faith, fraud or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (x) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) arise from disputes between or among Indemnitees
(other than disputes involving claims against any Agent or any Issuing Bank, in
each case, in their respective capacities) that do not involve an act or
omission by Holdings, the Borrower or any Restricted Subsidiary or (z) resulted
from any settlement effected without the Borrower’s prior written consent (not
to be unreasonably withheld or denied); provided that such indemnity shall not
apply to any Indemnitee or Related Party (i) in its capacity as a financial
advisor of the Company or a Loan Party in connection with the Acquisition or
(ii) in its capacity as an equity co-investor with respect to the Acquisition;
provided, that to the extent any amounts paid to an Indemnitee in respect of
this Section 9.03, such Indemnitee, by its acceptance of the benefits hereof,
agrees to refund and return any and all amounts paid by the Borrower to it if,
pursuant to the operation of the foregoing clauses (w) through (z), such
Indemnitee was not entitled to receipt of such amount.

 



207

 

 

(c)       To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, any Lender or any Issuing Bank under paragraph (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to such Agent,
such Lender or such Issuing Bank, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Lender or such Issuing Bank in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time. The obligations of the Lenders under this paragraph (c) are subject
to the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to
the Lenders’ obligations under this paragraph (c)).

 

(d)       To the extent permitted by applicable law, none of Holdings, the
Borrower, any Agent, any Lender, any other party hereto or any Indemnitee shall
assert, and each hereby waives, any claim against any other such Person on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any agreement or instrument contemplated hereby or
referred to herein, the transactions contemplated hereby or thereby, or any act
or omission or event occurring in connection therewith and each such Person
further agrees not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause (b) above with respect to losses,
claims, damages, liabilities and expenses incurred or paid by an Indemnitee to a
third party unaffiliated with such Indemnitee.

 

(e)       In case any proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such failure.
Notwithstanding the above, following such notification, the Borrower may elect
in writing to assume the defense of such proceeding, and, upon such election,
the Borrower will not be liable for any legal costs subsequently incurred by
such Indemnitee (other than reasonable costs of investigation and providing
evidence) in connection therewith, unless (i) the Borrower has failed to provide
counsel reasonably satisfactory to such Indemnitee in a timely manner, (ii)
counsel provided by the Borrower reasonably determines its representation of
such Indemnitee would present it with a conflict of interest or (iii) the
Indemnitee reasonably determines that there are actual conflicts of interest
between the Borrower and the Indemnitee, including situations in which there may
be legal defenses available to the Indemnitee which are different from or in
addition to those available to the Borrower.

 



208

 



 

(f)       Notwithstanding anything to the contrary in this Agreement, the extent
permitted by applicable law, neither Holdings nor the Borrower shall assert, and
each hereby waives, any claim against any Indemnitee for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; except to the
extent that such direct or actual damages are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties.

 

(g)       All amounts due under this Section 9.03 shall be payable not later
than thirty (30) days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

 

SECTION 9.04 Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder (other than in connection
with a sale of a Borrower (other than the Administrative Borrower) permitted
under this Agreement or to a Successor Borrower pursuant to a transaction
permitted by Section 6.03(a)(iv)(B)) without the prior written consent of each
Lender, each Issuing Bank and the acknowledgement of the Administrative Agent
(and any attempted assignment or transfer by the Borrower without such consent
(other than in connection with a sale of a Borrower (other than the
Administrative Borrower) permitted under this Agreement or to a Successor
Borrower pursuant to a transaction permitted by Section 6.03(a)(iv)(B)) shall be
null and void), (ii) no assignment shall be made to any Defaulting Lender or any
of its Affiliates, or any Persons who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Indemnitees and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 



209

 



 

(b)       (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (A) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment (x) by a Term Lender to any Lender, an Affiliate of any Lender or an
Approved Fund, (y) if a Specified Event of Default has occurred and is
continuing or (z) by a Revolving Lender to another Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund; provided further that no
assignee contemplated by the immediately preceding proviso shall be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable assignor would have been entitled to receive with respect to the
assignment made to such assignee, unless the assignment to such assignee is made
with the Borrower’s prior written consent; provided further that the Borrower
shall have the right to withhold its consent to any assignment if in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority and (B) solely in the case of Revolving Loans and Revolving
Commitments, the Administrative Agent, each Issuing Bank and the Swing Line
Lender (in each case, not to be unreasonably withheld or delayed); provided that
consent of the Administrative Agent shall not be required for an assignment to
any Revolving Lender or an Affiliate of any Revolving Lender; provided further
that, for the avoidance of doubt, no consent of any Issuing Bank or the Swing
Line Lender shall be required for an assignment of all or any portion of a Term
Loan or Term Commitment. Notwithstanding anything in this Section 9.04 to the
contrary, if the Borrower has not given the Administrative Agent written notice
of its objection to an assignment of Term Loans within ten (10) Business Days
after receipt of written notice of such assignment, the Borrower shall be deemed
to have consented to such assignment.

 

(ii)       Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $5,000,000 (and integral multiples thereof) or, in the case of a Term Loan,
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Specified Event of Default has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Administrative Agent or, if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Assumption, and, in each case, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive or reduce such processing and recordation fee; provided further
that any such Assignment and Assumption shall include a representation by the
assignee that the assignee is not a Disqualified Lender; provided further that
assignments made pursuant to Section 2.19(b), 2.21(b) or Section 9.02(c) shall
not require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(f) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain Material Non-Public Information
about the Borrower, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank may be made unless
(1) the assignee shall be or become an Issuing Bank, as applicable, and assume a
ratable portion of the rights and obligations of such assignor in its capacity
as Issuing Bank, or (2) the assignor agrees, in its discretion, to retain all of
its rights with respect to and obligations to make or issue Letters of Credit
hereunder in which case the Applicable Fronting Exposure of such assignor may
exceed such assignor’s Fronting Exposure Cap for purposes of Section 2.05(b) by
an amount not to exceed the difference between the assignor’s Fronting Exposure
Cap prior to such assignment and the assignor’s Fronting Exposure Cap following
such assignment; provided that no such consent of the Borrower shall be required
if a Specified Event of Default has occurred and is continuing.

 



210

 



 

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04 to the extent otherwise permitted thereby
or otherwise shall be void.

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Notwithstanding
the foregoing, in no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender,
nor shall the Administrative Agent be obligated to monitor the aggregate amount
of the Loans or Incremental Loans held by Affiliated Lenders. The entries in the
Register shall be conclusive absent manifest error, and Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower, the Issuing Banks, the Swing Line Lender and any
Lender (but only, in the case of a Lender, an Issuing Bank or the Swing Line
Lender, at the Administrative Agent’s Office and with respect to any entry
relating to such Lender, Issuing Bank or Swing Line Lender’s Commitments, Loans,
LC Exposure, Revolving Exposure and Swing Line Obligations, as applicable), at
any reasonable time and from time to time upon reasonable prior notice.

 



211

 



 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(vi)       The words “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as an original executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)       (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons (other than to a Disqualified Lender (but only if the
list of Disqualified Lenders is available to Lenders upon request) or other
Person that is not an Eligible Assignee) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations thereof and Section 2.19,
it being understood that any tax forms required by Section 2.17(f) shall be
provided solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

 



212

 



 

(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and the
parties hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of its Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or other obligations under the
Loan Documents) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that any Loan or
other obligation under the Loan Documents is in registered form for U.S. federal
income tax purposes.

 

(iii)       A Participant (other than a Revolving Lender pursuant to Section
2.05(e)) shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(d)       Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 



213

 



 



(f)       Notwithstanding anything to the contrary herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement to an Affiliated Lender subject to the following limitations:

 

(i)       Affiliated Lenders (other than Affiliated Debt Funds) will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receives
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Article II;

 

(ii)       for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(e), in any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender, or that
would not deprive such Affiliated Lender of its pro rata share of any payments
to which it is entitled, Affiliated Lenders will be deemed to have voted in the
same proportion as the Lenders that are not Affiliated Lenders voting on such
matter; and each Affiliated Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be (x)
deemed not to be in good faith and (y) “designated” pursuant to Section 1126(e)
of the U.S. Bankruptcy Code such that the vote is not counted in determining
whether the applicable class has accepted or rejected such plan in accordance
with Section 1126(c) of the U.S. Bankruptcy Code; provided that Affiliated Debt
Funds will not be subject to such voting limitations and will be entitled to
vote as any other Lender; provided that Affiliated Debt Funds may not account
for more than 49.9% of the “Required Lenders” in any Required Lender vote;

 

(iii)       Affiliated Lenders may not purchase Revolving Loans, including
pursuant to this Section 9.04;

 

(iv)       the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the aggregate
principal amount of all Term Loans outstanding at the time of such purchase,
after giving effect to any substantially simultaneous cancellations thereof;

 

(v)       Affiliated Lenders shall clearly identify themselves as Affiliated
Lenders in the loan assignment documentation. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any lender is an Affiliated Lender or Affiliated Debt Fund nor shall the
Administrative Agent be obligated to monitor the number of Affiliated Lenders or
Affiliated Debt Funds or the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders or Affiliated Debt Funds;

 



214

 



 

(vi)       Affiliated Lenders (other than Affiliated Debt Funds) will not be
permitted to vote on matters requiring a Required Lender vote, and the Term
Loans held by Affiliated Lenders (other than Affiliated Debt Funds) shall be
disregarded in determining (x) other Lenders’ commitment percentages or (y)
matters submitted to Lenders for consideration that do not require the consent
of each Lender or each affected Lender; provided that the commitments of any
Affiliated Lender shall not be increased, the Interest Payment Dates and the
dates of any scheduled amortization payments (including at maturity) owed to any
Affiliated Lender hereunder will not be extended and the amounts owning to any
Affiliated Lender hereunder will not be reduced without the consent of such
Affiliated Lender; and

 

(vii)       each Lender making such assignment to such Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) such
Affiliated Lender then may have, and later may come into possession of Material
Non-Public Information, (2) such Lender has independently and, without reliance
on such Affiliated Lender, Holdings, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to enter into such assignment notwithstanding such Lender’s lack
of knowledge of the Material Non-Public Information and (3) none of Holdings,
its Subsidiaries, the Administrative Agent, any Affiliated Lender or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by Requirements of
Law, any claims such Lender may have against Holdings, its Subsidiaries, the
Administrative Agent, such Affiliated Lender and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Material Non-Public Information. Each Lender entering into such an assignment
further acknowledges that the Material Non-Public Information may not be
available to the Administrative Agent or the other Lenders.

 

(g)       Notwithstanding anything to the contrary herein, any Lender may, at
any time, assign all or a portion of its Term Loans (but not Revolving Loans) to
Holdings or any of its Subsidiaries, through (x) Dutch auctions or other offers
to purchase open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.11(a)(ii) or other customary
procedures acceptable to the Administrative Agent and/or (y) open market
purchases on a non-pro rata basis, provided that (i) any Term Loans that are so
assigned will be automatically and irrevocably cancelled and the aggregate
principal amount of the tranches and installments of the relevant Term Loans
then outstanding shall be reduced by an amount equal to the principal amount of
such Term Loans, (ii) no Event of Default shall have occurred and be continuing
and (iii) each Lender making such assignment to Holdings or any of its
Subsidiaries acknowledges and agrees that in connection with such assignment,
(1) Holdings or its Subsidiaries then may have, and later may come into
possession of Material Non-Public Information, (2) such Lender has independently
and, without reliance on Holdings, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to enter into such assignment notwithstanding such Lender’s lack
of knowledge of the Material Non-Public Information and (3) none of Holdings,
its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by Requirements of Law, any claims
such Lender may have against Holdings, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Material Non-Public Information. Each Lender
entering into such an assignment further acknowledges that the Material
Non-Public Information may not be available to the Administrative Agent or the
other Lenders.

 



215

 



 

(h)       Notwithstanding the foregoing, no assignment may be made or
participation sold to a Disqualified Lender without the prior written consent of
the Borrower; provided that the Administrative Agent shall be permitted to
disclose to any Lender the list of Disqualified Lenders upon request; provided
further that inclusion on the list of Disqualified Lenders shall not apply
retroactively to disqualify any persons that have previously acquired an
assignment or participation in the Loan if such person was not included on the
list of Disqualified Lenders at the time of such assignment or participation.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if any Lender was a Disqualified Lender at the time of the
assignment of any Loans or Commitments to such Lender, following written notice
from the Borrower to such Lender and the Administrative Agent and otherwise in
accordance with Section 2.19(b), as applicable: (1) such Lender shall promptly
assign all Loans and Commitments held by such Lender to an Eligible Assignee
(and the signature of such Disqualified Lender shall not be required on any such
assignment); provided that (A) the Administrative Agent shall not have any
obligation to the Borrower, such Lender or any other Person to find such a
replacement Lender, (B) the Borrower shall not have any obligation to such
Disqualified Lender or any other Person to find such a replacement Lender or
accept or consent to any such assignment to itself or any other Person subject
to the Borrower’s consent in accordance with Section 9.04(b)(i) and (C) the
assignment of such Loans and/or Commitments, as the case may be, shall be at par
plus accrued and unpaid interest and fees; (2) such Lender shall not have any
voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of any Class), all affected
Lenders (or all affected Lenders of any Class), a Majority in Interest of
Lenders of any Class or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02); provided that (x) the Commitment of any Disqualified Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Disqualified Lender adversely and in a manner
that is disproportionate to other affected Lenders shall require the consent of
such Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Administrative Agent or any Lender
or will be permitted to attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II.

 

(i)       Notwithstanding the foregoing, any Affiliated Lender shall be
permitted, at its option, to contribute any Term Loans so assigned to such
Affiliated Lender pursuant to this Section 9.04 to Holdings or any of its
Subsidiaries for purposes of cancellation, which contribution may be made
(including, with the Borrower’s consent, to the Borrower, whether through
Holdings or any Intermediate Parent or otherwise), in exchange for Qualified
Equity Interests of Holdings, any Intermediate Parent or the Borrower or
Indebtedness of the Borrower to the extent such Indebtedness is permitted to be
incurred (including, if applicable, as a Permitted Refinancing) pursuant to
Section 6.01 at such time.

 



216

 



 

SECTION 9.05 Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Termination Date. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and all other amounts payable hereunder, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(e) or (f).

 

SECTION 9.06 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of an original executed counterpart of this Agreement.

 



217

 



 

SECTION 9.07 Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

SECTION 9.08 Right of Setoff.

 

If a Specified Event of Default shall have occurred and be continuing, each
Lender and each Issuing Bank (each, a “Setoff Party”) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but not withholding or payroll
accounts, employee benefits accounts, de minimis accounts or other accounts used
exclusively for taxes or fiduciary or trust purposes) at any time held and other
obligations (in whatever currency) at any time owing by such Setoff Party to or
for the credit or the account of the Borrower (excluding, for the avoidance of
doubt, any Settlement Assets except to effect Settlement Payments such Setoff
Party is obligated to make to a third party in respect of such Settlement Assets
or as otherwise agreed in writing between the Borrower and such Setoff Party)
against any of and all the obligations of the Borrower then due and owing under
this Agreement held by such Setoff Party, irrespective of whether or not such
Setoff Party shall have made any demand under this Agreement and although such
obligations are owed to a branch or office of such Setoff Party different from
the branch or office holding such deposit or obligated on such Indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The applicable Setoff Party shall
notify the Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Setoff Party under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Setoff Party may have.
Notwithstanding the foregoing, no amount set off from any Loan Party (other than
the Borrower) shall be applied to any Excluded Swap Obligation of such Loan
Party (other than the Borrower).

 



218

 



 

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)       This Agreement shall be construed in accordance with and governed by
the laws of the State of New York.

 

(b)       Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court except to the extent required by any
Security Document to be brought in another jurisdiction pursuant to the terms of
such Security Document. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against Holdings or the Borrower or
their respective properties in the courts of any jurisdiction.

 

(c)       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)       EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN ANY LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 9.10 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

 



219

 



 

SECTION 9.11 Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.12 Confidentiality.

 

(a)       Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates (other than
Excluded Affiliates) and its and their respective directors, officers,
employees, trustees and agents, including accountants, legal counsel and other
agents and advisors and any numbering, administration or settlement service
providers on a “need-to-know” basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and will be instructed to keep such Information confidential and any
failure of such Persons acting on behalf of the Administrative Agent, any
Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall promptly notify the Borrower of any such requested or
required disclosure in connection with any legal or regulatory proceeding and
(y) in the case of clause (ii) only, each Lender and the Administrative Agent
shall use commercially reasonable efforts to ensure that such Information is
kept confidential in connection with the exercise of such remedies, (iii) to any
other party to this Agreement, (iv) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section 9.12
(but other than to a Disqualified Lender), to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (B) any actual or prospective counterparty (or
its advisors) to any Swap Agreement or derivative transaction relating to any
Loan Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d), (v) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information, (vi)
to market data collectors and service providers providing administrative and
ministerial services solely in connection with the syndication, administration
and management of the Loan Documents and the facilities (limited to identities
of parties, maturity dates, interest rates and any other information consented
to by the Administrative Borrower), or (vii) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
9.12 or (y) becomes available to the Administrative Agent, any Issuing Bank, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Holdings, the Borrower or any Subsidiary, which source is not
known (after due inquiry) by the recipient of such information to be subject to
a confidentiality obligation. For the purposes hereof, “Information” means all
information received from or on behalf of Holdings or the Borrower relating to
Holdings, any Intermediate Parent, the Borrower, any other Subsidiary or their
business other than any such information that is available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by Holdings, any Intermediate Parent, the Borrower or any Subsidiary.
Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Lender that constitutes a Disqualified Lender at the time of such
disclosure without the Borrower’s prior written consent.

 



220

 



 

(b)       EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION
9.12(a)) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)       ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 9.13 USA PATRIOT Act.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.

 



221

 



 

SECTION 9.14 Release of Liens and Guarantees.

 

(a)       A Loan Party (other than Holdings or the Administrative Borrower)
shall automatically be released from its obligations under the Loan Documents,
and all security interests created by the Security Documents in Collateral owned
by such Loan Party (other than Holdings or the Administrative Borrower) shall be
automatically released, (1) upon the consummation of any transaction or
designation permitted by this Agreement as a result of which such Loan Party
(other than Holdings or the Administrative Borrower) ceases to be a Restricted
Subsidiary (including pursuant to a permitted merger or amalgamation with a
Subsidiary that is not a Loan Party or a designation as an Unrestricted
Subsidiary) or becomes an Excluded Subsidiary or (2) upon the request of the
Borrower, in connection with a transaction permitted under this Agreement, as a
result of which such Loan Party (other than Holdings or the Administrative
Borrower) ceases to be a Wholly Owned Subsidiary; provided that, if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or upon any Collateral
becoming an Excluded Asset, the security interests in such Collateral created by
the Security Documents shall be automatically released. Upon the release of
Holdings or any Loan Party from its Guarantee in compliance with this Agreement,
the security interest in any Collateral owned by Holdings or such Loan Party
created by the Security Documents shall be automatically released. Upon the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this Agreement, the security interest created by the Security
Documents in the Equity Interests of such new Unrestricted Subsidiary shall
automatically be released. To the extent the release of any Lien in any
Collateral is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.02), the security interest in such Collateral shall
be automatically released. To the extent the release of any security interest in
any Collateral is required to effect any sale or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Loan Documents, the security interest in such Collateral shall be
automatically released.  In addition, liens shall be released and guarantees
released in accordance with the terms of the Security Documents and the
Guarantee. Upon the Termination Date all obligations under the Loan Documents
and all security interests created by the Security Documents shall be
automatically released. Any such release shall not in any manner discharge,
affect, or impair the Obligations (other than those being discharged or
released) or any Liens (other than those being discharged or released) of the
Loan Parties in respect of all interests retained by the Loan Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral except to the extent comprised of Excluded Assets or otherwise
released in accordance with the provisions of the Loan Documents. In connection
with any termination or release pursuant to this Section 9.14, without the
further consent of any Lender, Issuing Bank or other Secured Party, the
Administrative Agent or the Collateral Agent, as the case may be, shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence or to file or register in
any office such termination or release so long as the Borrower or applicable
Loan Party shall have provided the Administrative Agent or the Collateral Agent,
as the case may be, such certifications or documents as the Administrative Agent
or the Collateral Agent, as the case may be, shall reasonably request in order
to demonstrate compliance with this Agreement. The Administrative Agent or the
Collateral Agent, as the case may be, will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party or to file or register in any office
such documents as such Loan Party may reasonably request to subordinate its Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent, as the case may be, under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(ii) (but only pursuant to
clauses (d), (j) and (k) of the definition of “Permitted Encumbrances), (iv),
(v), (xi), (xii), (xv), (xxii) (but only with respect to any such liens securing
Indebtedness permitted under Section 6.01(a)(viii)), (xxiii), (xxix) or (xxx).

 



222

 



 

(b)       Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent or the Collateral Agent, as the case may be, to (i) provide
any release or evidence of release, termination or subordination contemplated by
this Section 9.14 (and upon request by the Administrative Agent or the
Collateral Agent, as the case may be, at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority or the Collateral
Agent’s authority, as the case may be, to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Documents and this Section 9.14), (ii) enter into subordination or
intercreditor agreements with respect to Indebtedness to the extent the
Administrative Agent or Collateral Agent is otherwise contemplated herein as
being a party to such intercreditor or subordination agreement, in each case to
the extent such agreements, at the time they are first entered into, are
substantially consistent with the terms set forth on Exhibit E-1 or E-2 annexed
hereto, together with (A) any immaterial changes and (B) material changes
thereto in light of prevailing market conditions, which material changes shall
be posted to the Lenders not less than five Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s and/or Collateral Agent’s
entry into such intercreditor agreement (with such changes) is reasonable and to
have consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s and/or Collateral Agent’s execution thereof, in each case
in form and substance reasonably satisfactory to the Administrative Agent and/or
Collateral Agent (it being understood that junior Liens are not required to be
pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations); and (iii)
enter into and sign for and on behalf of the Lenders as Secured Parties the
Security Documents for the benefit of the Lenders and the other Secured Parties.

 

SECTION 9.15 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this
Agreement provided by the Agents, the Issuing Banks and the Lenders are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents, the Issuing Banks and
the Lenders on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
each of the Agents, the Issuing Banks and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings, any of their respective Affiliates or any
other Person and (B) none of the Agents, the Issuing Banks and the Lenders has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Issuing Banks and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Agents, the Issuing Banks and the Lenders has any obligation to disclose any of
such interests to the Borrower, Holdings or any of their respective Affiliates.

 



223

 



 

SECTION 9.16 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

SECTION 9.17 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower or any other Loan Party
in respect of any such sum due from it to the Secured Parties hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
Requirements of Law).

 



224

 



 

SECTION 9.18 Obligations Joint and Several.

 

The Borrowers shall have joint and several liability in respect of all Secured
Obligations hereunder without regard to any defense (other than the defense of
payment), setoff or counterclaim which may at any time be available to or be
asserted by any other Loan Party against the Lenders, or by any other
circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and such Secured Obligations of the Borrowers shall not be
conditioned or contingent upon the pursuit by the Lenders or any other person at
any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Secured Obligations or against any Collateral or Guarantee therefor or right of
offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Borrowing Request) and may be enforced
against each Borrower separately, whether or not enforcement of any right or
remedy hereunder has been sought against any other Borrower. Each Borrower
hereby expressly waives, with respect to any of the Loans made to any other
Borrower hereunder and any of the amounts owing hereunder by such other Loan
Parties in respect of such Loans, diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against such
other Loan Parties under this Agreement or any other agreement or instrument
referred to herein or against any other person under any other guarantee of, or
security for, any of such amounts owing hereunder.

 

SECTION 9.19 Cashless Settlement.

 

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of Page Intentionally Left Blank.]

 



225

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ATKINS INTERMEDIATE HOLDINGS, LLC   as Holdings       By: /s/ Brian Ratzan  
Name:  Brian Ratzan   Title:    Vice President       CONYERS PARK PARENT MERGER
SUB, INC.   as Parent Merger Sub       By: /s/ Brian Ratzan   Name:  Brian
Ratzan   Title:    Vice President       CONYERS PARK MERGER SUB 1, INC.   as
Company Merger Sub 1       By: /s/ Brian Ratzan    

Name:  Brian Ratzan

Title:    Vice President

      CONYERS PARK MERGER SUB 2, INC.   as Company Merger Sub 2       By: /s/
Brian Ratzan   Name:  Brian Ratzan   Title:    Vice President       CONYERS PARK
MERGER SUB 3, INC.   as Company Merger Sub 3       By: /s/ Brian Ratzan  

Name:  Brian Ratzan

Title:    Vice President

      CONYERS PARK MERGER SUB 4, INC.  

as Company Merger Sub 4 and 

the Initial Administrative Borrower

      By: /s/ Brian Ratzan  

Name:  Brian Ratzan

Title:    Vice President

 



[Signature Page to Credit Agreement]

 



 

 

 

 

 

 

 

 

The undersigned hereby confirms that, as a result of the Company Merger or the
Parent Merger, as applicable, it hereby assumes all of the rights and
obligations of the applicable Loan Party under this Agreement (in furtherance
of, and not in lieu of, any assumption or deemed assumption as a matter of law)
and hereby is joined to this Agreement as a Borrower or Loan Party, as
applicable, under this Agreement. The undersigned further agrees to abide by and
be bound by all of the terms of this Agreement in accordance with its respective
terms and conditions including the representations, warranties, covenants,
assurances and indemnifications herein, as though this Agreement had been made,
executed and delivered by the undersigned as a “Borrower” or “Loan Party”, as
applicable, hereunder.       NCP-ATK HOLDINGS, INC.   following the Acquisition,
as successor to Company Merger Sub 1 by operation of law, as a Borrower      
By: /s/ Shaun Mara   

Name:  Shaun Mara

Title:    Chief Financial Officer

      ATKINS NUTRITIONALS HOLDINGS, INC.   following the Acquisition, as
successor to Company Merger Sub 2 by operation of law, as a Borrower       By:
/s/ Shaun Mara  

Name:  Shaun Mara

Title:    Chief Financial Officer

      ATKINS NUTRITIONALS HOLDINGS II, INC.   following the Acquisition, as
successor to Company Merger Sub 3 by operation of law, as a Borrower       By:
/s/ Shaun Mara  

Name:  Shaun Mara

Title:    Chief Financial Officer

 

[Signature Page to Credit Agreement]

 



 

 

 

  ATKINS NUTRITIONALS, INC.   following the Acquisition, as successor to Company
Merger Sub 4 by operation of law, as the Administrative Borrower       By: /s/
Shaun Mara  

Name:  Shaun Mara

Title:    Chief Financial Officer

      CONYERS PARK ACQUISITION CORP.   As Parent and, following the Acquisition,
as successor to Parent Merger Sub by operation of law, as a Loan Party       By:
  /s/ Shaun Mara  

Name:  Shaun Mara

Title:    Chief Financial Officer

 

[Signature Page to Credit Agreement]

 



 

 

 

  BARCLAYS BANK PLC,
as the Administrative Agent,
an Issuing Bank and a Lender       By: /s/ Ritam Bhalla   Name:  Ritam Bhalla  
Title:    Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA,
as an Issuing Bank and a Revolving Lender       By: /s/ Charles D. Johnson  
Name:  Charles D. Johnson   Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]

 



 

 

 

  BMO HARRIS BANK, N.A.,
as an Issuing Bank and a Revolving Lender       By: /s/ Katherine K. Robinson  
Name:  Katherine K. Robinson   Title:    Director

 

[Signature Page to Credit Agreement]

 



 

 

 



  SUNTRUST BANK,
as an Issuing Bank and a Revolving Lender       By: /s/ J. Haynes Gentry III  
Name:  J. Haynes Gentry III   Title:    Director

 

[Signature Page to Credit Agreement]

 

 



 

 

 